Exhibit 10.2

 

LOGO [g271388ex102pg01.jpg]

MANDATE, COMMITMENT AND FEE LETTER – PROJECT MONTY

 

To:   GWI Holdings No. 2 Pty Ltd (ABN 53 132 989 998) (“GWIH2”)   Level 3, 33
Richmond Road   Keswick SA 5035   Attention: Greg Pauline and Michael Morris  
Fax: +61 8 8343 5454   Email: greg.pauline@gwrr.com; mmorris@gwrr.com

14 October 2016

Dear Sirs,

Up to A$740 million Project Monty - Syndicated Facility Agreement

We, Australia and New Zealand Banking Group Limited (ABN 11 005 357 522)
(“ANZ”), Bank of America, N.A. Australian Branch (ABN 51 064 874 531) (“BAML”),
BNP Paribas (ABN 23 000 000 117) (“BNP”), Citibank, N.A. Sydney Branch (ABN 34
072 814 058) (“Citi”), Commonwealth Bank of Australia (ABN 48 123 123 124)
(“CBA”), JPMorgan Chase Bank, N.A. (ABN 43 074 112 011) (“JPM”), National
Australia Bank Limited (ABN 12 004 044 937) (“NAB”), Sumitomo Mitsui Banking
Corporation (ARBN 114 053 459) (“SMBC”) and The Bank of Tokyo-Mitsubishi UFJ,
Ltd. (ABN 75 103 418 882) (“BTMU”) (each an “MLA” and together the “MLAs”) are
pleased to set out in this letter the terms and conditions on which we are
willing to arrange and provide the Facilities and associated interest rate
hedging for the purposes of the bid by Genesee & Wyoming Inc. (“GWI”) and
Macquarie Infrastructure and Real Assets (“MIRA”) (participating through
Macquarie Asia Infrastructure Management Limited in its capacity as general
partner of Macquarie Asia Infrastructure Fund L.P. (MAIF) and the Macquarie
Australian Infrastructure Trust (MAIT) comprising Macquarie Australian
Infrastructure Management 1 Limited ABN 18 077 595 012 as trustee for Macquarie
Australian Infrastructure Trust 1 and Macquarie Australian Infrastructure
Management 2 Limited ABN 87 131 476 910 as trustee for Macquarie Australian
Infrastructure Trust 2) for the acquisition by the Borrower of the shares in
Glencore Rail (NSW) Pty Ltd (ABN 11 079 546 777) (“G Rail”) pursuant to the
Share Sale Agreement (the “Transaction”) and for the other purposes set out in
the Debt Term Sheet.

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

In this letter:

Affiliate means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

Approved Transaction Documents means:

 

(a) the Debt Term Sheet;

 

(b) the G Rail Haulage Agreement; and

 

(c) the Glencore Tripartite Deed.

Bid Date means 14 October 2016.

Borrower means GWI Acquisitions Pty Ltd (ACN 615 317 130). The Borrower is
wholly and directly owned by GWIH2.

Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in Sydney and Melbourne.

Certain Funds Period means the period from (and including) the Bid Date until
(and including) the End Date.

Commitment has the meaning given to it in paragraph 1.1 (“Commitment”).

Completion means completion of the Transaction in accordance with the Share Sale
Agreement.

Corporations Act means the Corporations Act 2001 (Cth).

Debt Term Sheet means the debt term sheet attached as Annexure D (“Debt Term
Sheet”) to this letter.

Due Diligence Report means each due diligence report (and, where applicable,
reliance letter) referred to in paragraph (b) of Part A of schedule 2
(“Conditions Precedent and Conditions Subsequent”) of the Debt Term Sheet.

End Date means, unless agreed otherwise by the MLAs and GWIH2, the date which is
90 days after the Bid Date.

Facilities means the debt facilities to be provided by the MLAs under the
Finance Documents in amounts up to their respective Commitments.

Facilities Commitment has the meaning given to it in paragraph 1.1
(“Commitment”).

Glencore Tripartite Deed means the deed entitled “Financier Consent Deed”
between Glencore Coal Pty Ltd (ABN 18 082 271 930), G Rail and the Security
Trustee, as submitted with the bid for the Transaction.

G Rail means Glencore Rail (NSW) Pty Ltd (ABN 11 079 546 777).

G Rail Haulage Agreement means the document entitled “Rail Haulage Agreement”
between Glencore Coal Pty Ltd (ABN 18 082 271 930), Glencore plc (as Glencore
Guarantor) and G Rail, as submitted with the bid for the Transaction.

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

Hedging MLA means each MLA listed in Annexure C (“Hedging Commitment”).

Hedging Percentage means, for a Hedging MLA, the percentage set out opposite its
name in Annexure C (“Hedging Commitment”).

Hedging Profile means the hedge profile set out in the table in Schedule 2 to
the Hedging Protocol.

Hedging Protocol means the Hedging Protocol attached as Annexure E (“Hedging
Protocol”) to this letter.

Holding Company means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

Indemnified Person means each MLA, its Affiliates and each MLA’s (or its
Affiliates’) directors, officers, employees and agents.

Indirect Tax means any goods and services tax, consumption tax, value added tax
or any tax of a similar nature.

Information has the meaning given in paragraph 11.1 (“Information”).

Mandate Documents means this letter and the Debt Term Sheet.

Novation Date has the meaning given in paragraph 19 (“Transfer to the
Borrower”).

Related Entity has the meaning given in the Corporations Act.

Security Trustee means the security trustee appointed under the Finance
Documents.

Share Sale Agreement means the document so-entitled between the Borrower and
Glencore Coal Pty Ltd (ABN 18 082 271 930) (as vendor), as submitted with the
bid for the Transaction.

Subsidiary has the meaning given in the Corporations Act, but an entity will
also be taken to be a Subsidiary of another entity if it is controlled by that
other entity (as defined in s50AA of the Corporations Act) and, without
limitation:

 

(a) a trust may be a Subsidiary, for the purposes of which a unit or other
beneficial interest will be regarded as a share; and

 

(b) an entity may be a Subsidiary of a trust if it would have been a Subsidiary
if that trust were a corporation.

Syndicated Facility Agreement means the syndicated facility agreement to be
entered into between, inter alia, the Borrower and each Initial Lender to be
named therein as referred to in the Debt Term Sheet.

Total Commitments means, in respect of each MLA, the aggregate of that MLA’s
Commitments across all Facilities.

Vendor means Glencore Coal Pty Ltd (ABN 18 082 271 930).

Unless a contrary indication appears, a term defined in the Debt Term Sheet has
the same meaning when used in this letter.

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

1 Commitment

 

1.1 Each MLA agrees that it will provide the Facilities to the Borrower on the
terms of, and subject only to, the conditions set out in the Mandate Documents.
In respect of each tranche of the Facilities, each MLA agrees to provide (on a
credit approved basis) a commitment in an amount up to the amount set out in the
table in Annexure B (each a “Commitment” and collectively “Facilities
Commitment”).

 

1.2 Each Hedging MLA commits to participate (either itself or through an
Affiliate) in the interest rate hedging (the “Hedging”) to be entered into by
the Borrower in accordance with the Finance Documents and the Debt Term Sheet up
to its Hedging Percentage of the Hedging Profile (the “Hedging Commitment”).
However, each Hedging MLA acknowledges and agrees that Hedging will be entered
into pursuant to the process and on the terms set out in the Hedging Protocol.

 

  A reference in this letter to an MLA in relation to Hedging or a Hedging
Commitment is a reference to a Hedging MLA.

 

2 Exclusive Appointment

 

2.1 GWIH2 appoints the MLAs exclusively as mandated lead arrangers and initial
lenders in relation to the Facilities.

 

2.2 Until this appointment terminates in accordance with paragraph 17
(“Termination”) and subject to paragraph 18 (“Replacement Bank”):

 

  (a) no other person shall be appointed as a mandated lead arranger or initial
lender in relation to the Facilities;

 

  (b) no other titles shall be awarded (other than agent and security trustee);
and

 

  (c) except as provided in the Mandate Documents or any fee letter with the
agent and security trustee, no other compensation shall be paid to any person,

in connection with the Facilities without the prior written consent of each MLA.

 

2.3 Each MLA may separately enforce its rights under the Mandate Documents. The
obligations of the MLAs under the Mandate Documents are several. No MLA is
responsible for the obligations of the other MLAs.

 

3 Certain Funds

 

3.1 The obligation of the MLAs to provide the Facilities Commitments and the
Hedging Commitments is on a “certain funds” basis.

 

3.2 To provide certainty to GWIH2 that the Borrower will be able to meet its
obligations under the Share Sale Agreement with the Vendor and to ensure that
there are sufficient funds available to achieve Completion, provided that the
Commitments and Hedging Commitments under this letter have not been terminated
or cancelled in accordance with this letter, each MLA agrees that, during the
Certain Funds Period, it (including in its capacity as an Initial Lender) will
not (and will ensure that any Affiliates providing Hedging will not), in
relation to the Facilities and the Hedging:

 

  (a) refuse to make a loan under Tranche A1 or Tranche A2;

 

  (b) cancel any Commitment under Tranche A1 or Tranche A2 or its Hedging
Commitment;

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

  (c) refuse to execute any Hedging required in accordance with the Finance
Documents in a notional amount up to its Hedging Commitment;

 

  (d) refuse to issue a letter of credit, bank guarantee or other instrument
under Tranche B (in a form approved by the issuing MLA (acting reasonably)) at
the request of the Borrower where it is required to be issued in order to
replace any existing letter of credit, bank guarantee or other instrument issued
on behalf of an Obligor to a relevant beneficiary prior to Financial Close;

 

  (e) exercise any right of rescission or similar right or remedy or accelerate
repayment of a loan;

 

  (f) enforce any Security; or

 

  (g) exercise any right of set off (other than any hedge netting),

unless the conditions in paragraph 4 (“Conditions to Certain Funds”) are not
satisfied.

At the end of the Certain Funds Period, all rights, remedies and entitlements
under this letter and the Finance Documents shall be available to the MLAs
notwithstanding that they could not be exercised during the Certain Funds
Period.

 

4 Conditions to Certain Funds

Each MLA confirms that its offer to provide its Facilities Commitment and
Hedging Commitment and make available the Facilities and enter into Hedging is
only subject to the following conditions:

 

  (a) satisfaction of the conditions precedent to Financial Close set out in
Part B (“Conditions Precedent to first Utilisation”) and Part C (“Conditions
Precedent to all Utilisations”) of schedule 2 (“Conditions Precedent and
Conditions Subsequent”) of the Debt Term Sheet (except that a drawdown notice
delivered during the Certain Funds Period will, in respect of confirmations
given by the Borrower that no Default or misrepresentation is subsisting at the
time of delivery of the drawdown notice, only require confirmation in respect of
the Major Representations and the Major Defaults and nothing else);

 

  (b) no Major Default is subsisting;

 

  (c) each Major Representation of an Obligor is true and correct in all
material respects; and

 

  (d) it is not unlawful for the MLAs to perform any of their obligations in
respect of the Facilities or the Hedging under the Mandate Documents (for the
avoidance of doubt, each MLA remains liable to perform all those obligations
that are not unlawful).

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

5 Establishment Fee

 

5.1 In consideration for the MLAs agreeing to provide committed funding in
relation to the Facilities in accordance with the Mandate Documents, GWIH2 will
pay to each MLA an establishment fee (“Establishment Fee”) in Australian dollars
calculated by multiplying (a) the Establishment Fee Percentage set out opposite
that MLA in the table below by (b) that MLA’s Facilities Commitment.

 

MLA

   Establishment Fee Percentage  

ANZ

     2.75 % 

BAML

     1.75 % 

BNP

     2.25 % 

Citi

     1.75 % 

CBA

     2.75 % 

JPM

     1.75 % 

NAB

     2.75 % 

SMBC

     2.75 % 

BTMU

     2.25 % 

 

5.2 The Establishment Fee is only payable if Financial Close occurs. The
Establishment Fee (if payable) will be paid out of the proceeds of the first
utilisation of the Facilities in accordance with the Funds Flow Statement.

 

5.3 Other than as set out in this paragraph 5 and in paragraphs 6 (“Ticking
Fee”) and 7 (“Alternative Transaction Fee”), the parties confirm that no other
fees are payable to the MLAs (in that capacity) in connection with the
Facilities.

 

6 Ticking Fee

 

6.1 GWIH2 will pay to each MLA a fee (“Ticking Fee”) calculated at the rate in
the table below on each MLA’s Facilities Commitment under the relevant tranche
and accruing daily from (but excluding) 1 December 2016 until (but excluding)
the date of the Syndicated Facility Agreement.

 

Ticking Fee (Tranche A1)

  Ticking Fee (Tranche A2)   Ticking Fee (Tranche B) 0.675% per annum  
0.70% per annum   0.675% per annum

 

6.2 The Ticking Fee is only payable if Financial Close occurs. The accrued
Ticking Fee (if payable) will be paid out of the proceeds of the first
utilisation of the Facilities in accordance with the Funds Flow Statement.

 

7 Alternative Transaction Fee

 

7.1 If:

 

  (a) GWIH2 accepts the Commitments by executing this letter (the “Committed
Debt”);

 

  (b) the bid is successful in relation to the Transaction and the Transaction
reaches Completion prior to the date that is 12 months after the date of this
letter (the period ending on that date referred to as the “Relevant Period”)
using financing other than the Facilities (“Alternative Financing”); and.

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

  (c) as a result, the Facilities are not utilised in full,

then, subject to paragraphs 7.2 and 7.3, GWIH2 agrees to pay to each MLA (whose
Facilities Commitment has not otherwise been terminated under paragraph 17.1(b)
(“Termination”)), a cancellation fee (“Cancellation Fee”) on completion of the
Transaction in an amount equal to 50% of the Establishment Fee which would have
been payable to that MLA if the Transaction had been financed utilising the
MLA’s Facilities Commitment.

 

7.2 The Cancellation Fee payable to an MLA will be reduced to the extent of the
amount of any arrangement, structuring or similar fee payable to that MLA for
providing any portion of the Alternative Financing, and if this produces a
negative number, the Cancellation Fee payable under paragraph 7.1 to that MLA
will be nil.

 

7.3 No Cancellation Fee will be payable by GWIH2 to an MLA if:

 

  (a) GWI (or its Affiliates) and/or MIRA propose to enter into a new
Transaction to acquire all the shares in GRail during the Relevant Period and
make an offer to that MLA to participate in an Alternative Financing that is an
Australian syndicated loan market financing for that new Transaction; and

 

  (b) that MLA declines the offer or is otherwise unable to participate in the
Alternative Financing.

 

7.4 For the purposes of this paragraph 7, “Transaction” means the Transaction,
any variation of the Transaction or any other arrangement, transaction or series
of transactions whereby GWI (or GWI’s Affiliates) or MIRA (or MIRA’s
Subsidiaries) acquire all the shares in GRail.

 

8 Confirmations

 

8.1 Each MLA confirms that:

 

  (a) it supports the bid in respect of the Transaction;

 

  (b) it has reviewed all Approved Transaction Documents to be lodged on the Bid
Date and confirms that those documents incorporate all of the MLA’s
requirements;

 

  (c) it has completed (or otherwise has the benefit of to its satisfaction) all
due diligence required by it. Except for any updates required to be made to the
Due Diligence Reports as a result of the Vendor providing material additional
information to an MLA after the date of this letter, each MLA confirms that no
further due diligence is required in relation to the Transaction;

 

  (d) each of the conditions precedent to certain funds listed in Part A
(“Certain Funds Conditions Precedent”) of schedule 2 (“Conditions Precedent and
Conditions Subsequent”) of the Debt Term Sheet has been provided in form and
substance satisfactory to it and each MLA confirms that each such condition
precedent has been satisfied;

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

  (e) it has received all approvals required (including final credit approval
through its relevant credit approval process) to provide the Facilities
Commitment and (where applicable) its Hedging Commitment; and

 

  (f) it has received a copy of the Share Sale Agreement.

 

8.2 As a result of each of the confirmations mentioned in paragraph 8.1 above,
each MLA is ready and willing to enter into the Finance Documents should the bid
for the Transaction be successful. Subject to the terms of this letter, and
following agreement of the Finance Documents consistent with the Debt Term Sheet
and otherwise satisfactory to the MLAs, each MLA will enter into the Finance
Documents within 3 Business Days of a written request to do so from GWIH2.

 

8.3 Each MLA authorises the Vendor and/or its advisers to contact the MLAs, by
way of the relevant contact details specified in Annexure A (“MLA Contact
Details”) to this letter, to verify any aspect of the financing set out in the
Mandate Documents.

 

9 Costs of advisers

The MLAs and GWIH2 acknowledge and agree that GWIH2 will be directly responsible
for meeting the reasonable costs and expenses of any advisers in relation to the
Transaction appointed with GWIH2’s prior written approval (including Clifford
Chance as legal adviser for the MLAs) on the terms that have been agreed between
the relevant adviser and GWIH2, including any cap or other fee arrangement for
an adviser. Subject to the terms that have been agreed between the relevant
adviser and GWIH2, these costs and expenses will be payable whether or not the
Finance Documents are signed, Financial Close occurs, Completion occurs or the
Facilities are utilised.

 

10 Payments and Indirect Taxes

 

10.1 All payments to be made to an MLA under the Mandate Documents:

 

  (a) must be paid in Australian dollars and in immediately available, freely
transferable cleared funds to such accounts with such bank(s) as the relevant
MLA notifies to GWIH2;

 

  (b) must be paid without any set-off or counterclaim or any deduction or
withholding for or on account of tax (a “Tax Deduction”) unless a Tax Deduction
is required by law. If a Tax Deduction is required by law to be made, the amount
of the payment due to the relevant MLA shall be increased to an amount which
(after making any Tax Deduction) leaves an amount equal to the payment which
would have been due to the relevant MLA if no Tax Deduction had been required;
and

 

  (c) are exclusive of any Indirect Tax. If all or part of any such payment is
the consideration for a taxable supply or chargeable with Indirect Tax, then
when GWIH2 makes the payment it must pay to the relevant MLA an additional
amount equal to that payment (or part) multiplied by the appropriate rate of
Indirect Tax subject to the MLA providing to GWIH2 a tax invoice complying with
the relevant law relating to that Indirect Tax.

 

10.2 Where a Mandate Document requires GWIH2 or the Borrower to reimburse the
MLAs for any costs or expenses, GWIH2 shall also at the same time pay and
indemnify the MLAs against all Indirect Tax incurred by the MLAs in respect of
the costs or expenses which are to be paid or reimbursed, except to the extent
that an MLA is entitled to repayment or credit in respect of the Indirect
Tax. An MLA will promptly provide GWIH2 a tax invoice complying with the
relevant law relating to that Indirect Tax.

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

11 Information

 

11.1 In relation to any information provided to the MLAs by or on behalf of
GWIH2 or its Affiliates in relation to the Transaction (“Information”), and
subject to paragraph 11.2, GWIH2 will be taken to represent and warrant in
favour of each MLA that, as at the date of this letter or (if later) the date
the Information is provided:

 

  (a) to the best of its knowledge and belief after all due enquiries, all
factual Information (excluding any financial projections) is true, accurate and
correct in all material respects and not incorrect or misleading (whether by
omission or otherwise) in any material respect as at the date it was provided or
as at the date (if any) at which it was stated;

 

  (b) nothing material has been omitted or withheld from the Information that
would cause the Information provided to become untrue or misleading in any
material respect;

 

  (c) all financial projections provided in writing were, as at the date
provided, prepared in good faith and with due care and skill, on the basis of
the most recently available information and on the basis of assumptions believed
by it to be reasonable at the time (it being understood that such projections
are subject to significant uncertainties and contingencies, many of which are
beyond the control of GWIH2 and its Affiliates and that no assurance can be
given that the projections will be realised); and

 

  (d) all copies of documents given by it or on its behalf to the MLAs are true
and complete copies as at the date they were given (unless expressly stated
otherwise when given to the MLAs).

 

11.2 In relation to any Information which GWIH2 or any of its Affiliates
received from the Vendor prior to Financial Close (and to which neither GWIH2
nor its Affiliates are party), GWIH2 it is not aware of any reason to doubt that
such Information is true in all material respects and not incorrect or
misleading in any material respect as at the date it was given to the MLAs.

 

11.3 The representations and warranties in paragraph 11.1 are deemed to be
repeated by GWIH2 in favour of each MLA on a weekly basis after the date of this
letter (until this letter is terminated in accordance with paragraph 17) by
reference to the facts and circumstances subsisting at that time.

 

11.4 GWIH2 will, as soon as reasonably practicable (but in any case within 5
Business Days) after becoming aware, notify the MLAs in writing if any
representation and warranty in paragraph 11.1 is incorrect and will promptly
supplement the Information so that such representation and warranty is correct
when made.

 

11.5 GWIH2 acknowledges that the MLAs will rely on the Information without
carrying out any independent verification.

 

12 Indemnity

 

12.1

Subject to paragraph 12.2, whether or not the Finance Documents are signed, but
only following execution of this letter by GWIH2, within 5 Business Days of
written demand,

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

  GWIH2 shall indemnify each Indemnified Person against any cost, expense, loss
or liability (including legal fees but excluding loss of profits) incurred by or
awarded against that Indemnified Person, in each case arising out of or in
connection with any action, claim, investigation or proceeding commenced or
threatened (including, without limitation, any action, claim, investigation or
proceeding to preserve or enforce rights) in relation to:

 

  (a) the Mandate Documents;

 

  (b) the arranging of, or committing to, the Facilities; and/or

 

  (c) the use or proposed use of the proceeds of the Facilities.

 

12.2 GWIH2 will not be liable under paragraph 12.1 for any cost, expense, loss
or liability (including legal fees) incurred by or awarded against an
Indemnified Person if that cost, expense, loss or liability results directly
from any breach by that Indemnified Person of this letter which is, in each
case, finally judicially determined to have resulted directly from the fraud,
gross negligence or wilful misconduct of that Indemnified Person.

 

12.3 No MLA shall have any duty or obligation, whether as fiduciary for any
Indemnified Person or otherwise, to recover any payment made or required to be
made under this paragraph 12.

 

12.4 GWIH2 agrees that no Indemnified Person shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to GWIH2 or any of its
Affiliates for or in connection with anything referred to in paragraph 12.1
except, following GWIH2’s agreement to this letter, for any such cost, expense,
loss or liability incurred by GWIH2 that results directly from any breach by
that Indemnified Person of this letter which is in each case finally judicially
determined to have resulted directly from the fraud, gross negligence or wilful
misconduct of that Indemnified Person.

 

12.5 Notwithstanding any other provision of this paragraph 12:

 

  (a) neither GWIH2 nor any of its Affiliates will be responsible in any way or
have any liability to an Indemnified Person or anyone else for any consequential
losses or damages (in contract, in tort or otherwise); and

 

  (b) no Indemnified Person will be responsible in any way or have any liability
to GWIH2 or any of its Affiliates or anyone else for consequential losses or
damages (in contract, in tort or otherwise).

 

12.6 In this paragraph 12, “consequential losses or damages” includes (without
limitation):

 

  (a) loss or damage which is indirect, consequential or otherwise, whether
characterised as natural, normal, special or otherwise; and

 

  (b) loss of profit revenue, income, production, use, product, business,
contracts, investment, opportunity or chance.

 

12.7 If any event occurs in respect of which indemnification may be sought from
GWIH2, the MLAs shall, as soon as reasonably practicable, notify GWIH2 in
writing (to the extent permitted by law) after the relevant Indemnified Person
becomes aware of such event and consult with GWIH2 fully (unless a counter claim
may be made by an MLA against GWIH2).

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

12.8 This paragraph 12 shall survive any termination of this letter and shall
continue in effect unless and until the Finance Documents are executed, at which
time:

 

  (a) the rights and obligations of GWIH2, the Affiliates of GWIH2 and each
Indemnified Person under this paragraph 12 shall be superseded by the terms of
the Finance Documents; and

 

  (b) no further claims may be made under this paragraph 12, save for accrued
rights and obligations.

 

12.9 Each MLA holds the benefit of this paragraph 12 on trust for the benefit of
itself and the other Indemnified Persons.

 

13 No Reliance

 

13.1 GWIH2 represents to each MLA (in that capacity) on the date of this letter
(and the Borrower will be deemed to represent to each MLA (in that capacity) on
the Novation Date) that:

 

  (a) it is acting as principal and for its own account and it has made its own
independent decisions to enter into the Transaction and as to whether the
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisers as it has deemed necessary;

 

  (b) it is not relying on any communication (written or oral) from any or both
of the MLAs as investment advice or as a recommendation to enter into the
Transaction, it being understood that information and explanations related to
the terms and conditions of the Transaction shall not be considered investment
advice or a recommendation to enter into the Transaction. No communication
(written or oral) received from any MLA shall be deemed to be an assurance or
guarantee as to the expected results of the Transaction;

 

  (c) it is capable of assessing the merits of and understanding (on its own
behalf or through independent professional advice), and understands and accepts,
the terms, conditions and risks of the Transaction. It is also capable of
assuming, and assumes, the risks of the Transaction; and

 

  (d) no MLA is acting as a fiduciary for, or as an agent or adviser to, GWIH2
or the Borrower (as applicable) in connection with the Transaction.

 

13.2 For the avoidance of doubt, the representations in this paragraph 13 do not
relate to any role an MLA (in a separate capacity) may have in respect of the
financing and corporate aspects of the Transaction.

 

14 Confidentiality

 

14.1 Each MLA and GWIH2 acknowledges and agrees that each Approved Transaction
Document, the Share Sale Agreement, this letter and any Information provided to
the MLAs or GWIH2 (as applicable), is confidential (“Confidential Information”).

 

14.2 Confidential Information may only be disclosed to:

 

  (a) GWIH2, its Related Entities and its Affiliates (and the directors,
officers, employees, agents and professional advisers of GWIH2, its Related
Entities and Affiliates);

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

  (b) the MLAs and their Related Entities and Affiliates (and the directors,
officers, employees, agents and professional advisers of the MLAs and their
Related Entities and Affiliates);

 

  (c) the Vendor, its Related Entities and its Affiliates, its directors,
officers, employees, agents and professional advisers in connection with the
submission of the bid for the Transaction;

 

  (d) (where required by law) any applicable governmental or other regulatory
authority or by any applicable stock exchange or pursuant to any order of a
court, tribunal or other government or regulatory authority; and

 

  (e) any other person with the prior written consent of each MLA and GWIH2.

 

14.3 No MLA may make any announcement regarding the Mandate Documents, the
Transaction or any roles as arranger, lender, agent or security trustee, without
the prior written consent of GWIH2.

 

15 Conflicts

 

15.1 GWIH2 and each MLA acknowledges that the MLAs and their Affiliates may, in
undertaking other business or transactions, provide debt financing, equity
capital or other services to other persons with whom GWIH2 or its Affiliates may
have conflicting interests in respect of the Facilities.

 

15.2 GWIH2 and each MLA acknowledges that the MLAs or their Affiliates may act
in more than one capacity in relation to the Transaction and may have
conflicting interests in respect of such different capacities.

 

15.3 No MLA shall use confidential information obtained from GWIH2 or its
Affiliates for the purposes of the Facilities or the Transaction in connection
with providing services to other persons or to furnish such information to other
persons.

 

15.4 GWIH2 acknowledges that the MLAs have no obligation to use any information
obtained from another source for the purposes of the Facilities or the
Transaction or to furnish such information to GWIH2 or its Affiliates.

 

16 Assignments

 

16.1 Subject to paragraph 19 (“Transfer the Borrower”), GWIH2 must not assign or
transfer this letter without the prior written consent of each MLA.

 

16.2 No MLA may transfer this letter or its Facilities Commitment or Hedging
Commitment without the written consent of GWIH2.

 

17 Termination

 

17.1 As between an MLA and GWIH2, this letter may be terminated, and all the
Facilities Commitments and all Hedging Commitments of the relevant MLA under it
permanently cancelled:

 

  (a) by any MLA if, in that MLA’s reasonable opinion:

 

  (i) the conditions in paragraph 4(a) (“Conditions”) are not satisfied by
Completion;

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

  (ii) any of the conditions in paragraphs 4(b) to 4(d) (inclusive)
(“Conditions”) are not satisfied and, in the case of paragraphs 4(b) or 4(c),
that failure is not remedied within 5 Business Days of receipt by GWIH2 of a
notice from that MLA to remedy that failure; or

 

  (iii) the representation and warranty by GWIH2 under paragraph 11.1(b) is not
true and correct when given (or deemed to be given) and that failure is not
remedied within 5 Business Days of receipt by GWIH2 of a notice from that MLA to
remedy that failure;

 

  (b) by GWIH2 in respect of rights and obligations of any MLA under this letter
if that MLA:

 

  (i) breaches, in any material respect, any of its obligations under the
Mandate Documents and that breach is not remedied within 5 Business Days of
receipt by that MLA of a notice from GWIH2 to remedy that breach; or

 

  (ii) does not agree to any extension to the End Date requested by GWIH2 within
10 Business Days of the date it receives an extension request from GWIH2;

 

  (c) if all the MLAs and GWIH2 agree that this letter should be terminated;

 

  (d) by GWIH2 or any MLA, if the Finance Documents have not been executed by
the End Date; or

 

  (e) by GWIH2 or any MLA, if:

 

  (i) the Vendor reaches financial close in respect of the Transaction with any
other person other than the Borrower or its Affiliates;

 

  (ii) GWIH2 or its Affiliates notify the MLAs in writing that the bid for the
Transaction has been withdrawn; or

 

  (iii) the Vendor formally withdraws the Transaction from the sale process.

 

17.2 Any termination in accordance with paragraph 17.1 above shall have
immediate effect following the party entitled to terminate notifying in writing
GWIH2 and/or the other MLAs (as the case may be). However, if on the date that
is 30 days after the End Date, the Finance Documents have not been executed and
GWIH2 has not requested an extension to the End Date, this letter will
automatically terminate without any MLA or GWIH2 being required to notify the
other party to this letter.

 

17.3 This letter will automatically terminate upon execution of the Finance
Documents by all the parties thereto.

 

18 Replacement Bank

 

18.1 If, as between GWIH2 and an MLA, this letter is terminated and the
Facilities Commitment and the Hedging Commitments of that MLA are permanently
cancelled as contemplated in this letter, creating a shortfall in the total
Facilities Commitments required to fund the Transaction and in the Hedging
Commitments necessary to meet the minimum Hedging requirements under the Finance
Documents (the “Shortfall”), GWIH2 may request the remaining MLAs to increase
their Facilities Commitments and Hedging Commitments on a pro rata basis (or on
such other basis as agreed between GWIH2 and the remaining MLAs).

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

18.2 If, within 10 Business Days after GWIH2’s request pursuant to paragraph
18.1, the remaining MLAs do not increase their Facilities Commitments and
Hedging Commitments (in aggregate) to cover all of the Shortfall, GWIH2 may
appoint one or more additional financial institutions (“Replacement Bank”) to
provide the Shortfall not covered by the remaining MLAs.

 

18.3 Prior to appointing any Replacement Bank, GWIH2 will consult with the
remaining MLAs and notify them as to the identity of the Replacement Bank.

 

18.4 Any Replacement Bank appointed under this paragraph 18 must be appointed on
and subject to the terms and conditions of the Mandate Documents.

 

19 Transfer to the Borrower 

 

19.1 Each MLA acknowledges and agrees that the Borrower is a newly established
special purpose vehicle incorporated in Australia which is wholly and directly
owned by GWIH2.

 

19.2 If the bid for the Transaction is successful (and subject to satisfaction
of any necessary “know your customer” checks), GWIH2 will provide to the MLAs
for execution by the MLAs, GWIH2 and the Borrower a novation deed the terms of
which will provide that, from the date the novation deed is effective (the
“Novation Date”):

 

  (a) the Borrower will have the benefit of all of the rights conferred on the
Borrower and/or GWIH2 under this letter as if the Borrower was originally a
party to this letter as “Borrower” and “GWIH2”; and

 

  (b) the Borrower will assume all of the obligations conferred on the Borrower
and/or GWIH2 under this letter, however, GWIH2 will remain liable to perform all
its obligations under this letter (on a joint and several basis with the
Borrower).

 

20 Survival

 

  (a) If this letter if terminated upon the execution of the Finance Documents
by all the parties thereto, paragraphs 5 (“Establishment Fee”), 6 (“Ticking
Fee”), 7 (“Alternative Transaction Fee”) and 9 (“Costs of advisers”) of this
letter will survive such termination.

 

  (b) If this letter is terminated other than upon the execution of the Finance
Documents, paragraphs 7 (“Alternative Transaction Fee”), 9 (“Costs of
advisers”), 10 (“Payments and Indirect Taxes”), 12 (“Indemnity”), 14
(“Confidentiality”), 15 (“Conflicts”) and 24 (“Governing Law and Jurisdiction”)
of this letter will survive such termination.

 

21 Entire Agreement

 

  (a) The Mandate Documents set out the entire agreement between GWIH2 and its
Affiliates and the MLAs as to the matters dealt with herein and supersede any
prior oral and/or written understandings or arrangements relating to those
matters.

 

  (b) Any provision of this letter may only be amended or waived in writing
signed by GWIH2 and each MLA.

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

22 Code of Banking Practice

The Code of Banking Practice of the Australian Bankers’ Association does not
apply to the Mandate Documents or any banking service provided under them.

 

23 Counterparts

This letter may be executed in any number of counterparts and this has the same
effect as if the signatures on the counterparts were on a single copy of this
letter.

 

24 Governing Law and Jurisdiction

 

  (a) This letter (including the agreement constituted by your acknowledgement
of its terms) is governed by the laws of New South Wales.

 

  (b) GWIH2 submits to the non-exclusive jurisdiction of the courts of New South
Wales.

If you agree to the above, please acknowledge your agreement and acceptance of
the offer by signing and returning a copy of this letter (enclosed) to each MLA
by no later than 2.00pm (Sydney time) on 14 October 2016.

Yours faithfully

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

Signed for and on behalf of AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED by
its attorney in the presence of:    

Signature of Georgina Colombo

   

Signature of Michael Mineo

Signature of witness     Signature of attorney

Georgina Colombo

   

Michael Mineo

Name of witness (print)     Name of attorney (print)    

Director Project & Export Finance

    Title of attorney (print)

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

Signed for and on behalf of BANK OF AMERICA, N.A. AUSTRALIAN BRANCH by its
attorney in the presence of:    

Signature of William Lo

   

Signature of Michael Senyard

Signature of witness     Signature of attorney

William Lo

   

Michael Senyard

Name of witness (print)     Name of attorney (print)    

Director

    Title of attorney (print)    

12 February 2016

    Date of power of attorney

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

Signed for and on behalf of BNP PARIBAS by its authorised signatories:    

Signature of Bruce Spencer

   

Signature of Chris Ruffa

Signature of authorised signatory     Signature of authorised signatory

Bruce Spencer

   

Chris Ruffa

Name (print)     Name (print)

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

Signed for and on behalf of CITIBANK N.A., SYDNEY BRANCH by its authorised
signatories:    

Signature of Lachlan Tracey

   

Signature of Vivi Basilakis

Signature of authorised signatory     Signature of authorised signatory

Lachlan Tracey

   

Vivi Basilakis

Name (print)     Name (print)

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

Signed for and on behalf of COMMONWEALTH BANK OF AUSTRALIA by its attorney in
the presence of:    

Signature of Irene Wong

   

Signature of Kellie Louise Rogers

Signature of witness     Signature of attorney

Irene Wong

   

Kellie Louise Rogers

Name of witness (print)     Name of attorney (print)    

Director

    Title of attorney (print)    

24 June 2013

    Date of power of attorney

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

Signed for and on behalf of JPMORGAN CHASE BANK, N.A. by its authorised
signatory:

Signature of Scott Farquhar

Signature of authorised signatory

Scott Farquhar

Name (print)

Executive Director

Title (print)

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

Signed for and on behalf of NATIONAL AUSTRALIA BANK LIMITED by its attorney in
the presence of:    

Signature of James Thorpe

   

Signature of Fabian Fuentes

Signature of witness     Signature of attorney

James Thorpe

   

Fabian Fuentes

Name of witness (print)     Name of attorney (print)    

Director

    Title of attorney (print)

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

Signed for and on behalf of SUMITOMO MITSUI BANKING CORPORATION by its attorney
in the presence of:    

Signature of Brett Ruitenberg

   

Signature of Tarek El-Rakshy

Signature of witness     Signature of attorney

Brett Ruitenberg

   

Tarek El-Rakshy

Name of witness (print)     Name of attorney (print)    

Head of Energy & Infrastructure Project Finance Australia

    Title of attorney (print)    

18 April 2016

    Date of power of attorney

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

Signed for and on behalf of THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. by its
attorney in the presence of:    

Signature of Hiroto Yabuki

   

Signature of Drew Riethmuller

Signature of witness     Signature of attorney

Hiroto Yabuki

   

Drew Riethmuller

Name of witness (print)     Name of attorney (print)

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

We acknowledge and agree to the above:

Dated: 14 October 2016

 

EXECUTED by GWI HOLDINGS NO. 2 PTY LTD in accordance with section 127(1) of the
Corporations Act 2001 (Cth) by authority of its directors:      )       

 

)

              )   Signature of Greg Pauline     

 

)

 

 

Signature of Michael Morris

 

 

     )  

 

Signature of director             )   Signature of director             )   Greg
Pauline             )  

 

       Michael Morris      )   Name of director (block letters)      )  

 

 

     )   Name of director (block letters)      )  

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

ANNEXURE A – MLA CONTACT DETAILS

 

MLA

  

Contact Details

ANZ    Name:   Michael Mineo, Director Project & Export Finance    Email:  
michael.mineo@anz.com    Ph:   +61 7 3947 5861 BAML    Name:   Scott Rae,
Managing Director    Email:   scott.rae@baml.com    Ph:   +61 2 87494314   
Name:   Michael Senyard    Email:   michael.senyard@baml.com    Ph:   + 61 3
9659 2109 / +61 416 076 519 BNP    Name:   Justin Chan-Sew, Director ENRPE,
Investment Banking Asia    Email:   Justin.chan-sew@au.bnpparibas.com    Ph:  
+61 2 9619 6435 Citi    Name:   Brian Nash    Email:   brian1.nash@citi.com   
Ph:   +61 2 8225 4610 CBA    Name:   Alaster Long    Email:  
alaster.long@cba.com.au    Ph:   +61 2 9303 8250 JPM    Name:   Scott Farquhar,
Executive Director    Email:   scott.farquhar@jpmorgan.com    Ph:   +1 203 944
8424    Name:   Carolyn Hely, Head of International Banking    Email:  
carolyn.l.hely@jpmorgan.com    Ph:   +61 2 90038250 NAB    Name:   Fabian
Fuentes, Director, Energy & Resources    Email:   fabian.fuentes@nab.com.au   
Ph:   +61 3 8634 2950 SMBC    Name:   Tarek El-Rakshy, Senior VP & Head of
Energy & Infra    Email:   tarek_elrakshy@au.smbc.co.jp    Ph:   +61 2 9376 1882
BTMU    Name:   David Marriner    Email:   david_marriner@au.mufg.jp    Ph:  
+61 434 070 894

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

ANNEXURE B – FACILITIES COMMITMENTS

 

MLA

   Tranche A1 (A$)      Tranche A2 (A$)      Tranche B (A$)      Total (A$)  

NAB

   $ 20,724,600       $ 89,275,400       $ 25,000,000       $ 135,000,000   

ANZ

   $ 20,724,600       $ 89,275,400       $ 25,000,000       $ 135,000,000   

CBA

   $ 20,724,600       $ 89,275,400         Nil       $ 110,000,000   

SMBC

   $ 20,724,600       $ 89,275,400         Nil       $ 110,000,000   

BTMU

   $ 12,246,500       $ 52,753,500         Nil       $ 65,000,000   

BNP

   $ 12,246,500       $ 52,753,500         Nil       $ 65,000,000   

BAML

   $ 7,536,200       $ 32,463,800         Nil       $ 40,000,000   

Citi

   $ 7,536,200       $ 32,463,800         Nil       $ 40,000,000   

JPM

   $ 7,536,200       $ 32,463,800         Nil       $ 40,000,000      

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL

   $ 130,000,000       $ 560,000,000       $ 50,000,000       $ 740,000,000   
  

 

 

    

 

 

    

 

 

    

 

 

 

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

ANNEXURE C – HEDGING COMMITMENT

 

Hedging MLA

   Hedging Percentage  

NAB

     18.0 % 

ANZ

     18.0 % 

CBA

     18.0 % 

SMBC

     18.0 % 

BTMU

     10.7 % 

BNP

     10.7 % 

Citi

     6.6 %    

 

 

 

TOTAL

     100 %    

 

 

 

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

ANNEXURE D – DEBT TERM SHEET

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

LOGO [g271388ex102pg30.jpg]       FINAL BID VERSION

Debt Term Sheet

Project Monty

King & Wood Mallesons

Level 61

Governor Phillip Tower

1 Farrer Place

Sydney NSW 2000

Australia

T +61 2 9296 2000

F +61 2 9296 3999

DX 113 Sydney

www.kwm.com

REF: PJD: 602 - 0017222



--------------------------------------------------------------------------------

Debt Term Sheet

Contents

 

General terms

     2   

Schedule 1

  Definitions      28   

Schedule 2

  Conditions Precedent and Conditions Subsequent      58   

Schedule 3

  Representations and Warranties      64   

Schedule 4

  Undertakings      70   

Schedule 5

  Events of Default      78   

Schedule 6

  Excluded Collateral – Relevant Contracts      81   

Schedule 7

  Designated Rolling Stock      83   

Schedule 8

  Approved Lenders      84   

 

© King & Wood Mallesons    Debt Term Sheet    i 29493484_46      



--------------------------------------------------------------------------------

Debt Term Sheet

General terms

 

PARTIES         1   Borrower   GWI Acquisitions Pty Ltd (ACN 615 317 130).    
The Borrower is:     •   wholly owned by GWI Holdings No.2 Pty Ltd (ABN 53 132
989 998) (“Hold Co”); and     •   the direct parent of GWA (North) and GWI
Holdings Pty Ltd. 2   Obligors   •   Borrower;     •   GWI Holdings Pty Ltd;    
•   Genesee & Wyoming Australia Pty Ltd (ABN 17 079 444 296);     •   Hold Co;  
  •   Genesee & Wyoming Australia Eastern Pty Ltd (ABN 68 142 367 280);     •  
GWA (North);     •   S A Rail Pty Limited (ABN 55 077 946 340);     •   Viper
Line Pty Limited (ABN 63 092 437 691) (“Viper”);     •   Freightliner Australia
Pty Ltd (ABN 51 122 522 123);     •   FLA Coal Services Pty Ltd (ABN 38 137 483
240);     •   Freightliner Australia Coal Haulage Pty Ltd (ABN 46 137 483 713);
    •   ARG Sell Down No1 Pty. Limited (ABN 65 096 337 861);     •   GWA
Northern Pty Ltd (ABN 49 092 437 628);     •   following satisfaction of the
conditions subsequent in relation to G-Rail in Part D of Schedule 2 (Conditions
Precedent and Conditions Subsequent), G-Rail; and     •   each entity which is
required to become an Obligor from time to time in accordance with clause 1.3(l)
(Additional Obligor /Obligor Coverage Test) of schedule 4 (Undertakings),    
and in each case which has not ceased to be an Obligor in accordance with the
Syndicated Facility Agreement.     Excluded Subsidiaries will not be Obligors.

3

  Security Providers and Guarantors   Security Providers:    

 

Each Obligor other than GWA (North).

   

 

GWA (North) has granted security in favour of GWA (as security trustee on behalf
of GWA and Viper) in respect of intercompany loans connected with the
AustralAsia Railway Project Concession Deed (“AARC Concession Deed”) under the
GWA (North) Security Documents. Lenders and the Security Trustee will have the
benefit of all asset security granted by GWA, Viper and the Borrower (as the
parent company of GWA (North)) and will indirectly hold security over the assets
of GWA (North).

 

© King & Wood Mallesons    Debt Term Sheet    2 29493484_46      



--------------------------------------------------------------------------------

PARTIES             At all times while the Facilities remains outstanding, the
Debt Financiers Tripartite Deed (2010) (as defined in the AARC Concession Deed)
and the Debt Financiers Securities (as defined in the Debt Financiers Tripartite
Deed (2010)) will remain in place.     Guarantors:     Each Obligor will be a
Guarantor under the Security Trust Deed other than, subject to the below, GWA
(North).     Due to restrictions in the AustralAsia Railway Project Concession
Deed, GWA (North) will not be a Guarantor as at the date of Financial Close.    
However, the Obligors will use commercially reasonable endeavours for a period
of 6 months after Financial Close to obtain required approvals from AARC in
order for GWA (North) to become a Guarantor (including, if required by the AARC,
Hold Co providing a deed poll in favour of AARC (in place of GWI) as
contemplated by section 33.9 of the AustralAsia Railway Project Concession
Deed).     No Obligor will be required to act to its commercial detriment in
seeking such consent (including paying any fee or other material amount to the
relevant counterparty). The failure by an Obligor to obtain the required
approvals from AARC despite taking such commercially reasonable endeavours will
not give rise to an Event of Default and unless such approval is obtained, GWA
(North) will not be a Guarantor under the Finance Documents.     If the required
approvals are obtained from AARC, GWA (North) will accede to the Security Trust
Deed in the capacity as a Guarantor. However, the guarantee provided by GWA
(North) will be limited to the greater of (1) US$220 million and (2) any such
higher amount as may be permitted under section 33.9 of the AustralAsia Railway
Project Concession Deed. 4   Dormant Entities   The following entities will not
be Obligors:     •   ARG Sell Down Holdings Pty Limited (ABN 59 096 337 816);  
  •   GWA Holdings Pty Limited (ABN 62 095 319 672);     •   ARG Sell Down No2
Pty Limited (ABN 80 096 337 923); and     •   GWA Operations North Pty Limited
(ABN 88 093 145 290). 5   Lenders   (a)   the Initial Lenders (including the WCF
Provider(s)); and     (b)   any New Lender,     in each case, which has not
ceased to be a Lender in accordance with the Syndicated Facility Agreement.    
If the Borrower incurs Refinancing Debt on a secured basis, any provider of that
Refinancing Debt will accede to the Security Trust Deed in the capacity of a
Lender and will be a Beneficiary of the Security. 6   WCF Provider(s)   National
Australia Bank Limited and Australia and New Zealand Banking Group Limited or
any replacement of the WCF Provider(s) in accordance with the terms of the
Syndicated Facility Agreement.

 

© King & Wood Mallesons    Debt Term Sheet    3 29493484_46      



--------------------------------------------------------------------------------

PARTIES                 While there is more than one Lender under Tranche B, the
Borrower will use its reasonable endeavours to ensure that Letters of Credit are
issued by each Lender under Tranche B on a pro rata basis. 7   Hedge
Counterparties   (a)   each Hedge Counterparty with whom the Borrower enters
into hedging transactions in accordance with clause 1.3(h) (hedging) of Schedule
4 (Undertakings); and     (b)   any person that replaces a Hedge Counterparty,  
  in each case, which has not ceased to be a Hedge Counterparty in accordance
with the Security Trust Deed. 8   Facility Agent   [To be confirmed] 9  
Security Trustee   [To be confirmed] 10   Beneficiaries   The Beneficiaries (to
be defined in the Security Trust Deed) will be:     (a)   each Lender;     (b)  
each Hedge Counterparty;     (c)   the Facility Agent;     (d)   the Security
Trustee; and     (e)   any agent or representative appointed by the providers of
Refinancing Debt who accedes to the Security Trust Deed. FACILITIES       11  
Facilities   Each of the following facilities:     (a)   Tranche A: Acquisition
Facilities:       (i)   Tranche A1: 5 year Senior Term Loan Facility - A$130
million; and       (ii)   Tranche A2: 5 year Senior Term Loan Facility - A$560
million;     (b)   Tranche B: Revolving Working Capital Facility: 5 year Senior
Revolving Facility - A$50 million. To be provided by the WCF Provider(s).
Available to be borrowed by way of a cash advance facility and/or a letter of
credit/bank guarantee facility. 12   Interest Rate   BBSY Bid plus the
applicable Margin calculated daily on a 365 day year.     BBSY Bid will be
determined in accordance with APLMA provisions for:     •   Screen Rate for BBSY
Bid; or     •   if the Screen Rate is not available for BBSY Bid, the
Interpolated Screen Rate for a period equal in length to the Interest Period of
that Loan; or     •   if it is not possible to calculate the Interpolated Screen
Rate, the Reference Bank Rate.     Interest will be paid on each Interest
Payment Date.

 

© King & Wood Mallesons    Debt Term Sheet    4 29493484_46      



--------------------------------------------------------------------------------

PARTIES             13   Margin   From (and including) the date of Financial
Close to (and including) the date falling 3 years after the date of Financial
Close:

 

Leverage Ratio

   Tranche A1
Margin
(per annum)     Tranche A2
Margin
(per annum)     Tranche B
Margin
(per annum)  

³ 4.5x

     3.10 %      3.20 %      3.10 % 

³ 3.5x and < 4.5x

     2.70 %      2.80 %      2.70 % 

< 3.5x

     2.35 %      2.45 %      2.35 % 

 

    From (but excluding) the date falling 3 years after the date of Financial
Close to (and including) the date falling 4 years after the date of Financial
Close:

 

Leverage Ratio

   Tranche A1
Margin
(per annum)     Tranche A2
Margin
(per annum)     Tranche B
Margin
(per annum)  

³ 4.5x

     3.30 %      3.40 %      3.30 % 

³ 3.5x and < 4.5x

     2.90 %      3.00 %      2.90 % 

< 3.5x

     2.55 %      2.65 %      2.55 % 

 

    From (but excluding) the date falling 4 years after the date of Financial
Close to (and including) the Maturity Date:

 

Leverage Ratio

   Tranche A1
Margin
(per annum)     Tranche A2
Margin
(per annum)     Tranche B
Margin
(per annum)  

³ 4.5x

     3.65 %      3.75 %      3.65 % 

³ 3.5x and < 4.5x

     3.25 %      3.35 %      3.25 % 

< 3.5x

     2.90 %      3.00 %      2.90 % 

 

14   Interest Period   (a)   Subject to paragraph (b), 3 or 6 months or other
period agreed between the Borrower and the Facility Agent.     (b)   During the
6 month period prior to the Maturity Date for a Facility, 1 or 3 months (or
other period which is reasonably requested by the Borrower to facilitate a
refinancing and agreed by the Facility Agent (acting reasonably)). 15  
Availability Period   (a)   Each of Tranche A1 and Tranche A2: Acquisition
Facilities - from and including the date of Financial Close until and including
20 Business Days after the date of Financial Close.     (b)   Tranche B: Working
Capital Facility - from and including the date of Financial Close until and
including 1 month prior to its Maturity Date.

 

© King & Wood Mallesons    Debt Term Sheet    5 29493484_46      



--------------------------------------------------------------------------------

PARTIES             16   Purpose   (a)   Each of Tranche A1 and Tranche A2 may
be used for the purpose of:       (i)   funding the purchase price under the
Share Sale Agreement;       (ii)   discharging in full all Australian
Obligations under (and as defined in) the U.S. Credit Agreement; and       (iii)
  the payment of any fees, costs and expenses incurred in connection with the
Transaction as shown in the agreed Funds Flow Statement.     (b)   Tranche B may
be used for general working capital and general corporate purposes including the
issue of any necessary letters of credit (but not for the purposes of paying
Interest Expense or making scheduled amortisation payments under any Facility or
paying Distributions). 17   Maturity Date   (a)   Tranche A: Acquisition
Facilities:       (i)   Tranche A1: 5 years from Financial Close; and       (ii)
  Tranche A2: 5 years from Financial Close;     (b)   Tranche B: Working Capital
Facility - 5 years from Financial Close. 18   Repayment   Term Loan Facilities:
      (i)   Tranche A1: Amortising facility repayable in accordance with the
agreed amortisation schedule; and       (ii)   Tranche A2: Bullet repayment
facility.     The total principal amount to be repaid under Tranche A1 in each
Financial Year will be:

 

Financial Year

   Repayment Amount  

1 January – 31 December 2017

   $ 18 million   

1 January 2018 - 31 December 2018

   $ 21.75 million   

1 January 2019 - 31 December 2019

   $ 21.75 million   

1 January 2020 - 31 December 2020

   $ 34.25 million   

1 January 2021 - 31 December 2021

   $ 34.25 million   

 

    Principal repayments under Tranche A1 for each Financial Year will be made
quarterly (in equal amounts) on each Tranche A1 Repayment Date.     Tranche B is
a revolving facility and amounts repaid can be redrawn until the expiry of the
Availability Period for Tranche B. Each outstanding cash advance loan under
Tranche B will be repayable at the end of each relevant Interest Period
applicable to that loan except to the extent that it is redrawn at the end of
the Interest Period as a rollover loan.     Any amounts outstanding under each
Facility will be repayable in full on their respective Maturity Dates.

 

© King & Wood Mallesons    Debt Term Sheet    6 29493484_46      



--------------------------------------------------------------------------------

PARTIES 19   Cancellation   The Borrower may at any time cancel the undrawn
Commitment in respect of the Facilities in whole or in part without penalty by
giving the Facility Agent at least 3 Business Days’ prior written notice (or
such shorter period as is approved by the Facility Agent).     A partial
cancellation must be at least A$1,000,000 and a whole multiple of A$500,000.
Once given the notice is irrevocable.     The Available Commitment for the
applicable Facility will reduce by the amount of any such cancellation. Each
Lender’s Commitment also reduces by its proportion of the cancelled amount.    
On the last day of the Availability Period for a Facility, the Available
Commitment for that Facility will be automatically cancelled.     Any amount
which is cancelled cannot be reinstated. 20   Voluntary Prepayment   The
Borrower may, at any time, prepay all or any part of the amount outstanding
under any Facility without penalty fee or costs (subject to the payment of any
applicable break costs if the prepayment occurs on a day other than an Interest
Payment Date) by giving at least 3 Business Days’ prior written notice to the
Facility Agent.     A partial prepayment must be at least A$1,000,000 and a
whole multiple of A$500,000. Once given, a prepayment notice is irrevocable.    
Amounts voluntarily prepaid under a Facility shall be applied rateably among the
participations of all Lenders under the Facility which is prepaid. Amounts
applied in prepayment of Tranche A1 will be applied against the remaining
repayment instalments at the Borrower’s discretion.     Any amount which is
voluntarily prepaid under a Term Loan Facility may not be re-borrowed. 21  
Mandatory Prepayments   The Borrower must apply the following amounts in
prepayment of the Facilities:     (a)   (disposal proceeds) net cash proceeds
(after deducting transaction costs and taxes and other related expenses) of any
disposal of assets in excess of A$10 million in any Financial Year received by
the Obligors which are not, within a period of 365 days of receipt, reinvested
in Permitted Acquisitions or Growth Capex or in assets of like or superior type
and value as the assets disposed of;     (b)   (warranty proceeds) any net
proceeds (after deducting enforcement costs and taxes and other related
expenses) received under any warranty or indemnity claims that is capital in
nature in respect of the Share Sale Agreement or any due diligence report and
excluding purchase price adjustments and amounts of a revenue replacement nature
and which are not actually applied within 365 days of receipt in rectifying the
problem the subject of the claim, replacing assets or meeting liabilities
(including payment of tax) in respect of which the relevant claim was made to
the extent such net proceeds exceed in aggregate a threshold amount of A$10
million in any Financial Year;     (c)   (insurance proceeds) insurance proceeds
from any insurance claim received or recovered by an Obligor in cash in any
Financial Year (net of any costs and taxes) to the extent that the insurance
proceeds exceed a threshold amount of A$10 million in any Financial Year but
excluding:       (i)   any business interruption insurance proceeds;

 

© King & Wood Mallesons    Debt Term Sheet    7 29493484_46      



--------------------------------------------------------------------------------

PARTIES       (ii)   proceeds from claims in relation to public liability,
personal injury, director’s and officer’s liability, other third party liability
and workers’ compensation insurance;       (iii)   amounts applied to reinstate
or replace assets in respect of which those insurance proceeds were received or
which are contractually committed to be so applied;       (iv)   amounts
required to be paid to third parties; or       (v)   amounts which are used to
reimburse an Obligor for amounts it has spent (other than by utilising the
Facilities) in reinstating or replacing assets in respect of which those
insurance proceeds were received;     (d)   (Equity Cure) proceeds of an equity
cure in accordance with Item 35 (“Equity Cure”);     (e)   (Refinancing Debt)
proceeds of any Refinancing Debt which is incurred for the purpose of
refinancing all or part of a Facility under the Syndicated Facility Agreement;  
  (f)   (Cash sweep) on each Calculation Date on which a Cash Sweep Event
subsists, 100% of Locked-up Cash;     (g)   (Year 5 Mandatory Prepayment) all
Year 5 Mandatory Prepayment Amounts pursuant to Item 32 (“Year 5 Mandatory
Prepayment”); and     (h)   (RHA Termination Payment): if an RHA Termination
Payment is received, the relevant RHA Prepayment Amount. 22   Application of
Mandatory Prepayments   Subject to paragraphs (i), (ii) and (iii) below, amounts
required to be mandatorily prepaid will be applied against the Term Loan
Facilities first in repayment of Tranche A2 and then (once Tranche A2 is fully
repaid) in repayment of Tranche A1 and, in the case of Tranche A1, pro rata
across remaining amortisation instalments.     Amounts mandatorily prepaid
against the Term Loan Facilities may not be re-borrowed.     If the amount which
is required to be applied in mandatory prepayment is:       (i)   a Year 5
Mandatory Prepayment Amount, that amount shall be applied in prepayment of
Tranche A2 only until there is no further amount outstanding under Tranche A2;  
    (ii)   Refinancing Debt which is incurred for the purpose of refinancing all
or part of a Facility under the Syndicated Facility Agreement, that amount shall
be applied in prepayment of the relevant Facility (in whole or in part) which is
to be refinanced; or       (iii)   an RHA Prepayment Amount, that amount shall
be applied first in prepayment of Tranche A1 (pro rata across remaining
amortisation instalments for Tranche A1) and once Tranche A1 has been fully
repaid, Tranche A2. 23   Timing of Mandatory Prepayments   Other than amounts
mandatorily prepaid under paragraphs (d) (Equity Cure) or (e) (Refinancing Debt)
of Item 21 (“Mandatory Prepayments”) (which must be applied immediately (in the
case of Equity Cure amounts) or on the relevant refinancing date (in the case of
Refinancing Debt)), amounts required to be mandatorily prepaid will be applied
toward prepayment on the next Interest Payment Date.

 

© King & Wood Mallesons    Debt Term Sheet    8 29493484_46      



--------------------------------------------------------------------------------

PARTIES     Pending such application on the next Interest Payment Date, such
proceeds are to be deposited into a prepayment account with the Facility Agent
(bearing interest at usual commercial rates for such amounts) as soon as they
are received. Provided no Default or Review Event is subsisting, accrued
interest may be withdrawn by the Borrower. 24   Clean Down (Tranche B)  
Commencing from Financial Close, the Borrower must ensure that the amount of
outstanding loans under Tranche B is reduced to nil for a period of not less
than 3 consecutive Business Days (the “Clean Down Period”) at least once in each
Financial Year with at least 3 months between each Clean Down Period.     The
Borrower will confirm that such Clean Down Period has occurred in the next
Compliance Certificate.     For the avoidance of doubt, this does not apply to
any outstanding letters of credit, bank guarantees or equivalent instrument
issued under Tranche B.

 

FEES

25   Upfront Fee   The Borrower will pay the upfront fee as set out in the
Mandate, Commitment and Fee Letter. 26   Commitment Fee and LC issuance fees  

Commitment fee:

 

45% of the applicable Margin, calculated on each Lender’s Available Commitment
under Tranche B.

    Each Commitment Fee accrues daily from (and including) the date of the
Syndicated Facility Agreement and is payable quarterly in arrears (commencing on
the first Calculation Date after the date of Financial Close), on the last day
of the relevant Availability Period and on any cancelled amount at the time a
cancellation is effective.     No commitment fees will be payable on the Term
Loan Facilities provided that Financial Close and utilisation of the Term Loan
Facilities occurs by no later than 10 Business Days after the date of the
Syndicated Facility Agreement.     LC issuance fees:     Fees payable in respect
of the issue of letters of credit or bank guarantees under Tranche B will be the
same as the Margin payable on loans under Tranche B. 27   Facility Agent Fee  
As agreed between the Borrower and the Facility Agent. 28   Security Trustee Fee
  As agreed between the Borrower and the Security Trustee. 29   Fees Contingent
  No fees will be payable in connection with this Term Sheet, any Finance
Document or otherwise in respect of the financing unless Financial Close occurs,
except as set out in paragraph 7 (“Alternative Transaction Fee”) of the Mandate,
Commitment and Fee Letter.

 

FINANCIAL COVENANTS AND DISTRIBUTIONS

 

30   Financial Covenants   Financial covenants will be calculated on a
consolidated GWA Group basis and tested on each Calculation Date.

 

© King & Wood Mallesons    Debt Term Sheet    9 29493484_46      



--------------------------------------------------------------------------------

PARTIES     Each Obligor must ensure that:     (a)   on each Calculation Date,
the DSCR for the applicable Calculation Period is equal to or greater than
1.20:1; and     (b)   on each Calculation Date falling during the relevant
period set out below, the Leverage Ratio is as follows:

 

Period

 

Leverage Ratio

1 January – 31 December 2017   Less than or equal to 5.25:1 1 January 2018 -
31 December 2018   Less than or equal to 4.75:1 1 January 2019 - 31 December
2019   Less than or equal to 4.50:1 1 January 2020 - 31 December 2020   Less
than or equal to 4.50:1 1 January 2021 - 31 December 2021   Less than or equal
to 4.25:1

 

    (“Financial Covenants”).     For the purposes of calculating the DSCR and
the Leverage Ratio for any Calculation Period of less than 12 months:     (a)  
EBITDA will be the aggregate of (1) for the members of the GWA Group (other than
G-Rail), actual figures for the 12 month period ending on that Calculation Date
and (2) for G-Rail, EBITDA for the 12 month period ending on that Calculation
Date, based on actual revenues for any part of that period after the date of
Financial Close, pro-forma revenues for any part of that period prior to
Financial Close, and less actual costs; and     (b)   Interest Expense will be
tested on the basis of actual numbers as from Financial Close to the relevant
Calculation Date but annualised for 12 months.     Nothing shall be construed as
a waiver, or shall otherwise prejudice the rights of the Lenders under the
Finance Documents if, after deemed compliance in respect of a Compliance
Certificate, calculations reveal that the Financial Covenants have not actually
been complied with. In those circumstances, the Lenders shall have all rights
under the Finance Documents as if the deemed compliance with the Financial
Covenants had not occurred. 31   Distributions   Distributions for the relevant
Quarter ending on a Calculation Date (or any previous period which have not been
distributed) may only be made if the following conditions are met (“Distribution
Conditions”):     (a)   the Borrower has delivered a Compliance Certificate to
the Facility Agent and:       (i)   the Facility Agent has notified the Borrower
that the Compliance Certificate is in a form and substance satisfactory to it;  
    (ii)   at least 10 Business Days have elapsed from the date of delivery of
the Compliance Certificate, and the Facility Agent has not objected to the
Compliance Certificate; or       (iii)   if the Facility Agent has objected to
the Compliance Certificate, any dispute has been resolved between the Borrower
and the Facility Agent or, failing that, by expert determination;     (b)   no
Default or Review Event is subsisting or will result from the making of the
Distribution; 

 

© King & Wood Mallesons    Debt Term Sheet    10 29493484_46      



--------------------------------------------------------------------------------

PARTIES     (c)   the DSCR for the Calculation Period ending on that Calculation
Date (as set out in the relevant Compliance Certificate) is as follows:

 

Calculation Date falling in

the following period

 

DSCR

1 January – 31 December 2017   Equal to or greater than 1.50:1 1 January 2018 -
31 December 2018   Equal to or greater than 1.50:1 1 January 2019 - 31 December
2019   Equal to or greater than 1.50:1 1 January 2020 - 31 December 2020   Equal
to or greater than 1.60:1 1 January 2021 - 31 December 2021   Equal to or
greater than 1.60:1

 

    (d)   the Leverage Ratio on that Calculation Date (as set out in the
relevant Compliance Certificate) is, and will remain so immediately following
the proposed Distribution, as follows:

 

Calculation Date falling in
the following period

 

Leverage Ratio

1 January – 31 December 2017   Less than or equal to 4.50:1 1 January 2018 -
31 December 2018   Less than or equal to 4.25:1 1 January 2019 - 31 December
2019   Less than or equal to 4.00:1 1 January 2020 - 31 December 2020   Less
than or equal to 3.75:1 1 January 2021 - 31 December 2021   Less than or equal
to 3.75:1

 

      and     (e)   if at that time a Concession Document has been terminated,
the Borrower has demonstrated to the reasonable satisfaction of the Majority
Lenders that for the Calculation Period ending on each Calculation Date
following the termination of that Concession Document until at least 12 months
after the Maturity Date:       (i)   the DSCR will be equal to or greater than
1.75:1; and       (ii)   the Leverage Ratio will be as follows:

 

Calculation Date falling in

the following period

 

Leverage Ratio

1 January – 31 December 2017   Less than or equal to 4.25:1 1 January 2018 -
31 December 2018   Less than or equal to 4.00:1 1 January 2019 - 31 December
2019   Less than or equal to 3.75:1 1 January 2020 - 31 December 2020   Less
than or equal to 3.50:1 After 1 January 2021   Less than or equal to 3.25:1

 

© King & Wood Mallesons    Debt Term Sheet    11 29493484_46      



--------------------------------------------------------------------------------

PARTIES     If the Borrower has made any voluntary prepayment under Item 20
(“Voluntary Prepayment”) during a Calculation Period ending on a relevant
Calculation Date, then such voluntary prepayment will be disregarded for the
purposes of determining whether the Distribution Conditions and the Financial
Covenants under Item 30 in respect of that Calculation Date have been met.    
Subject to satisfaction of the Distribution Conditions, an Obligor may make a
Distribution at any time and without the consent of the Facility Agent.     If:
        •   a Distribution of amounts from a Quarter ending on a 31 December
Calculation Date is made (a “December Quarter Distribution”); and     •   the
reconciliation statement subsequently provided to the Facility Agent under Item
34 confirms that the amount of the December Quarter Distribution exceeds the
amount which would (had the figures in the reconciliation statement been
available when the December Quarter Distribution was made) have been permitted
to be paid as a Distribution (the amount paid in error being the “Distribution
Error Amount”),     the Borrower must, within 5 Business Days after the delivery
of the reconciliation statement, provide evidence to the Facility Agent showing
that an amount equal to the Distribution Error Amount has been repaid to the
Borrower. 32   Year 5 Mandatory Prepayment   (a)   In respect of any Calculation
Date falling during the period from (but excluding) the date that is 4 years
after the date of Financial Close to (and including) the date that is 4 years
and 6 months after the date of Financial Close, the Borrower must ensure that
50% of all amounts from the Quarter ending on that Calculation Date which:      
(i)   if a Lock-Up Event subsists, comprise Locked-Up Cash; or       (ii)  
otherwise would be available to pay a Distribution,       are applied in
mandatory prepayment of Tranche A2 in accordance with Item 22 (“Application of
Mandatory Prepayments”).     (b)   In respect of any Calculation Date falling
during the period from (but excluding) the date that is 4 years and 6 months
after the date of Financial Close to the Maturity Date, the Borrower must ensure
that 100% of all amounts from the Quarter ending on that Calculation Date which:
      (i)   if a Lock-Up Event subsists, comprise Locked-Up Cash; or       (ii)
  otherwise would be available to pay a Distribution;       are applied in
mandatory prepayment of Tranche A2 in accordance with Item 22 (“Application of
Mandatory Prepayments”).     For the avoidance of doubt, if on the relevant
Calculation Date a Cash Sweep Event is subsisting, this Item 32 will not apply.

 

© King & Wood Mallesons    Debt Term Sheet    12 29493484_46      



--------------------------------------------------------------------------------

PARTIES 33   RHA Termination Payment   If, at any time:    

 

(a)

 

 

the Rail Haulage Agreement is terminated; or

    (b)   Glencore Coal terminates the Services (in whole or part) in respect of
NTK affected by GRail FM under clause 35.3 (“Partial termination for GRail FM”)
of the Rail Haulage Agreement,     and Glencore Coal is required to pay an RHA
Termination Payment to G Rail in accordance with clause 35.4 (“Termination
Payment”) of the Rail Haulage Agreement, the Borrower must ensure that, at the
time the RHA Termination Payment is paid to G Rail, an amount equal to the RHA
Prepayment Amount is applied in mandatory prepayment in accordance with Item 22
(“Application of Mandatory Prepayments”).     Defined terms used in paragraph
(b) of this Item 33 not otherwise defined in this document have the meaning
given in the Rail Haulage Agreement. 34   Compliance Certificate   The Borrower
must deliver a certificate to the Facility Agent (a “Compliance Certificate”)
which:    

 

(a)

 

 

sets out the DSCR for the Calculation Period ending on the Calculation Date to
which the Compliance Certificate relates;

    (b)   sets out the Leverage Ratio on the Calculation Date to which the
Compliance Certificate relates;     (c)   confirms whether the Financial
Covenants have been met; and     (d)   certifies that no Default or Review Event
is subsisting.     A Compliance Certificate must include all reasonable workings
and/or calculations supporting the conclusions made regarding compliance with
the Financial Covenants and must be signed by two Authorised Officers (including
the CFO) of the Borrower.     A Compliance Certificate must be delivered to the
Facility Agent by no later than 45 days after each Calculation Date. The
Compliance Certificate delivered in respect of the Calculation Date falling on
31 December in each year may be based on the quarterly management accounts
delivered under paragraph 1.2(a)(ii) of Schedule 4 (Undertakings) with a
reconciliation statement to be provided at the time the annual financial
statements are delivered under paragraph 1.2(a)(i) of Schedule 4 (Undertakings).
35   Equity Cure   (a)   The Borrower may cure a breach of a Financial Covenant
by procuring an additional equity contribution to the Borrower (“Additional
Equity Contribution”) on condition that the Borrower delivers a notice (“Equity
Cure Notice”) to the Facility Agent (by no later than 5 Business Days after
delivery of the relevant Compliance Certificate showing that a Financial
Covenant has not been met) notifying of its intention to cure that breach in
accordance with and subject to the terms of this Item 35 (the date of the Equity
Cure Notice being the “Relevant Date”).     (b)   If an Additional Equity
Contribution is made, the Financial Covenants will be recalculated on a notional
basis as though the Additional Equity Contribution had been made and an
equivalent amount of debt was the subject of a Mandatory Prepayment on the first
day of the relevant Calculation Period (and, for the avoidance of doubt, with
respect to such recalculation:       (i)   in the case of the DSCR, Debt Service
(but not CFADS); and       (ii)   in the case of the Leverage Ratio, Net Senior
Debt (but not EBITDA),       shall be recalculated.

 

© King & Wood Mallesons    Debt Term Sheet    13 29493484_46      



--------------------------------------------------------------------------------

PARTIES     (c)   An Additional Equity Contribution may not be made:       (i)  
more than 3 times during the first 5 years from Financial Close;       (ii)   in
respect of consecutive Calculation Dates; or       (iii)   more than once in any
12 month period.     (d)   If the Borrower gives an Equity Cure Notice to the
Facility Agent, it must ensure that:       (i)   the Additional Equity
Contribution is then made by no later than 15 Business Days after the Relevant
Date (the “Equity Cure Period”);       (ii)   the Additional Equity
Contribution, once made, is immediately applied in mandatory prepayment of the
Facilities accordance with Items 21(d) (“Equity cure”) and 22 (“Application of
mandatory prepayments”); and       (iii)   an updated Compliance Certificate is
delivered to the Facility Agent by the end of the Equity Cure Period showing
that the Financial Covenants have been met (with supporting calculations for the
Additional Equity Contribution).     (e)   If the Borrower fails to provide an
Equity Cure Notice to the Facility Agent or, having given the Facility Agent an
Equity Cure Notice, fails to comply with paragraph (d) above, an Event of
Default will subsist under clause 1.1(b) (Financial Covenants) of Schedule 5
(Events of Default).     (f)   The proceeds of an Additional Equity Contribution
shall only affect the recalculation of the Financial Covenants for the purposes
of the Event of Default under clause 1.1(b) (Financial Covenants) of schedule 5
(Events of Default) and will not be taken into account in calculating any other
ratios or covenants which may have been tested, in each case, on or before the
Calculation Date in respect of which an Additional Equity Contribution was made.
    (g)   If the Borrower exercises its right to procure an Additional Equity
Contribution to cure a breach of a Financial Covenant under this item 35
(“Equity Cure”), no Distribution which would be otherwise permitted may be made
before the date of delivery of a Compliance Certificate for the Calculation Date
immediately following the Calculation Date for which that equity cure relates.
36   Change in Accounting Principles   If in the reasonable opinion of the
Borrower or the Majority Lenders any changes to Accounting Principles after the
date of the Syndicated Facility Agreement materially alter the effect of the
Financial Covenants or the related definitions, the Borrower and the Facility
Agent will negotiate in good faith to amend the relevant undertakings and
definitions so that they have an effect comparable to that as at the date of the
Syndicated Facility Agreement.     If the amendments are not agreed within 30
days (or any longer period agreed between the Borrower and the Facility Agent)
then the Borrower will provide any reconciliation statements necessary to enable
calculations based on Accounting Principles as they were before those changes,
and the changes will be ignored for the purposes of the Financial Covenants.

 

© King & Wood Mallesons    Debt Term Sheet    14 29493484_46      



--------------------------------------------------------------------------------

PARTIES ADDITIONAL INDEBTEDNESS 37   Refinancing Debt   The Borrower will be
permitted to enter into new finance documents for the purpose of raising
Refinancing Debt to refinance (in whole or in part) any financial accommodation
under a Finance Document as well as associated transaction fees, costs and
expenses (including break fees and swap close-out costs, to the extent
applicable) in connection with that refinancing. Except in the case of a full
refinancing of all the Finance Debt under the Finance Documents, the following
conditions will apply where the Borrower proposes to incur Refinancing Debt:    
(a)   no Event of Default is subsisting or would result from incurring the
Refinancing Debt;     (b)   the Refinancing Debt must be incurred on arm’s
length commercial terms;     (c)   the provider(s) of the Refinancing Debt will
rank pari passu with the Lenders under the Syndicated Facility Agreement or (if
so agreed by the provider(s) of the Refinancing Debt) may provide Subordinated
Debt;     (d)   if provided on a secured basis, the Refinancing Debt must not
benefit from any Security Interest other than the Security and the providers of
the Refinancing Debt must accede to the Security Trust Deed;     (e)   the
Refinancing Debt:       (i)   must not mature prior to the date that is 6 months
after the latest Maturity Date of any then-existing Term Loan Facilities (which
are not being refinanced);       (ii)   must have a weighted average life to
maturity not shorter than the remaining weighted average life to maturity of
then-existing Term Loan Facilities (which are not being refinanced); and      
(iii)   must be incurred on terms (other than as to fees and margins) which are
no more favourable to the financiers than those set out in the Finance
Documents.     The Borrower may also enter into associated Hedge Agreements to
hedge any interest rate risk relating to the Refinancing Debt. SECURITY 38  
Security   See definition of Security. 39   Ranking of Security   The Security
held by the Security Trustee will be first ranking and subject to Permitted
Security Interests which as a matter of law would rank ahead of such Security.  
  The Hedge Counterparties will rank pari passu with the Lenders under the
Syndicated Facility Agreement in respect of the Security. 40   Agreed Security
Principles   The Security will be standard for a facility and asset of this
nature.    

 

The Security will exclude (until the date of an appointment of an administrator
to that Obligor) any Excluded Collateral. This exclusion does not extend to the
proceeds of such rights under or in respect of such Excluded Collateral.

    A relevant Obligor will use commercially reasonable endeavours for a period
of 120 days after Financial Close to obtain any required consents to the grant
of security under or in respect of the Excluded Collateral. No Obligor will be
required to act to its commercial detriment in seeking such consent (including
paying

 

© King & Wood Mallesons    Debt Term Sheet    15 29493484_46      



--------------------------------------------------------------------------------

PARTIES     any fee or other material amount to the relevant counterparty). The
failure by an Obligor to obtain such consents despite taking such commercially
reasonable endeavours will not give rise to an Event of Default. REVIEW EVENT 41
  Review Event   A Review Event will occur if:     (a)   a person (other than
GWI or the Investor) obtains beneficial ownership (directly or indirectly) of
50.1% or more of the issued ordinary shares in Hold Co; or     (b)   GWI ceases
to have the right to appoint at least half of the number of representatives to
the management committee of G&W Australia Holdings LP; or     (c)   GWI ceases
to hold (directly or indirectly) at least a 40% interest in G&W Australia
Holdings LP,     (each of the events above being a “Change of Control Review
Event”); or     (d)   the Rail Haulage Agreement is terminated (other than on
expiry of its terms and satisfaction of all of the obligations under the Rail
Haulage Agreement) as a result of G Rail exercising its termination rights under
clause 35.1 (“GRail’s right to terminate”) of the Rail Haulage Agreement (a “RHA
Review Event”). 42   Consequences of a Review Event   Following the occurrence
of a Review Event, the Borrower and the Facility Agent must consult in good
faith for 45 Business Days (or such longer period as the Facility Agent (acting
on the instructions of the Majority Lenders) may agree) (the “Stand Still
Period”) in relation to the Review Event and the consequences of that Review
Event under the Finance Documents (including, in the case of a Change of Control
Review Event, any necessary amendments to the Finance Documents to remedy or
overcome the effects of the consequences of the Review Event or, in the case of
a RHA Review Event, the terms any proposed agreement to replace the Rail Haulage
Agreement).     If, at the end of the Stand Still Period, a Lender (such Lender
being a “RE Non Consenting Lender”) has not:     (a)   in the case of a Change
of Control Review Event:       (i)   agreed to any necessary amendments to the
Finance Documents to remedy or overcome the consequences of the Review Event; or
      (ii)   approved the event that resulted in the Review Event occurring and
agreed that the Review Event no longer subsists; or     (b)   in the case of an
RHA Review Event and subject to Item 43 (“RHA Review Event Criteria”), approved
the terms of any proposed agreement to replace the Rail Haulage Agreement,    
it may give a notice to the Borrower on the last day of the Standstill Period
confirming that it does not wish to continue to participate in the Facilities.  
  If a RE Non Consenting Lender gives a notice to the Borrower under this Item
42:       (i)   the Borrower will be entitled, at any time up to (and including)
the last day of the relevant RE Transfer Period, to require the RE Non
Consenting Lender to transfer its participation (and the RE Non Consenting
Lender will transfer) at par to a person selected by the Borrower which meets
the requirements of a Qualifying Transferee; or       (ii)   if the RE Non
Consenting Lender’s participation has not been transferred under sub-paragraph
(i), the Borrower must, by no later than the last day of the relevant RE
Repayment Period, repay the RE Non Consenting Lender’s participation in the
Facilities at par (including by providing cash cover in respect of any letters
of credit issued by the RE Non Consenting Lender which remain outstanding).

 

© King & Wood Mallesons    Debt Term Sheet    16 29493484_46      



--------------------------------------------------------------------------------

PARTIES     If sub-paragraphs (i) or (ii) above apply, the Borrower shall pay
all accrued and unpaid interest and all other amounts owing to the RE Non
Consenting Lender under the Finance Documents (if any) up to the date of
transfer or repayment (including any break costs should the substitution or
repayment occur on a date other than an Interest Payment Date).     The RE Non
Consenting Lender will not have any obligation to find a replacement Lender if
sub-paragraph (i) above applies. However, the RE Non Consenting Lender will
co-operate and provide all reasonable assistance to the Borrower in order to
facilitate the transfer.     Any substitution of a RE Non Consenting Lender is
subject to KYC checks conducted by the transferee.     This provision shall not
enable the Facility Agent acting in such capacity to be replaced. 43   RHA
Review Event criteria   Each Lender acknowledges and agrees that, if a RHA
Review Event occurs, it will not unreasonably withhold or delay its approval of
any proposed agreement to replace the Rail Haulage Agreement (“RHA Replacement
Contract”) if:     (a)   the RHA Replacement Contract is with a counterparty of
similar credit standing to Glencore Coal and with a parent company guarantee
from an entity of similar credit standing to the Glencore Guarantor (as defined
in the Rail Haulage Agreement) or with other form of equivalent credit
enhancement or collateral;     (b)   the RHA Replacement Contract has a tenor at
least equal to the remaining term of the Rail Haulage Agreement prior to its
termination;     (c)   the RHA Replacement Contract is on substantially similar
terms to the Rail Haulage Agreement and/or arm’s length current market terms at
that time for contracts of that nature; and     (d)   the counterparty to the
RHA Replacement Contract has entered into (or unconditionally agreed to enter
into) a tripartite deed with the Security Trustee on terms similar to the
Financier Consent Deed,     (e)   the Borrower provides evidence to the Lenders
showing that the entry into the RHA Replacement Contract will provide a similar
revenue profile over a period of time at least equal to the remaining term of
the Rail Haulage Agreement prior to its termination; and     (f)   the Borrower
delivers to the Facility Agent an updated Financial Model:       (i)   where the
only values updated from the Financial Model immediately prior to the
termination of the Rail Haulage Agreement are those reflecting the loss of
revenue under the Rail Haulage Agreement, any reduction in the outstanding
Finance Debt under the Facilities due to the

 

© King & Wood Mallesons    Debt Term Sheet    17 29493484_46      



--------------------------------------------------------------------------------

PARTIES         RHA Prepayment Amount being applied in mandatory prepayment in
accordance with Item 22 (“Application of Mandatory Prepayments”) and the
revenues and other terms of the RHA Replacement Contract; and       (ii)   which
shows that, as a result of the matters in paragraph (i) above, the Leverage
Ratio on each Calculation Date after the RHA Review Event has occurred will be
less than or equal to the Leverage Ratio on each such Calculation Date as set
out in the Bank Base Case Financial Model. LENDER VOTING AND TRANSFER 44  
Amendments, waivers etc.   The Facility Agent shall not amend the Finance
Documents, or grant a waiver or release of or under the Finance Documents, if
the amendment, waiver or release would:     (a)   increase the obligations of,
or change the date, amount, priority or order of any payment to a Finance Party,
without the consent of that Finance Party;     (b)   discharge or release (or
agree to discharge or release) any guarantee or Security Interest existing for
the benefit of a Finance Party, without the consent of that Finance Party, other
than to permit a transaction which complies with the Finance Documents;     (c)
  change the definition of Major Default, Major Representation or Majority
Lenders, without the consent of all Lenders;     (d)   change the definition of
BBSY Bid, without the consent of all Lenders;     (e)   change the Margin or
fees applicable to a tranche of the Term Loan Facilities, without the consent of
all Lenders under both tranches of the Term Loan Facilities;     (f)   change
the Margin or fees applicable to the Working Capital Facility, without the
consent of all Lender(s) participating in the Working Capital Facility;     (g)
  waive any initial condition precedent to the first Utilisation, the conditions
subsequent under Part D of Schedule 2 or the requirements under clause 1.3(l)
(Additional Obligor /Obligor Coverage Test) of schedule 4 (Undertakings),
without the consent of all Lenders;     (h)   waive any condition precedent to
the making of a Utilisation (other than the first Utilisation), without the
consent of all Lenders participating in that utilisation;     (i)   change any
requirement for the agreement or instructions of all or a specified majority of
Lenders to be obtained, without the consent of each Lender entitled to be
counted in determining whether that requirement is satisfied;     (j)   change
Item 41 (“Review Event”) or Item 42 (“Consequences of a Review Event”), without
the consent of all Lenders;     (k)   change the governing law or jurisdiction
clause, without the consent of all Lenders; or     (l)   amend this provision,
without the consent of all Lenders.

 

© King & Wood Mallesons    Debt Term Sheet    18 29493484_46      



--------------------------------------------------------------------------------

PARTIES     The Security Trust Deed will contain an equivalent “Amendments and
waivers” provision in relation to matters under the Security Trust Deed and the
Security which require the Security Trustee to act on the relevant instructions
of the Majority Beneficiaries, all Beneficiaries or certain Beneficiaries,
including any amendment, waiver or release which would:     (a)   discharge or
release any guarantee or Security Interest existing for the benefit of a
Beneficiary, without the consent of that Beneficiary, other than to permit a
transaction which complies with the Finance Documents; or     (b)   affect the
rights of a Beneficiary in the Security or sharing of the proceeds of the
enforcement of Security, without that Beneficiary’s consent. 45   Deemed Consent
  If a Lender (under the Syndicated Facility Agreement) or a Beneficiary (under
the Security Trust Deed) fails to vote within any reasonable period of time
specified by the Facility Agent or the Security Trustee (as applicable) (or if
no period of time is so specified, being 10 Business Days after the date that
the Lender or Beneficiary has been provided with all information necessary (in
the reasonable opinion of the Facility Agent or Security Trustee) to make the
relevant decision), that Lender’s or Beneficiary’s voting exposure shall not be
included when considering whether the approval of the required Lenders or
Beneficiaries has been obtained in respect of that amendment or waiver.     This
does not apply (in the case of the Syndicated Facility Agreement) to matters set
out in Item 44 (“Amendments, waivers etc.) which relate to any conditions
precedent or condition subsequent, matters where the relevant Lender’s
Commitment is being extended or redenominated, changes in Margins or fees, or an
amount which is owing to the relevant Lender is proposed to be reduced, deferred
or redenominated or (in the case of the Security Trust Deed) the discharge or
release of any guarantee or Security Interest or the rights of a Beneficiary in
the Security or sharing of the proceeds of the enforcement of Security or any
change to a requirement that all Lenders’ consent is required under Item 44
(“Amendments, waivers etc.”). 46   Replacement of Lenders   In the event that a
Lender:     (a)   is a Defaulting Lender;     (b)   is affected by illegality;  
  (c)   seeks to charge any amount pursuant to increased cost or tax gross up
provisions of the Finance Documents or is affected by a market disruption event;
or     (d)   is a Non Consenting Lender;     the Borrower may elect (but is not
obliged), on 10 Business Days’ prior written notice to the Facility Agent and
such Lender:         (1)   to require the transfer of such Lender’s
participation (and such Lender shall transfer) at par to a person selected by
the Borrower which meets the requirements of a Qualifying Transferee. Such
transfer shall be effected within 90 days of the Borrower giving notice to the
relevant Lender (or such other period agreed between the Borrower and the
relevant Lender subject to any applicable grace period permitted by law where
the relevant Lender is affected by illegality); or         (2)   to prepay such
Lender’s participation at par (including by providing cash cover in respect of
any letters of credit issued by the Lender which remain outstanding). Such
payment must be made on the next Interest Payment Date (or such other date
agreed between the Borrower and the relevant Lender subject to any applicable
grace period permitted by law where the relevant Lender is affected by
illegality).

 

© King & Wood Mallesons    Debt Term Sheet    19 29493484_46      



--------------------------------------------------------------------------------

PARTIES     If the Borrower exercises its rights under this Item 46, it shall
pay all accrued and unpaid interest and all other amounts owing to that Lender
under the Finance Documents (if any) up to the date of transfer or repayment
(including any break costs should the substitution or repayment occur on a date
other than an Interest Payment Date).     No Lender will have any obligation to
find a replacement Lender for any such Lender. This provision shall not enable
the Facility Agent acting in such capacity to be replaced.     Any substitution
of a Lender is subject to KYC checks conducted by the transferee. 47  
Assignment and Transfer   (a)   Subject to Item 54 (“Resignation of Obligors”),
an Obligor may not assign or transfer any of its rights and obligations under
the Finance Documents without the prior written consent of the Facility Agent
(acting on the instructions of the Majority Lenders).     (b)   Prior to
Financial Close, a Lender may not assign or transfer any of its rights and
obligations under the Finance Documents without the prior written consent of the
Borrower.     (c)   Following Financial Close, Borrower consent to a Lender
assigning or transferring any of its rights and obligations under the Finance
Documents is required other than where:       (i)   the assignment or transfer
is to another existing Lender or its Affiliate as long as that Affiliate is not
a Distressed Debt Fund or a competitor of the GWA Group;       (ii)   the
assignment or transfer is to a securitisation or funding vehicle of the Lender
and that Lender remains the lender of record and retains all voting rights;    
  (iii)   the proposed Lender is an Approved Lender; or       (iv)   subject to
sub-paragraph (e), an Event of Default is subsisting.     (d)   Where Borrower
consent is required, consent must not unreasonably be withheld or delayed and is
deemed to have been given upon the expiry of 10 Business Days.     (e)   A
Lender may not assign or transfer or otherwise enter into any arrangement or
deal with all or any part of its rights and obligations under the Finance
Documents to any Distressed Debt Fund or to a competitor of the GWA Group
unless:       (i)   an Event of Default subsists under clause 1.1(a)
(non-payment) or because an Obligor becomes Insolvent;       (ii)   an Event of
Default under clause 1.1(b) (Financial Covenants) of Schedule 5 (Events of
Default) subsists (which is not cured in accordance with Item 35 (“Equity
Cure”)); or       (iii)   any other Event of Default under Schedule 5 (Events of
Default) has subsisted for at least 30 days (or, if earlier, the date that a
Facility is accelerated).     (f)   Unless a Lender is assigning or transferring
its drawn and undrawn Commitments in the Facilities in full, each Lender must
maintain a minimum aggregate hold of A$25 million across the Facilities at all
times. This minimum hold condition to assignment or transfer does not apply if
an Event of Default is subsisting.

 

© King & Wood Mallesons    Debt Term Sheet    20 29493484_46      



--------------------------------------------------------------------------------

PARTIES     (g)   If a Lender assigns or transfers any of its rights or
obligations, the assignee or transferee shall only be entitled to receive
payments under the tax gross-up provision or the increased costs provision to
the extent that the assignor or transferor would have been entitled had the
assignment or transfer not occurred.     (h)   In the case of Tranche B:      
(i)   prior to the end of its Availability Period, the Lender will only be
permitted to transfer its rights and obligations and will not be permitted to
assign their rights.       (ii)   the Lender must transfer its rights and
obligations in full (and not in part).     (i)   No assignment or transfer is
permitted to any person that is subject to any sanction by any governmental or
intergovernmental organisation (including the OECD) or (in either case) is
controlled by any such person.   HEDGING   48   Hedge Counterparty Rights to
break   A Hedge Counterparty may only exercise any right to terminate or
close-out a hedging transaction under a Hedge Agreement before its stated
maturity if:     (a)   an Event of Default is subsisting and the Security
Trustee or the Facility Agent has been instructed in accordance with the Finance
Documents to accelerate the Secured Money;     (b)   an Event of Default by the
Borrower under Section 5(a)(i) (“Failure to pay or deliver”) of an ISDA Master
Agreement with a Hedge Counterparty is subsisting and that Event of Default has
not been remedied within 10 Business Days of the date on which the relevant
Hedge Counterparty notifies the Security Trustee of the occurrence of that Event
of Default;     (c)   subject to Item 49 (“Assignment of rights and novation of
obligations of Affected Hedge Agreements”), an event or circumstance which
constitutes:       (i)   an Illegality (as defined in the relevant Hedge
Agreement);       (ii)   a Tax Event or Tax Event Upon Merger (in each case, as
defined in the relevant Hedge Agreement); or       (iii)   a Force Majeure Event
(as defined in the relevant Hedge Agreement),       occurs in respect of which
the Hedge Counterparty is the “Affected Party”;     (d)   subject to Item 46
(“Replacement of Lenders”) and Item 49 (“Assignment of rights and novation of
obligations of Affected Hedge Agreements”), the Hedge Counterparty is a Lender
or an Affiliate of a Lender and (i) (other than in the case of a Defaulting
Lender) the Borrower has elected to exercise its rights under the Finance
Documents to procure the replacement of that Lender either by the transfer of
all rights and obligations of that Lender or the prepayment and/or cancellation
of the commitments of that Lender; (ii) the Borrower has elected to undertake a
refinancing of one or more Facilities and that Lender has ceased to be a Lender
as a result of the refinancing or (iii) the Borrower has repaid or prepaid a
Facility and as a result that Lender has ceased to be a Lender;     (e)   an
Event of Default is subsisting or a Hedge Counterparty would otherwise be able
to terminate the relevant Hedge

 

© King & Wood Mallesons    Debt Term Sheet    21 29493484_46      



--------------------------------------------------------------------------------

PARTIES       Agreement in accordance with the terms of that Hedge Agreement,
and the Security Trustee instructs the Hedge Counterparty to terminate the
hedging transactions under its relevant Hedge Agreement; or     (f)   an Event
of Default has occurred under clause 1.1(f) (insolvency and enforcement) of
schedule 5 (Events of Default) in relation to an Obligor.     If a Lender elects
to exercise its rights under the Finance Documents to assign or transfer all or
part of its rights or rights and obligations in the capacity as a Lender, this
will not give rise to a right to terminate or close-out hedging transactions
under a Hedge Agreement to which that Lender (or its Affiliate) is a party
before its stated maturity.     If any event under paragraphs (a) to (d) or
paragraph (f) occurs and the relevant Hedge Counterparty elects to exercise its
right to terminate or close out any hedging transactions under a Hedge Agreement
before its stated maturity (those transactions being the “Relevant Hedging
Transactions”), it must give prior written notice to the Borrower and the
Security Trustee that it has elected to terminate or close out the Relevant
Hedging Transactions (a “Swap Termination Notice”).     Each interest rate Hedge
Agreement will include provisions to ensure that if a Hedge Counterparty is no
longer a Lender (or its Affiliate is no longer a Lender) and therefore has
ceased to be a party to the Syndicated Facility Agreement, then that Hedge
Counterparty will still obtain the benefit of information undertakings from the
Borrower (equivalent to those in the Syndicated Facility Agreement).     The
parties agree that the standard events of default and termination events under
the ISDA Master Agreement will only apply at the end of the facility period
(howsoever defined in the interest rate Hedge Agreement). During the facility
period (howsoever defined in the interest rate Hedge Agreement), the Hedge
Counterparties recognise that their right to exercise any right to terminate or
close out any interest rate swap transaction pursuant to an interest rate Hedge
Agreement will be subject to the restrictions on termination above.     If any
event under this Item 48 arises and the relevant Hedge Counterparty wishes to
novate one or more Relevant Hedging Transactions to a replacement hedge
counterparty rather than terminate or close-out the Relevant Hedging
Transactions, the Borrower will, in connection with that novation, cooperate
with the Hedge Counterparty and proposed new counterparty. 49   Assignment of
rights and novation of obligations under Affected Hedge Agreements   (a)   If
paragraph (c) or paragraph (d) of Item 48 (“Hedge Counterparty Rights to break”)
applies (a “Hedge Agreement Novation Trigger Event”) and the relevant Hedge
Counterparty (the “Affected Hedge Counterparty”) has notified the Borrower in
writing and in accordance any applicable requirements in the Finance Documents
that it wishes to exercise its right to terminate or close out the Relevant
Hedging Transactions, the Borrower may, by written notice to the Affected Hedge
Counterparty (a “Hedge Novation Request”), request that the Affected Hedge
Counterparty novate one or more Relevant Hedging Transactions to a replacement
hedge counterparty nominated by the Borrower (which meets the GWI Minimum Hedge
Requirements) (a “Replacement Hedge Counterparty”).     (b)   The Affected Hedge
Counterparty and the Borrower must co- operate and otherwise act in good faith
in connection with any Hedge Novation Request and use its reasonable

 

© King & Wood Mallesons    Debt Term Sheet    22 29493484_46      



--------------------------------------------------------------------------------

PARTIES       endeavours to novate the Relevant Hedging Transactions to the
Replacement Hedge Counterparty on reasonable commercial terms on the basis of
that Hedge Novation Request, subject to:       (i)   the Affected Hedge
Counterparty (and its Affiliates) having no residual exposure or obligations in
respect of the Relevant Hedging Transactions under the Finance Documents
following the novation;       (ii)   the Replacement Hedge Counterparty
satisfying the Affected Hedge Counterparty’s KYC requirements;       (iii)   the
novation of the Relevant Hedging Transactions being on terms (including as to
documentation and pricing) which are satisfactory to the Affected Hedge
Counterparty (acting reasonably);       (iv)   any exposure limitations or
restrictions (including insufficient or unacceptable documentation or the
application of credit support arrangements or internal policies) applying to the
Affected Hedge Counterparty with respect to the Replacement Hedge Counterparty
not being exceeded as a result of the novation; and       (v)   the Replacement
Hedge Counterparty having in place, or agreeing to enter into (as applicable):  
      i)   documentation substantially in the form of the Affected Hedge
Agreements to govern the novated Relevant Hedging Transactions; and         ii)
  all necessary documentation (such as an ISDA Novation Agreement and relevant
swap confirmations) to give effect to the novation of the Relevant Hedging
Transactions.     (c)   If the Borrower:       (i)   does not issue a Hedge
Novation Request; or       (ii)   has issued a Hedge Novation Request but is
unable to effect a novation with respect to all the Relevant Hedging
Transactions in accordance with (b) above,       in each case within 20 Business
Days of the date on which the Affected Hedge Counterparty has given notice to
the Borrower under (a) above, then:       (iii)   an “Additional Termination
Event” under the relevant Affected Hedge Agreements will be deemed to have
occurred; and       (iv)   at that time, the Affected Hedge Counterparty may
designate an “Early Termination Date” under the Affected Hedge Agreements and
calculate the close-out amount in accordance with the terms of the Affected
Hedge Agreement on the basis that the Borrower is the sole “Affected Party”
under the Affected Hedge Agreement.     (d)   Each Replacement Hedge
Counterparty must, at the same time as it executes all relevant documentation
pursuant to sub-paragraph (b)(v), also execute and deliver to the Security
Trustee an accession deed to the Security Trust Deed and specify as “Finance
Documents” (for the purposes of the Security Trust Deed) the relevant
documentation entered into in order to effect the novation of the Relevant
Hedging Transactions.     (e)   The Security Trustee and each other Beneficiary
under the Security Trust Deed acknowledges and agrees that the

 

© King & Wood Mallesons    Debt Term Sheet    23 29493484_46      



--------------------------------------------------------------------------------

PARTIES       Affected Hedge Counterparty will not cease to be a Beneficiary
under the Security Trust Deed until the relevant Replacement Hedge Counterparty
duly accedes as a Beneficiary under the Security Trust Deed and the Affected
Hedge Counterparty is deemed to be a retired Beneficiary under the Security
Trust Deed, in each case in accordance with the terms of this document.     (f)
  The Borrower will pay the costs (which, if paragraph (c) of Item 48 (“Hedge
Counterparty Rights to break”) applies, must be reasonable) of the Affected
Hedge Counterparty in connection with a novation under this clause. 50  
Borrower right to require swap to be novated or right to break   If the Hedge
Counterparty is a Lender (or a Lender’s Affiliate) and the Borrower has elected
to undertake a refinancing of one or more Facilities and that Hedge Counterparty
(or its Affiliate) has ceased to be a Lender as a result of the refinancing, the
Borrower will have the right to:     (a)   request that the Hedge Counterparty
novate one or more hedging transactions to a replacement hedge counterparty
nominated by the Borrower (which meets the GWI Minimum Hedge Requirements). Such
novation will be carried out within 20 Business Days of the date of the
Borrower’s request and in accordance with the conditions in paragraphs (b), (d),
(e) and (f) of Item 49 (“Assignment of rights and novation of obligations under
Affected Hedge Agreements”); or     (b)   terminate or close-out one or more
hedging transactions under a Hedge Agreement before its stated maturity. CERTAIN
FUNDS 51   Clean-up Period   Despite any other provision, during a period
commencing on the date of Financial Close and ending on the date falling 90 days
after Financial Close (or in the case of any other Permitted Acquisition,
beginning on the date of completion for that acquisition and ending 90 days
after that date) (the “Clean-up Period”), an Event of Default under clauses
1.1(c) (non-compliance with obligations) or 1.1(d) (misrepresentation) of
schedule 5 (Events of Default) (other than any Major Default or in respect of a
Major Representation under those clauses) with respect to an Obligor will be
taken not to be an Event of Default if:     (a)   it is capable of remedy (or
its effects are capable of being overcome) before the end of the Clean-up Period
and the Obligors are diligently pursuing that remedy;     (b)   it does not
entitle the Vendor to exercise its rights to suspend or terminate the Share Sale
Agreement (or the Vendor has agreed in writing that it will not exercise such
rights);     (c)   it was not known to any Obligor at Financial Close and has
not been approved or procured by any Obligor;     (d)   in the case of a
Clean-up Period triggered by a Permitted Acquisition, the relevant Event of
Default would not have occurred if that Permitted Acquisition had not been made;
and     (e)   would not have a Material Adverse Effect.

 

© King & Wood Mallesons    Debt Term Sheet    24 29493484_46      



--------------------------------------------------------------------------------

PARTIES     If the relevant circumstances are continuing after the last day of
the Clean-up Period there will be an Event of Default despite the above (and
without prejudice to the rights and remedies of the Lenders).     The Borrower
must promptly notify the Facility Agent of any events or circumstance that would
have constituted an Event of Default but for this provision. 52   Certain Funds
Period   Certain Funds Period has the meaning given in the Mandate, Commitment
and Fee Letter.     To provide certainty that the Obligors will be able to meet
their obligations under the Transaction Documents and to ensure that there are
sufficient funds available to achieve Completion, subject to the terms of the
Mandate, Commitment and Fee Letter, the Initial Lenders agree that, during the
Certain Funds Period, no Initial Lender may, in relation to the Facilities:    
(a)   refuse to make a loan under the Term Loan Facilities;     (b)   cancel any
commitment under the Term Loan Facilities;     (c)   refuse to execute any
interest rate hedging required in accordance with the Finance Documents in a
notional amount up to its commitment to provide such hedging;     (d)   refuse
to issue a letter of credit, bank guarantee or other instrument under Tranche B
at the request of the Borrower where it is required to be issued in order to
replace any existing letter of credit, bank guarantee or other instrument issued
on behalf of an Obligor to a relevant beneficiary prior to Financial Close;    
(e)   exercise any right of rescission or similar right or remedy or accelerate
repayment of a loan;     (f)   enforce any Security; or     (g)   exercise any
right of set off (other than any hedge netting),     unless there is a Certain
Funds Event subsisting. 53   Certain Funds Events   The following events will
constitute a Certain Funds Event:     (a)   the Conditions Precedent to first
Utilisation in Part B of schedule 2 or the Conditions Precedent to all
Utilisations in Part C of schedule 2 (Conditions Precedent and Conditions
Subsequent) (except that a drawdown notice delivered during the Certain Funds
Period will, in respect of confirmations given by the Borrower that no Default
or misrepresentation is subsisting at the time of delivery of the drawdown
notice, only require confirmation in respect of the Major Representations and
the Major Defaults and nothing else) have not been satisfied or waived;     (b)
  a Major Default is subsisting;     (c)   a Major Representation of an Obligor
is not true and correct in all material respects; or     (d)   it is unlawful
for the Lenders to perform any of their obligations in respect of the Facilities
(for the avoidance of doubt, the Lenders remain liable to perform those
obligations that are not unlawful). GENERAL 54   Resignation of Obligors   The
Borrower may request that an Obligor (other than itself or Hold Co) ceases to be
an Obligor by delivering to the Facility Agent a duly completed and executed
resignation letter.

 

© King & Wood Mallesons    Debt Term Sheet    25 29493484_46      



--------------------------------------------------------------------------------

PARTIES     Provided that:     (a)   there is no Default or Review Event
subsisting or would result from that person ceasing to be an Obligor;     (b)  
there is no payment due from that Obligor under the Finance Documents; and    
(c)   following the Obligor’s release, the conditions in clause 1.3(l)
(Additional Obligor /Obligor Coverage Test) of schedule 4 (Undertakings) will
continue to be satisfied,    

the Facility Agent will accept and countersign the resignation letter for that
Obligor.

 

Any person which ceases to be an Obligor will also cease to be a Security
Provider under the Security Trust Deed and the Security Trustee will execute a
release deed in respect of any Security provided by that retiring Obligor and
make any necessary PPSA filings to remove that security interest from the PPS
Register.

55   Guarantee and indemnity   The Security Trust Deed will contain a guarantee
and indemnity on usual terms given by each Guarantor in favour of the
Beneficiaries in relation to repayment of the Secured Money.     If GWA (North)
becomes a Guarantor, the guarantee provided by GWA (North) will be limited as
described in Item 3 (“Security Providers and Guarantors”). 56   Withholding Tax
  The Facilities shall be offered and issued so that they are s128F compliant.
57   Market Disruption  

The Finance Documents will contain a market disruption provision on APLMA
standard terms.

 

A market disruption event will occur if the Facility Agent receives
notifications from more than 2 Lenders whose participation in the relevant loan
exceeds 40% of that loan.

58   FATCA  

The Borrower will withhold and will not gross up for any FATCA tax or
withholding applicable on payments under the Facilities.

 

The Facility Agent will withhold and will not gross up for FATCA or withholding
applicable on payments under the Facilities.

 

The Obligors will not be liable to any Finance Party in respect of amounts
required to be withheld by any Obligor or a Finance Party in respect of FATCA or
withholding.

59   Miscellaneous Provisions   The Finance Documents will contain provisions
usual for facilities of this nature based, where appropriate, on APLMA standard
terms, including in relation to:     (a)   illegality;     (b)   tax gross up
and indemnity;     (c)   currency indemnity;     (d)   set-off;     (e)  
administration and agency arrangements;     (f)   PPSA;     (g)   increased
costs (other than with respect to implementation of Basel II and regulations
pursuant to Basel II (but excluding any amendment arising out of Basel III));  
  (h)   customary letter of credit/bank guarantee provisions (including
indemnities), including LC renewal provisions;

 

© King & Wood Mallesons    Debt Term Sheet    26 29493484_46      



--------------------------------------------------------------------------------

PARTIES     (i)   Bail-in provisions;     (j)   privacy;     (k)   anti-money
laundering and sanctions; and     (l)   jurisdiction. 60   Confidentiality   All
information provided to the Beneficiaries by the Obligors is confidential.    
The Syndicated Facility Agreement will contain the usual confidentiality
provisions allowing for disclosure only in certain specified circumstances. 61  
Governing Law   The laws of New South Wales. 62   “subsisting” or “continuing”
Event of Default   An Event of Default subsists until it has been waived in
writing by the Facility Agent, or cured to the satisfaction of the Facility
Agent.

 

© King & Wood Mallesons    Debt Term Sheet    27 29493484_46      



--------------------------------------------------------------------------------

Debt Term Sheet

Schedule 1 Definitions

These meanings apply unless the contrary intention appears:

A$ and $ means the lawful currency of the Commonwealth of Australia.

AARC means AustralAsia Railway Corporation (ABN 43 839 400 411).

Accounting Principles means accounting principles and practices applying by law
or otherwise generally accepted in Australia and the United States consistently
applied, including Australian Accounting Standards (developed and maintained by
the Australian Accounting Standards Board) and US GAAP.

Affected Hedge Agreement means a Hedge Agreement between the Borrower and an
Affected Hedge Counterparty.

Affected Hedge Counterparty has the meaning given in Item 49 (Assignment of
rights and novation of obligations under Affected Hedge Agreements).

Affiliate means, in relation to any person, a Subsidiary of that person or a
Holding company of that person or any other subsidiary of that Holding Company.

Approved Lender means each entity listed in Schedule 8 (“Approved Lenders”).

AustralAsia Railway Project Concession Deed means the concession deed between
AARC, The Northern Territory of Australia, The Crown in the right of the State
of South Australia and GWA (North) (as amended and restated on 1 December 2010).

Authorisation means:

 

(a) any consent, authorisation, registration, filing, lodgement, agreement,
notarisation, certificate, permission, licence, approval, authority or exemption
from, by or with a Government Agency;

 

(b) in relation to anything which will be fully or partly prohibited or
restricted by law if a Government Agency intervenes or acts in any way within a
specified period after lodgement, filing, registration or notification, the
expiry of that period without intervention or action.

Authorised Officer means:

 

(a) in relation to an Obligor, a director or secretary of the Obligor and each
person appointed as an “Authorised Officer” of the Obligor by notice to the
Facility Agent or the Security Trustee (as applicable) (that notice being
accompanied by a certified copy of the signature of the appointee), whose
identity has been verified to the satisfaction of each Beneficiary in order to
manage its KYC and whose appointment has not, prior to that time, been revoked
by the Obligor by notice to the Facility Agent or the Security Trustee (as
applicable); or

 

(b) in relation to a Beneficiary, a director or secretary or any person who
purports to be a “manager”, “head”, “counsel”, “chief”, “executive”, “director”,
“president” or “vice president” (or a person performing, or purporting to
perform, the functions of any of them) of that party, at that time.

 

© King & Wood Mallesons    Debt Term Sheet    28 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

Available Commitment means, for a Lender, its Commitment less its proportion of
the total outstanding principal amount of all drawdowns under the applicable
Facility.

Bank Base Case Financial Model means the financial model agreed between the
Borrower and the Lenders as a condition precedent to Financial Close.

Beneficiary has the meaning given in Item 10 (Beneficiaries).

Business Day means a day (not being a Saturday, Sunday or public holiday in that
place) on which banks are open for general banking business in Sydney and
Melbourne.

Calculation Date means in each calendar year, the last day of each Quarter. The
first Calculation Date will be 30 June 2017 or such earlier Quarter end date as
notified by the Borrower to the Facility Agent.

Calculation Period means, in respect of each Calculation Date, the 12 month
period ending on that Calculation Date, other than where the period from
Financial Close to that Calculation Date is less than 12 months, where it means
the period determined in accordance with Item 30 (“Financial Covenants”).

Cash Sweep Event will exist if, on any two consecutive Calculation Dates, a
Lock-Up Event exists.

CFADS means, for a Calculation Period ending on a Calculation Date (without
double-counting):

 

(a) EBITDA; plus or minus

 

(b) negative or positive movements in working capital of the GWA Group; less

 

(c) Operating Expenses (excluding costs, expenses and losses excluded from the
calculation of EBITDA); less

 

(d) expenditure on Growth Capex to the extent not funded from:

 

  (i) Permitted Financial Indebtedness;

 

  (ii) equity contributions; or

 

  (iii) any amount that was available in a previous period to pay a Distribution
but which has been retained and not distributed; less

 

(e) Taxes paid in cash by the GWA Group (net of rebates, refunds or credits for
Taxes received by the GWA Group) for that period,

in each case, for that Calculation Period.

Change of Control Review Event has the meaning given in Item 41 (Review Event).

Code means the US Internal Revenue Code of 1986.

Commitment means, in respect of a Lender, the commitment of that Lender as set
out in the Syndicated Facility Agreement at the date of the Syndicated Facility
Agreement, as reduced, cancelled or substituted in accordance with the terms of
the Finance Documents.

 

© King & Wood Mallesons    Debt Term Sheet    29 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

Compliance Certificate has the meaning given in Item 34 (Compliance
Certificate).

Concession Document means:

 

(a) each SA Ground Lease; and

 

(b) the AustralAsia Railway Project Concession Deed.

Contested Tax means a Tax payable by an Obligor where that Obligor:

 

(a) in good faith and in accordance with proper procedures, is contesting its
liability to pay that Tax;

 

(b) is not required by applicable law to pay that Tax before contesting its
liability to pay the Tax; and

 

(c) in respect of which it has made appropriate provisions (if any) having
regard to Accounting Principles and for which it has set aside equivalent
reserves.

Controller has the meaning given in the Corporations Act.

Completion has the meaning given in the Share Sale Agreement.

Core Business means the freight rail, transport, logistics and rail
infrastructure operation and maintenance businesses operated by the GWA Group,
including:

 

(a) the rail freight and rail infrastructure business in South Australia known
as “SA Rail” which is the subject of the SA Ground Leases;

 

(b) the rail freight and rail infrastructure business between Adelaide and
Darwin which is the subject of the AustralAsia Railway Project Concession Deed;

 

(c) to the extent not already included in paragraphs (a) or (b) above, the rail
freight, transport and logistics businesses operated by the GWA Group from time
to time;

 

(d) the rail freight business operated by the Freightliner Entities; and

 

(e) on and from Completion, the rail freight business operated by G-Rail.

Corporation Loan means the $50 million concessional loan from AARC to GWA
(North).

Corporations Act means the Corporations Act 2001 (Cth).

Costs includes costs, charges and expenses, including those incurred in
connection with advisers and any legal costs on a full indemnity basis.

Debt Service means, in respect of a period (without double-counting):

 

(a) Interest Expense for that period; and

 

(b) the aggregate of all scheduled principal repayments under the Finance
Documents (as defined in the Security Trust Deed) paid or payable during that
period.

 

© King & Wood Mallesons    Debt Term Sheet    30 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

Debt Service Cover Ratio or DSCR means, for a Calculation Period ending on a
Calculation Date, the ratio of A:B where:

A = CFADS for that Calculation Period; and

B = Debt Service for that Calculation Period.

Default means an Event of Default or a Potential Event of Default.

Defaulting Lender means a Lender who, at any time:

 

(a) is adjudicated to be insolvent;

 

(b) repudiates or rescinds any Finance Document;

 

(c) fails to participate in a loan or issue a letter of credit (or to meet any
claim under a letter of credit) when obliged to do so;

 

(d) is the subject of Bail-in action; or

 

(e) is wound up or has a Controller appointed to it (or any analogous process).

Designated Rolling Stock means, in relation to the Initial Obligors and G-Rail,
the rolling stock of the Obligors set out in Schedule 7 (“Designated Rolling
Stock”) or, in respect of any other Obligor from time to time, the rolling stock
of that Obligor which is notified to the Security Trustee prior to the date on
which it becomes an Obligor.

Distressed Debt Fund means any person that principally invests in distressed
debt which is a hedge fund, distressed debt fund, special opportunities fund,
vulture fund (or similar), a financial institution acting through a similar
fund, a distressed debt (or similar) trading desk or a distressed debt (or
similar) division.

Distribution means any dividend, charge, interest, payment or other distribution
or repayment to or for the benefit of any holder of share capital or partnership
interests in an Obligor and includes any payment in respect of any Subordinated
Debt but excludes:

 

(a) any payment of reasonable director’s fees in any Financial Year, provided
that no Default or Review Event has occurred and is continuing or will arise as
a result of payment;

 

(b) any dividend or distributions where there has been or will simultaneously
be, one or more subscriptions for new units by the applicable unitholders in the
relevant trust, where the new units are subject to the Security and the
subscription is for an amount at least equal to such dividend or distribution;

 

(c) in respect of a Financial Year, payments made pursuant to any arm’s length
administrative services agreement for the provision of corporate and support
services (the scope of which is consistent with agreements of that nature),
including out-of-pocket expenses;

 

(d) any distribution by one Obligor to another Obligor; and

 

(e) any dividend, payment or other distribution to one or more Minority
Investors (provided that the aggregate amount of such dividend, payment or other
distribution does not exceed the pro rata entitlement of the Minority Investors
based on percentage holding of the Minority Investors as at the date of the
Syndicated Facility Agreement).

 

© King & Wood Mallesons    Debt Term Sheet    31 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

EBITDA means, in respect of a period, the consolidated net profit of the GWA
Group for that period and (without double counting):

 

(a) after adding back interest expense of the GWA Group in respect of the period
(adjusted for the net effect of interest rate hedging transactions);

 

(b) after excluding any accrued interest paid or payable to any member of the
GWA Group;

 

(c) after adding back corporate tax or tax on income or gains of the GWA Group
in respect of the period;

 

(d) before deducting (but if deducted, after adding back) any depreciation on
fixed assets and any amortisation or impairment of any assets of the GWA Group
in respect of the period;

 

(e) after excluding costs, expenses and income resulting from any one-off,
non-recurring, extraordinary, unusual or exceptional items (including
significant items and abandonments);

 

(f) after excluding unrealised gains or losses on hedging contracts and realised
gains or losses on termination of hedging contracts;

 

(g) after excluding amounts paid or payable in relation to any Subordinated
Debt;

 

(h) after excluding non-cash items taken into account in calculating the
consolidated net profit of the GWA Group;

 

(i) after excluding any transaction and one-off costs and expenses in respect
of:

 

  (i) the Transaction or the Facilities (or both) in accordance with the agreed
Funds Flow Statement; or

 

  (ii) in respect of any other Permitted Acquisition or Growth Capex (whether
consummated or not) incurred by a member of the GWA Group during that period;

 

(j) after deducting (to the extent otherwise included) any gain against book
value incurred by a member of the GWA Group on the disposal of any asset (not
being a disposal made in the ordinary course of trading) during that period and
before taking account of any loss or gain on any revaluation or impairment of
any asset during the period;

 

(k) after adding back any non-cash costs related to any management incentive
scheme or any other similar share or other ownership interest based employee
compensation scheme of the GWA Group;

 

(l) after excluding any non-cash current service costs, net interest costs or
actuarial gains or losses on defined benefit superannuation schemes of the GWA
Group;

 

(m) to the extent included in net profit of the GWA Group, excluding any net
profit (or loss) of any Excluded Subsidiary and any other entity which is not
part of the consolidated group but including any net cash distributions actually
received by the consolidated group from such entity sourced from their excess
operating cashflow or other internally generated cashflow;

 

© King & Wood Mallesons    Debt Term Sheet    32 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

 

(n) for Permitted Acquisitions made or Growth Capex undertaken during a period
which forms part of the consolidated group, EBITDA will be adjusted to include:

 

  (i) the actual historical earnings before interest, tax, depreciation and
amortisation for the last 12 months (calculated in the same way as EBITDA) of
the acquired entity; and

 

  (ii) the pro-forma earnings before interest, tax, depreciation and
amortisation attributable to the Growth Capex, provided that those adjustments
are certified by the Chief Financial Officer of the Borrower and if they exceed
A$10 million in aggregate, those adjustments exceeding A$10 million must also be
certified by any one of the “big four” accounting firms selected by the Borrower
or any third party or consultant reasonably acceptable to the Facility Agent;
and

 

(o) where an entity, business or other asset is sold, transferred or otherwise
disposed of by any GWA Group member during such period, no EBITDA generated by
that entity, business or other asset will be included.

Environment includes the natural physical surroundings of mankind (whether
affecting individuals or groupings of individuals) and any man-made changes to
them.

Environmental Law means a provision of a law, regulation or directive issued by
a Government Agency which is binding on an Obligor or its assets regulating or
relating to an aspect of planning, the Environment, heritage, health or safety.

Equity Cure means an equity cure in accordance with Item 35 (Equity Cure).

Event of Default means an event or circumstance so described in Schedule 5
(Events of Default).

Excluded Collateral means any assets or rights of an Obligor under any agreement
or arrangement with a third party entered into prior to the date of Financial
Close (“Relevant Contract”) to the extent that the terms of the Relevant
Contract would be breached or the Relevant Contract would be terminable if the
Obligor granted security under or in respect of that Relevant Contract unless
and until the Obligor has received consent from the relevant counterparty to the
granting of such security and satisfied any other requirements pursuant to the
terms of the Relevant Contract in order to grant such security, limited to those
in the list of Relevant Contracts set out in Schedule 6 (“Excluded Collateral –
Relevant Contracts”) to this term sheet.

Excluded Subsidiary means:

 

(a) each Dormant Entity referred to in Item 4 (“Dormant Entities”); and

 

(b) each other member of the Hold Co Group which is not an Obligor and is not
required to become an Obligor in accordance with clause 1.3(l) (Additional
Obligor /Obligor Coverage Test) of Schedule 4 (Undertakings).

Exposure means, at any time:

 

(a) in the case of the Security Trustee or the Facility Agent, the Secured Money
which the Borrower or an Obligor is at that time actually or contingently liable
to pay to or for the account of it (but not Secured Money payable to it for the
account of any other Beneficiary or in any other capacity);

 

© King & Wood Mallesons    Debt Term Sheet    33 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

 

(b) in the case of a Lender, the undrawn Commitment of that Lender plus the
amount of that Lender’s participation in the total principal amount outstanding
of any Loans or letter of credit which have been issued, plus any accrued but
unpaid fees and interest; and

 

(c) in the case of a Hedge Counterparty:

 

  (i) if any amount of the Secured Money has been accelerated following an Event
of Default, or for the purposes of any indemnity required to be provided in
favour of the Security Trustee under the Security Trust Deed, that Hedge
Counterparty’s Realised Swap Loss (where its Hedge Agreement has been
terminated) or its Potential Close-Out Amount (where its Hedge Agreement has not
been terminated); or

 

  (ii) in all other instances, nil,

in each case, at that time.

Facility means:

 

(a) each Term Loan Facility; and

 

(b) the Working Capital Facility,

in each case as described in Item 11 (Facilities).

FATCA means:

 

(a) sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

 

(b) any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the United
States of America and any other jurisdiction, which (in either case) facilitates
the implementation of paragraph (a) above; or

 

(c) any agreement under the implementation of paragraphs (a) or (b) above with
the United States of America Internal Revenue Service, the United States of
America government or any governmental or taxation authority in any other
jurisdiction.

FATCA Application Date means:

 

(a) in respect of a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the United States of America), 1 July 2014;

 

(b) in respect of a “withholdable payment” described in section 1473(1)(A)(ii)
of the Code (which relates to “gross proceeds” from the disposition of property
of a type that can produce interest from sources within the United States of
America), 1 January 2019; or

 

(c) in respect of a “passthru payment” described in section 1471(d)(7) of the
Code not falling within paragraphs (a) or (b) above, 1 January 2019,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this document.

 

© King & Wood Mallesons    Debt Term Sheet    34 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

FATCA Deduction means a deduction or withholding from a payment under a Finance
Document required by FATCA.

FATCA Exempt Party means a party that is entitled to receive payments free from
any FATCA Deduction.

Fee Letter means any fee letter between an Obligor and a Beneficiary entered
into from time to time, including the Mandate, Commitment and Fee Letter.

Finance Debt means any present or future, actual or contingent liability in
connection with any:

 

(a) money borrowed or raised; or

 

(b) amount raised in connection with any note purchase facility or the issue of
bonds, notes, debentures, units, loan stock or similar instruments; or

 

(c) reimbursement obligation or counter-indemnity with respect to a letter of
credit, guarantee or similar instrument issued by a bank or financial
institution;

 

(d) derivative transaction (and, when calculating the liability in connection
with any derivative transaction, only the marked to market value is taken into
account unless the derivative transaction has been terminated or closed-out, in
which case the liability is the termination amount or close out amount for the
derivative transaction); or

 

(e) redeemable share or other redeemable security where the holder has the
right, or the right in certain circumstances, to require redemption before the
final Maturity Date; or

 

(f) deferred purchase price of property or services (including securities
repurchase agreements but excluding trade accounts payable or accrued
liabilities arising in the ordinary course of business which are not more than
90 days overdue or which are being contested in good faith); or

 

(g) any Finance Lease; or

 

(h) obligation to deliver assets or services paid for in advance by a financier
or otherwise relating to a financing transaction; or

 

(i) receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis); or

 

(j) amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing; or

 

(k) any guarantee of any of the above,

but does not include an operating lease and any obligation under a lease which
is classed as an operating lease to the extent such obligation becomes, as a
result of any changes to the applicable Accounting Principles, a Finance Lease.

In this definition, “guarantee” includes:

 

  (i) any guarantee, indemnity, bond, letter of credit, legally binding comfort
letter or similar assurance against loss; or

 

  (ii)

any direct or indirect, actual or contingent obligation to purchase or assume
any person’s liabilities, to make an investment in or

 

© King & Wood Mallesons    Debt Term Sheet    35 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

  provide financial accommodation to any person, or to purchase any person’s
assets, in each case, where that obligation is assumed to assist that person to
meet its liabilities; or

 

  (iii) any other direct or indirect, actual or contingent obligation under
which a person is, or may be, responsible for another person’s solvency,
financial condition or liabilities.

Finance Document means:

 

(a) the Syndicated Facility Agreement;

 

(b) each Fee Letter;

 

(c) each Security;

 

(d) the Security Trust Deed;

 

(e) each Hedge Agreement;

 

(f) each Tripartite Agreement;

 

(g) any Subordination Agreement;

 

(h) any new finance document entered into in connection with incurring
Refinancing Debt (on a pari passu basis with the Syndicated Facility Agreement)
and which is designated as a “Finance Document” in a relevant accession deed
under the Security Trust Deed;

 

(i) any document designated as a “Finance Document” in accordance with the
Syndicated Facility Agreement or the Security Trust Deed (as the case may be);
and

 

(j) any document that amends, supplements or replaces any of the above.

For the purposes of the Syndicated Facility Agreement, “Finance Documents” will
be those documents listed above other than (e) and (h). All documents listed
above will be “Finance Documents” for the purposes of the Security Trust Deed
(and therefore the “Secured Moneys”) and the financial ratio definitions which
test senior Finance Debt under all the Finance Documents.

Finance Lease means a lease constituting or accounted for in or in a similar way
to a finance lease or a capitalised lease under the Accounting Principles and
includes any hire purchase agreement.

Finance Party means, for the purposes of the Syndicated Facility Agreement:

 

(a) the Lenders; and

 

(b) the Facility Agent.

“Finance Party” refers to the finance parties under the Syndicated Facility
Agreement. “Beneficiaries”, which also includes Hedge Counterparties, is the
defined term that will be used in the Security Trust Deed as it relates to
Secured Moneys and the beneficiaries of the Security.

Financial Accommodation includes every form of financial accommodation
including, without limitation:

 

(a) making an advance or loan;

 

© King & Wood Mallesons    Debt Term Sheet    36 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

 

(b) drawing, accepting, endorsing, discounting, collecting or paying a bill of
exchange, cheque or other negotiable instrument;

 

(c) entering into any agreement or transaction of any kind as a result of which
a debt or liability or a contingent debt or liability arises (including without
limitation any Finance Lease); and

 

(d) forbearing to require immediate payment of any moneys owing or contingently
owing on any account, for any reason whatever,

but for the avoidance of doubt does not include an operating lease.

Financial Close means the date on which all of the Finance Documents have been
executed by all of the parties, and the Facility Agent has confirmed that all
conditions precedent to the making of the first Utilisation under the Finance
Documents have been satisfied or waived by the Facility Agent (acting on the
instructions of all Lenders).

Financial Model means the Bank Base Case Financial Model, as updated from time
to time.

Financial Year means each financial year of the GWA Group ending on 31 December.

Financier Consent Deed means the document so entitled to be dated on or about
the date of the Rail Haulage Agreement between Glencore Coal, G Rail and the
Security Trustee.

Freightliner Entity means:

 

(a) Freightliner Australia Pty Ltd (ABN 51 122 522 123);

 

(b) Freightliner Australia Coal Haulage Pty Ltd (ABN 46 137 483 713); and

 

(c) FLA Coal Services Pty Ltd (ABN 38 137 483 240),

and Freightliner Entities means all of them.

Fund means any unit trust, investment trust, investment company, managed
account, limited partnership, general partnership, fund or other collective
investment scheme, pension fund, insurance company or any other body corporate
or entity.

Funds Flow Statement means the funds flow statement referred to in paragraph (m)
(Funds Flow Statement) of Part B (Conditions precedent to first Utilisation) of
Schedule 2 (Conditions Precedent and Conditions Subsequent), delivered by the
Borrower as a condition precedent to Financial Close.

Glencore Coal means Glencore Coal Pty Ltd (ABN 18 082 271 930).

Government Agency means any government or any governmental, semi-governmental or
judicial entity or authority. It also includes any self-regulatory organisation
established under statute or any stock exchange.

G-Rail means Glencore Rail (NSW) Pty Ltd (ABN 11 079 546 777).

Group Structure Diagram means the group structure diagram delivered as a
condition precedent to Financial Close under the Syndicated Facility Agreement
as updated from time to time in accordance with the Syndicated Facility
Agreement.

 

© King & Wood Mallesons    Debt Term Sheet    37 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

Growth Capex means payment for expenditure on the acquisition, development,
upgrading or significant refurbishment (including the purchase of new assets to
replace obsolete assets) of equipment, machinery, fixed assets, real property
(including improvements thereon) or any other capital assets (including any
costs incurred in connection with that expenditure) in connection with the Core
Business.

GWA means Genesee & Wyoming Australia Pty Ltd (ABN 17 079 444 296).

GWA Group means the Obligors from time to time.

GWA (North) means GWA (North) Pty Ltd (ABN 92 144 081 774).

GWA (North) Security Documents means:

 

(a) the fixed and floating charge dated 29 November 2010;

 

(b) the security trust deed dated 29 November 2010; and

 

(c) each real property mortgage dated on or about 29 November 2010,

in each case granted by GWA (North) in favour of GWA (as security trustee).

GWI means Genesee & Wyoming Inc.

GWI Minimum Hedge Requirements means a counterparty to a Hedge Agreement which
has the following minimum credit rating at the time it enters into that Hedge
Agreement:

 

(a) in relation to a hedging transaction which is 2 years or less in duration,
at least BBB (S&P); and

 

(b) in relation to a hedging transaction which is longer than 2 years in
duration, at least A- (S&P).

Head Company means the head company (as defined in the Tax Act) of a Tax
Consolidated Group.

Hedge Agreements means an ISDA Master Agreement and Schedule (including any
confirmations) entered into between the Borrower and a Hedge Counterparty.

Hedging Protocol means the hedging protocol agreed between the Borrower and each
Initial Lender in the form annexed to the Mandate, Commitment and Fee Letter.

Holding Company means in relation to a company or other entity, any other
company or other entity in respect of which it is a Subsidiary.

Hold Co means GWI Holdings No.2 Pty Ltd (ABN 53 132 989 998).

Hold Co Group means Hold Co and each of its Subsidiaries (other than the Dormant
Entities).

Initial Lender means:

 

(a) Australia and New Zealand Banking Group Limited (ABN 11 005 357 522);

 

(b) Bank of America, N.A. Australian Branch (ABN 51 064 874 531);

 

© King & Wood Mallesons    Debt Term Sheet    38 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

 

(c) BNP Paribas (ABN 23 000 000 117);

 

(d) Citibank, N.A. Sydney Branch (ABN 34 072 814 058);

 

(e) Commonwealth Bank of Australia (ABN 48 123 123 124);

 

(f) JPMorgan Chase Bank, N.A. (ABN 43 074 112 011);

 

(g) National Australia Bank Limited (ABN 12 004 044 937);

 

(h) Sumitomo Mitsui Banking Corporation (ARBN 114 053 459); and

 

(i) The Bank of Tokyo-Mitsubishi UFJ, Ltd. (ABN 75 103 418 882).

A person is Insolvent if:

 

(a) it is (or states that it is) an insolvent under administration or insolvent
(each as defined in the Corporations Act); or

 

(b) it is in liquidation, in provisional liquidation, under administration or
wound up or has had a Controller, liquidator, provisional liquidator or
administrator appointed to its property; or

 

(c) it is subject to any arrangement, assignment, moratorium or composition,
protected from creditors under any statute, or dissolved, deregistered or
applies to be deregistered (in each case, other than to carry out a
reconstruction or amalgamation while solvent on terms approved by the Facility
Agent); or

 

(d) an application or order has been made (and, in the case of an application,
it is not stayed, withdrawn or dismissed within 14 days), resolution passed or
any other action taken, in each case in connection with that person, in respect
of any of (a), (b) or (c) above; or

 

(e) it is the subject of an event described in section 459C(2)(b) or section 585
of the Corporations Act (or it makes a statement from which the Facility Agent
reasonably deduces it is so subject); or

 

(f) it stops payment or is otherwise unable to pay its debts when they fall due;
or

 

(g) something having a substantially similar effect to (a) to (f) happens in
connection with that person under the law of any jurisdiction.

Interest Expense means the sum of the interest, margin, guarantee fees, letter
of credit fees, line fees and commitment fees paid or payable under all Finance
Debt under the Finance Documents (as defined in the Security Trust Deed) less
interest income and adjusted for the net effect of hedging transactions and
includes interest and amounts in the nature of interest earned on cash, in
accordance with the Accounting Principles, but Interest Expense does not
include:

 

(a) establishment, upfront or underwriting fees in respect of Finance Debt,
including the Facilities, any amortisation of fees or any fees, costs and
expenses incurred in connection with refinancing any Finance Debt;

 

(b) amounts paid or payable in relation to Subordinated Debt; or

 

(c) any non-cash mark to market adjustments made in accordance with the
Accounting Principles in respect of any permitted hedging under a Hedge
Agreement.

 

© King & Wood Mallesons    Debt Term Sheet    39 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

Interest Payment Date means:

 

(a) the last day of an Interest Period; or

 

(b) where an Interest Period is longer than 3 months:

 

  (i) the last day of each 3 month period occurring during the Interest Period;
and

 

  (ii) the last day of the Interest Period.

Interpolated Screen Rate means, in relation to any Loan, the rate which results
from interpolating on a linear basis between:

 

(a) the applicable Screen Rate for the longest period (for which that Screen
Rate is available) which is less than the Interest Period of the Loan; and

 

(b) the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan.

Investor means:

 

(a) Macquarie Group Limited;

 

(b) any Affiliate or Related Body Corporate of Macquarie Group Limited; and/or

 

(c) any Fund whose Manager is Macquarie Group Limited or any Affiliate or
Related Body Corporate of Macquarie Group Limited.

Joint Venture means any form of joint venture, whether a company, unincorporated
entity, undertaking, association, partnership or other similar entity in which
an Obligor and a third party which is not an Obligor holds an equity, ownership
or participating interest.

Leverage Ratio means, on a Calculation Date, the ratio of A:B where:

A = Net Senior Debt on a Calculation Date; and

B = EBITDA for the Calculation Period ending on that Calculation Date.

Lock-Up Event means, in respect of any Calculation Date, any of the conditions
set out in Item 31 (“Distributions”) have not been satisfied.

Locked-Up Cash means, in respect of any Calculation Date where a Lock-Up Event
subsists, all amounts from the Quarter ending on that Calculation Date which
would otherwise have been available to pay a Distribution if the Lock-Up Event
was not subsisting.

Major Authorisation means each Authorisation necessary for it to carry on any
business it conducts to the extent that failure to obtain, comply with or
maintain that Authorisation would be likely to have a Material Adverse Effect.

Major Default means any of the following Events of Default (as set out in
Schedule 5) (Events of Default) has occurred in relation to an Obligor:

 

(a) a non-payment event as described in clause 1.1(a) (non-payment) of Schedule
5;

 

(b) an event described in clause 1.1(f) (insolvency and enforcement) of Schedule
5;

 

© King & Wood Mallesons    Debt Term Sheet    40 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

 

(c) an event described in clause 1.1(g) (Rail Haulage Agreement) of Schedule 5;

 

(d) an event described in clause 1.1(h) (voidable, repudiation or unlawful) of
Schedule 5;

 

(e) an event described in clause 1.1(i) (cessation of business) of Schedule 5;

 

(f) an event described in clause 1.1(j) (compulsory acquisition) of Schedule 5;

 

(g) an event described in clause 1.1(k) (material judgement) of Schedule 5; or

 

(h) an Event of Default has occurred under clause 1.1(c) (Non compliance with
obligations) of Schedule 5 (Events of Default) because an Obligor has not
complied with one of the following undertakings (as set out in Schedule 4
(Undertakings)):

 

  (i) clause 1.3(a) (authorisations) of Schedule 4;

 

  (ii) clause 1.4(b) (Pari passu ranking) of Schedule 4;

 

  (iii) clause 1.5(a) (Disposal of assets) of Schedule 4;

 

  (iv) clause 1.5(b) (Negative pledge) of Schedule 4;

 

  (v) clause 1.5(d) (Distributions) of Schedule 4;

 

  (vi) clause 1.5(h) (Finance Debt) of Schedule 4;

 

  (vii) clause 1.5(i) (Financial accommodation) of Schedule 4; or

 

  (viii) clause 1.5(j) (Acquisitions) of Schedule 4.

Major Representation means each of the following representations (as set out in
Schedule 3 (Representations and warranties)):

 

(a) clause 1.1(a) (status) of Schedule 3;

 

(b) clause 1.1(b) (power) of Schedule 3;

 

(c) clause 1.1(c) (no contravention) of Schedule 3;

 

(d) clause 1.1(d) (authorisations) of Schedule 3;

 

(e) clause 1.1(e) (validity of obligations and ranking) of Schedule 3;

 

(f) clause 1.1(h) (no breach of law) of Schedule 3;

 

(g) clause 1.1(k) (ownership of assets) of Schedule 3;

 

(h) clause 1.1(l) (solvency) of Schedule 3;

 

(i) clause 1.1(n) (Conduct of business) of Schedule 3; and

 

(j) clause 1.1(p)(ii) (not a trustee and no immunity) of Schedule 3.

 

© King & Wood Mallesons    Debt Term Sheet    41 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

Majority Beneficiaries means, at any time, those Beneficiaries whose Exposure is
equal to or greater than 66.67% of the total Exposure of all Beneficiaries at
that time.

Majority Lenders means, at any time, those Lenders whose Commitments are equal
to or greater than 66.67% of the Total Commitments under all the Facilities at
that time.

Manager means, in relation to a Fund, a professional manager or adviser of the
Fund who, pursuant to a bona fide arrangement evidenced in writing, is
responsible for managing investments of the Fund and who (i) makes decisions in
respect of the Fund’s investments including the exercise of voting rights
(discretionary) or (ii) provides recommendations to the Fund in respect of
investments, including in relation to how to exercise voting rights in respect
of investment (non-discretionary).

Mandate, Commitment and Fee Letter means the letter so-entitled dated on or
about 14 October 2016 between the Borrower and each Initial Lender.

Marketable Securities means any shares, units or other marketable securities
with rights of conversion to shares or units.

Material Adverse Effect means a material adverse effect on:

 

(a) the business, operation, property or condition (financial or otherwise) of
the Obligors (taken as a whole);

 

(b) the ability of the Obligors (taken as a whole) to perform their payment
obligations and other material obligations under the Finance Documents; or

 

(c) the legality, validity or enforceability of the whole or any material part
of a Finance Document or any material rights or remedies under the Finance
Documents.

Material Contract means:

 

(a) each Concession Document; and

 

(b) the Rail Haulage Agreement.

Minority Investor means any person (other than GWI or its Subsidiaries or an
Investor) who, as at the date of the Syndicated Facility Agreement, holds any
shares in a Freightliner Entity or any Holding Company of a Freightliner Entity.

Native Title Law means the Native Title Act 1993 (Cth), the Native Title Act
1994 (ACT), the Native Title Act 1994 (NSW), the Native Title Act 1994 (Qld) and
regulations made thereunder.

Net Senior Debt means, on any date, the aggregate principal amount of Senior
Finance Debt outstanding (excluding Tranche B) less an amount equal to the
aggregate of:

 

(a) cash and cash equivalents of the GWA Group; and

 

(b) any mark to market hedge exposure under a Hedge Agreement,

in each case, on that date.

 

© King & Wood Mallesons    Debt Term Sheet    42 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

New Lender means any person which becomes a Lender in accordance with Item 46
(“Replacement of Lenders”) or Item 47 (“Assignment and transfer”).

Non Consenting Lender means, in respect of any amendment, variation, waiver or
release requested by the Borrower at any time which requires the unanimous
consent of all Lenders under this agreement, a Lender that has not consented to
the requested amendment, variation, waiver or release in circumstances where the
Majority Lenders at that time have so consented. It does not include a RE Non
Consenting Lender.

Operating Expenses means, in respect of any period, the aggregate consolidated
operating expenses incurred by the GWA Group (including insurance premiums
payable by the GWA Group and maintenance capital expenditure, but excluding
Growth Capex), determined in accordance with Accounting Principles.

Permitted Acquisition means:

 

(a) the Transaction;

 

(b) acquisitions of shares, ownership interests, participating interests,
securities and other investments in, or capital contributions to, Obligors;

 

(c) the acquisition by an Obligor of any remaining shares in the Freightliner
Entities which are not, as at the date of the Syndicated Facility Agreement,
held by an Obligor;

 

(d) assets (but not shares or ownership interests in a business) acquired in the
ordinary course of day to day business that are consistent with or complementary
to its Core Business;

 

(e) assets, shares, ownership interests or units acquired from another Obligor;

 

(f) an acquisition of debt securities for treasury management purposes provided
that any debt security must be either cash or a debt security which is rated
investment grade or higher as long as such debt security is subject to the
Security upon acquisition;

 

(g) an acquisition that is a Permitted Joint Venture;

 

(h) any acquisition or transaction into which an Obligor is required to enter in
order to comply with Native Title Law; or

 

(i) an acquisition which has been approved by the board of directors of the
applicable Obligor and, if that acquisition is funded by Permitted Financial
Indebtedness, that Obligor has provided evidence of such board approval to the
Facility Agent and:

 

  (i) the acquisition is of any business, undertaking or ownership interest in
another entity that conducts a business consistent with or complementary to the
Core Business;

 

  (ii) no Event of Default, Review Event, Lock-Up Event or Cash Sweep Event is
continuing at the time of the proposed acquisition or would arise by reason of
the acquisition and the Borrower provides evidence thereof (in the form of a
certificate signed by 2 directors) to the Facility Agent;

 

  (iii)

if the aggregate amount of consideration paid or payable in respect of the
acquisition exceeds A$50 million, the Borrower

 

© King & Wood Mallesons    Debt Term Sheet    43 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

  has provided the Facility Agent with any due diligence reports or financial
modelling prepared or commissioned by the GWA Group in relation to the
acquisition (in each case on a non-reliance basis and there being no requirement
that the reports or financial modelling are satisfactory to the Lenders); and

 

  (viii) the aggregate consideration for all acquisitions referred to in this
paragraph (i) of this definition until the latest Maturity Date does not exceed
A$100 million (or its equivalent) in aggregate.

Permitted Disposal means:

 

(a) a disposal by one Obligor to another Obligor which has given a Security
Interest in favour of the Security Trustee in respect of such assets;

 

(b) a disposal at arm’s length on ordinary commercial terms (or better) where an
asset is surplus to requirements or it is no longer required for the proper and
efficient operation of the Core Business;

 

(c) the expenditure of cash in payment for assets and services acquired in the
ordinary course of its business carried on in compliance with the terms of the
Finance Documents;

 

(d) discounting of bills in the ordinary course of business in connection with
Permitted Financial Indebtedness;

 

(e) realisation of short term investments;

 

(f) a disposal being the grant of any Permitted Security Interest;

 

(g) a disposal of plant and equipment in exchange for other plant and equipment
of comparable value and utility;

 

(h) a payment or distribution of cash or any other asset which is permitted
under the Finance Documents;

 

(i) a disposal of assets required by a Concession Document;

 

(j) any of the following provided it is consistent with or complementary to the
Core Business:

 

  (i) a disposal constituted by a licence or sub-licence of intellectual
property rights on arm’s length terms; or

 

  (ii) a disposal constituted by way of a lease or a sub-lease of any real
property on arm’s length terms;

 

(k) a disposal of any interest in a Permitted Joint Venture;

 

(l) any sale, transfer or other disposal of any interest (including by way of
the grant of a lease) by GWA pursuant to the Amended and Restated Rail Haulage
Agreement between GWA, OneSteel Manufacturing Pty Limited and Arrium Limited
dated 17 July 2012;

 

(m) prior to G-Rail becoming an Obligor, any disposal by an Obligor to G-Rail
provided that the asset disposed of will, on the date that G-Rail becomes an
Obligor under the Syndicated Facility Agreement, form part of the Security
granted by G-Rail in favour of the Security Trustee;

 

(n) a disposal approved by the Facility Agent (acting on the instructions of the
Majority Lenders); or

 

(o) any other disposals (not otherwise referred to in this definition) on arm’s
length terms where the total consideration for such disposals does not exceed in
any Financial Year, in aggregate for all Obligors, A$10 million.

 

© King & Wood Mallesons    Debt Term Sheet    44 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

Permitted Distribution means any Distributions made in accordance with Item 31
(“Distributions”).

Permitted Financial Accommodation means:

 

(a) Financial Accommodation provided by an Obligor to another Obligor;

 

(b) Financial Accommodation provided to allow its customers to acquire goods and
services on extended terms up to a maximum of 180 days in the ordinary course of
day to day business;

 

(c) Financial Accommodation otherwise permitted under the Finance Documents
(including guarantees permitted under clause 1.5(c) (Guarantees) and the making
of investments under clauses 1.5(j) (Acquisitions) and 1.5(k) (Joint Ventures)
of Schedule 4 (Undertakings));

 

(d) deposits into a bank account held with a Beneficiary or a financial
institution providing any transactional banking facilities in the course of
operating such facilities or any blocked account under the Finance Documents or
otherwise arising under any netting or set-off arrangement entered into by any
Obligor in the ordinary course of its banking arrangements for the purpose of
netting debit and credit balances of the Obligors or otherwise arising under
cash pooling or cash management arrangements;

 

(e) Financial Accommodation under loans which constitute a Permitted
Distribution;

 

(f) advance payments made in respect of capital expenditure in the ordinary
course of trading; or

 

(g) in addition to the exceptions above, where the maximum aggregate Financial
Accommodation made available by the Obligors does not exceed A$10 million (or
its equivalent).

Permitted Financial Indebtedness means:

 

(a) Finance Debt of G-Rail in existence on the date of the Syndicated Facility
Agreement (other than Finance Debt which constitutes Permitted Financial
Indebtedness under any other paragraph of this definition), provided it is
discharged by the end of the day on which Financial Close occurs or will
otherwise be discharged within the period allowed for in the Share Sale
Agreement;

 

(b) the Corporation Loan;

 

(c) Finance Debt owed under the Finance Documents;

 

(d) any Finance Debt (on a pari passu basis with the Lenders) raised to finance
an acquisition under paragraph (i) of the definition of Permitted Acquisition
provided that such Finance Debt:

 

  (i) is incurred on terms (other than as to fees and margins) no more
favourable to the financiers than those set out in the Finance Documents;

 

  (ii) does not mature prior to the date that is 6 months after the latest
Maturity Date of any then-existing Term Loan Facilities;

 

© King & Wood Mallesons    Debt Term Sheet    45 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

 

(e) any trade credit incurred in the ordinary course of trading (including the
provision, in the ordinary course of day to day business, of deferred payment
terms);

 

(f) any indebtedness in respect of guarantees, ancillary facilities or
intercompany loans between the Obligors;

 

(g) any Refinancing Debt;

 

(h) any treasury transactions, interest rate or foreign exchange hedges
permitted under a Finance Document;

 

(i) any Finance Debt arising under any netting or set-off arrangement entered
into by any Obligor in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances of the Obligors or otherwise
arising under cash pooling or cash management arrangements;

 

(j) any Finance Debt arising under any deferred payment arrangements in relation
to the cost of acquisition of any asset in the ordinary course of business and
which constitutes a Permitted Acquisition;

 

(k) any Finance Debt arising under any Permitted Guarantee;

 

(l) any Finance Debt owed by one Obligor to another Obligor;

 

(m) any Subordinated Debt;

 

(n) the Australian Obligations under (and as defined in) the U.S. Credit
Agreement provided that they are discharged in full by no later than the third
Business Day after Financial Close;

 

(o) any lease of or hire purchase arrangement for rolling stock used in the Core
Business;

 

(p) any Finance Lease where the aggregate principal or capital amount of those
agreements does not exceed A$10 million (or its equivalent) in aggregate at any
time for the Obligors;

 

(q) Finance Debt of any person that becomes an Obligor after Financial Close
(other than G-Rail) as a result of a Permitted Acquisition, but only Finance
Debt existing at the time of the Permitted Acquisition and which was not
incurred in contemplation thereof and which is fully discharged within 120 days
of the date of completion of the Permitted Acquisition;

 

(r) any indebtedness incurred by an Obligor with an insurance broker in relation
to the funding of insurance premia where the aggregate amount incurred in any 12
month period does not exceed A$10 million;

 

(s) any indebtedness (not otherwise referred to in this definition) where the
total amount outstanding does not exceed A$10 million in aggregate for the
Obligors; or

 

(t) other indebtedness incurred with the prior written consent of the Facility
Agent.

 

© King & Wood Mallesons    Debt Term Sheet    46 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

Permitted Guarantee means:

 

(a) any guarantee under the Finance Documents;

 

(b) any unsecured guarantee to support the obligations (other than Finance Debt)
of an Obligor provided that such obligations are permitted under the Finance
Documents;

 

(c) a class order guarantee in accordance with the Corporations Act where the
only members of the class order are the Obligors;

 

(d) any guarantee in connection with Permitted Financial Indebtedness;

 

(e) any unsecured guarantee by an Obligor under any commercial contract entered
into in the ordinary course of trading and/or any performance or similar bond
guaranteeing performance by an Obligor under any contract entered into in the
ordinary course of trading;

 

(f) the guarantee and indemnity between GWA (as guarantor) and AARC dated
19 November 2010; or

 

(g) any guarantee in connection with an operating lease entered into by an
Obligor as permitted by the Finance Documents, including a lease of real
property.

Permitted Joint Venture means any interest in a Joint Venture by an Obligor
which satisfies the following conditions:

 

(a) the business of the Joint Venture is consistent with the Core Business, or
is acquired for the purpose of developing and operating all or part of the Core
Business; and

 

(b) no Default or Review Event is continuing or would result from the investment
in or acquisition of the Joint Venture,

provided in each case under this definition, the aggregate of:

 

(c) the investments under this definition (by way of initial contribution, cash
or otherwise) at any time in, or consideration for the acquisition of an
interest in, a Joint Venture; and

 

(d) the market value of any assets transferred by any Obligor to any such Joint
Venture (net of the market value of any assets transferred from such Joint
Venture to an Obligor), in each case since Financial Close,

does not exceed A$50 million (or its equivalent) per Joint Venture or A$100
million in aggregate for all Joint Venture investments over the term of the
Facilities without the Facility Agent’s prior written consent.

The thresholds referred to in this definition will not include investments in
any Joint Venture which subsequently becomes wholly-owned by an Obligor and
constitutes part of the Security granted by that Obligor in favour of the
Security Trustee.

Permitted Security Interest means:

 

(a) any Security Interest existing at the time of acquisition of any asset
acquired by it after the date of the Syndicated Facility Agreement and not
created in contemplation of the acquisition provided that there is no increase
in the amount of the principal moneys secured by that Security Interest and that
Security Interest is released within 120 days after the date of the acquisition
of that asset;

 

© King & Wood Mallesons    Debt Term Sheet    47 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

 

(b) bankers’ liens, rights of set-off or other netting arrangements arising in
respect of any Permitted Financial Indebtedness;

 

(c) a lien or charge arising by operation of law in the ordinary course of
business;

 

(d) a retention of title arrangement in connection with the acquisition of goods
in the ordinary course of business (which terms must require payment within 90
days);

 

(e) any Security Interest over cash deposits made in favour of landlords to
secure performance under leases with that landlord where required under the
terms of the lease;

 

(f) any Security Interest granted by an Obligor to another Obligor or (prior to
the date it becomes an Obligor under the Syndicated Facility Agreement) G-Rail;

 

(g) any lien for:

 

  (i) rates, Taxes, duties or fees of any kind payable to a Government Agency;
or

 

  (ii) money payable for work performed by suppliers, mechanics, workmen,
repairmen or employees and, in each case, arising in the ordinary course of
business,

either not yet due or being contested in good faith by the Obligors;

 

(h) any Security Interest created under a Security and any Security Interest
constituted by any cash cover provided under the Finance Documents;

 

(i) a turnover trust under a subordination arrangement approved by the Facility
Agent;

 

(j) any cash collateral provided to secure an indemnity obligation in respect of
a bank guarantee or letter of credit the principal amount of which would be
Permitted Financial Indebtedness;

 

(k) a Security Interest provided by one of the following transactions if the
transaction does not secure payment or performance of an obligation:

 

  (i) a transfer of an account or chattel paper;

 

  (ii) a commercial consignment; or

 

  (iii) a PPS Lease which is not a capital lease,

where the terms “account”, “chattel paper”, “commercial consignment” and “PPS
Lease” have the respective meanings given in the PPSA;

 

(l) any Security Interest which secures the Australian Obligations under (and as
defined in) the U.S. Credit Agreement provided that such Security Interests are
released by no later than the third Business Day after Financial Close;

 

(m) any Security Interests granted by GWA (North) in favour of AARC under the
deed entitled “Corporation’s Deed of Charge” dated 19 November 2010;

 

© King & Wood Mallesons    Debt Term Sheet    48 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

 

(n) any Security Interests granted pursuant to the document entitled “Deed of
Agreement to Lease and Charge” between GWA, SA Rail Pty Limited and the Minister
for Transport and Urban Planning dated 7 November 1997;

 

(o) any Security Interest existing under a lease or hire purchase arrangement in
connection with the Core Business;

 

(p) any cross charge granted by an Obligor in relation to, and over the assets
of, a Permitted Joint Venture securing obligations to contribute to that
Permitted Joint Venture or to repay the other joint venturers who contribute to
the Permitted Joint Venture in circumstances where the Obligor has failed to do
so;

 

(q) any Security Interest granted by Freightliner Australia Coal Haulage Pty
Limited in favour of Glencore Australia Oil Pty Limited pursuant to the Bulk
Fuel Supply Agreement dated 29 March 2013;

 

(r) any Security Interest granted by GWA in favour of the Minister for Transport
for South Australia pursuant to an SA Ground Lease;

 

(s) any Security Interest granted in respect of Finance Debt raised to finance
an acquisition under paragraph (i) of the definition of Permitted Acquisition;

 

(t) any Security Interest created or granted with the prior written consent of
the Facility Agent;

 

(u) any other Security Interest securing Finance Debt (other than Refinancing
Debt) the principal amount of which (when aggregated with the principal amount
of any other Finance Debt which has the benefit of a Security Interest other
than any permitted under paragraphs (a) to (t) above) does not exceed A$10
million or, other than where mandatorily preferred by law, rank in priority to
the Secured Money.

Potential Event of Default means any event or circumstance which would (with the
lapse of time, the giving of notice, the making of any determination under the
Finance Documents, the fulfilment of any condition or any combination of any of
the foregoing) be an Event of Default.

Potential Close-out Amount means the amount (if any) which would be payable by
the Borrower to a Hedge Counterparty under a Hedge Agreement to which it is a
party on any day if the Hedge Agreement was terminated by the Hedge Counterparty
in accordance with the terms of the Security Trust Deed. The amount is to be
calculated on a net basis in accordance with the relevant Hedge Agreement.

PPSA means the Personal Property Securities Act 2009 (Cth).

PPS Law means

 

(a) the PPSA;

 

(b) any regulations made at any time under the PPSA;

 

(c) any provision of the PPSA or regulations referred to in sub-paragraph (b);
or

 

(d) any amendment made at any time to any other legislation as a consequence of
a PPS Law referred to in sub-paragraphs (a) to (c).

 

© King & Wood Mallesons    Debt Term Sheet    49 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

Pro Forma Subordination Agreement means the form of subordination agreement
appended to the Security Trust Deed.

Prime Bank means a bank determined by the Australian Finance Markets Association
(or any other person which takes over the administration of the Screen Rate for
Australian dollars) as being a Prime Bank or an acceptor or issuer of bills of
exchange or negotiable certificates of deposit for the purposes of calculating
that Screen Rate. If the Australian Financial Markets Association or such other
person ceases to make such determination, the Prime Banks shall be the Prime
Banks last so appointed.

Qualifying Transferee means, in the case of the replacement of a Lender by the
Borrower in accordance with paragraph (i) of Item 42 (Consequences of a Review
Event) or 46 (Replacement of Lenders):

 

(a) another existing Lender or any Affiliate of an existing Lender so long as
that Affiliate is not a Distressed Debt Fund; or

 

(b) another bank or financial institution which has a credit rating of at least
BBB+ (Standard and Poor’s) or Baa1 (Moody’s) or is guaranteed by an entity which
has that credit rating.

Quarter means each 3 month period ending on 31 March, 30 June, 30 September and
31 December.

Rail Haulage Agreement means the contract between G-Rail, Glencore Coal and
Glencore plc (as Glencore Guarantor) to be entered into at Financial Close under
the Share Sale Agreement.

RE Non Consenting Lender has the meaning given in Item 42 (“Consequences of a
Review Event”).

RE Repayment Period means:

 

(a) in relation to a Change of Control Review Event, the period ending 90 days
after the end of the Stand Still Period; or

 

(b) in relation to a RHA Review Event, the period ending 6 months after the date
that the Rail Haulage Agreement is terminated.

RE Transfer Period means:

 

(a) in relation to a Change of Control Review Event, the period ending 90 days
after the end of the Stand Still Period; or

 

(b) in relation to a RHA Review Event, the period ending 6 months after the date
that the Rail Haulage Agreement is terminated.

Realised Swap Loss means the amount (if any) payable by the Borrower to a Hedge
Counterparty under a Hedge Agreement to which it is party which has been
terminated. The amount is to be calculated on a net basis in accordance with the
relevant Hedge Agreement.

Reference Bank Rate means the sum of:

 

(a) the following rates (rounded up to the nearest fourth decimal place):

 

  (i) the rate representing the view (if any and applied to the relevant period)
which respondents to the NCDSURVEY10AM survey conducted by the Australian
Financial Markets Association (or any other person which takes over the conduct
of that survey) are asked to submit to the relevant conductor of the survey; or

 

© King & Wood Mallesons    Debt Term Sheet    50 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

 

  (ii) (if the rate referred to in paragraph (i) is not available), the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Facility Agent at its request by the Reference Banks as the mid
discount rate (expressed as a yield percent to maturity) observed by the
relevant Reference Bank for marketable parcels of Australian dollar denominated
bank accepted bills and negotiable certificates of deposit accepted or issued by
Prime Banks, and which mature on the last day of the relevant period or in the
same half month period under market conventions; or

 

  (iii) (if the rate referred to in paragraph (i) is not available and there is
no observable market rate for marketable parcels of prime bank Australian dollar
securities referred to in paragraph (ii) above), the arithmetic mean of the
rates (rounded upwards to four decimal places) as supplied to the Facility Agent
at its request by the Reference Banks as the rate at which the relevant
Reference Bank could borrow funds in Australian dollars in the Australian
interbank market and for the relevant period were it to do so by asking for and
then accepting interbank offers for deposits in reasonable market sizes and for
that period; and

 

(b) 0.05% per annum.

Reference Banks means Commonwealth Bank of Australia, National Australia Bank
Limited, Australia and New Zealand Banking Group Limited and Westpac Banking
Corporation or any other leading banks in the Australian bank bill market as may
be appointed by the Facility Agent in consultation with the Borrower.

Refinancing Debt means new financial accommodation incurred by the Borrower upon
a refinancing (in whole or in part) of any existing financial accommodation
provided to the Borrower where (except in the case of a full refinancing of the
Facilities) the principal amount of the financial accommodation to be incurred
by the Borrower is no greater in aggregate than the level of financial
accommodation provided to the Borrower immediately prior to the refinancing
(excluding any fees, costs, expenses (including break fees and swap close-out
costs, to the extent applicable) in connection with that refinancing) and which
is incurred in accordance with Item 37 (Refinancing Debt).

Related Body Corporate has the meaning given in the Corporations Act.

Review Event means:

 

(a) a Change of Control Review Event; or

 

(b) a RHA Review Event.

RHA Prepayment Amount means:

 

(a) (where the Rail Haulage Agreement is terminated) the amount (if any and not
exceeding the RHA Termination Payment that is received upon termination) that,
at the time the Rail Haulage Agreement is terminated is the higher of:

 

  (i)

the amount which would be required to be applied by the Borrower in mandatory
prepayment of the Term Loan Facilities in accordance with Item 22 (“Application
of Mandatory

 

© King & Wood Mallesons    Debt Term Sheet    51 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

  Prepayments”) in order to ensure that, on a pro-forma basis following
termination of the Rail Haulage Agreement, the DSCR and the Leverage Ratio are
each at the same level as shown in the most recent Compliance Certificate
delivered to the Facility Agent prior to the termination of the Rail Haulage
Agreement; and

 

  (ii) the amount which would be required to be applied by the Borrower in
mandatory prepayment of the Term Loan Facilities in accordance with Item 22
(“Application of Mandatory Prepayments”) in order to ensure that, on a pro-forma
basis following termination of the Rail Haulage Agreement (and excluding any
portion of the RHA Termination Payment not applied in mandatory prepayment), the
Leverage Ratio is less than or equal to 2.50:1; or

 

(b) (where Glencore Coal terminates the Services (in whole or part) in respect
of NTK affected by GRail FM under clause 35.3 (“Partial termination for GRail
FM”) of the Rail Haulage Agreement) the amount (if any and not exceeding the
aggregate RHA Termination Payment received by GRail pursuant to the Rail Haulage
Agreement at that time in connection with the termination of Services) which
would be required to be applied by the Borrower in mandatory prepayment of the
Term Loan Facilities in accordance with Item 22 (“Application of Mandatory
Prepayments”) in order to ensure that, on the basis of the aggregate reduction
at that time in TOP NTK (Annual) for each of the remaining Contract Years of the
Term as a result of Glencore Coal terminating the Services from time to time,
the Leverage Ratio (on a pro-forma basis and excluding any portion of the RHA
Termination Payment not applied in mandatory prepayment) is as set out in the
table below:

 

Aggregate reduction in TOP NTK

(Annual) for each of the remaining

Contract Years of the Term

  

Leverage Ratio

10-19%

  

Less than or equal to 3.85:1

20-29%

  

Less than or equal to 3.70:1

30-39%

  

Less than or equal to 3.55:1

40-49%

  

Less than or equal to 3.40:1

50-59%

  

Less than or equal to 3.25:1

60-69%

  

Less than or equal to 3.10:1

70-79%

  

Less than or equal to 2.95:1

80-89%

  

Less than or equal to 2.80:1

90-99%

  

Less than or equal to 2.65:1

100%

  

Less than or equal to 2.50:1

Defined terms used in this paragraph (b) not otherwise defined in this document
have the meaning given in the Rail Haulage Agreement.

 

© King & Wood Mallesons    Debt Term Sheet    52 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

RHA Review Event has the meaning given in Item 41 (Review Event).

RHA Termination Payment means a Termination Payment payable pursuant to (and
calculated in accordance with) clause 35.4 (“Termination Payment”) of the Rail
Haulage Agreement.

SA Ground Lease means:

 

(a) the Memorandum of Lease between the Minister for Transport for the State of
South Australia and GWA dated 3 August 2007; and

 

(b) the Memorandum of Lease between the Minister for Transport and
Infrastructure for the State of South Australia and GWA dated 24 November 2011.

Screen Rate means:

 

(a) the Australian Bank Bill Swap Reference Rate (Bid) administered by the
Australian Financial Markets Association (or any other person which takes over
the administration of that rate) for the relevant period displayed on page BBSY
of the Thomson Reuters Screen (or any replacement Thomson Reuters page which
displays that rate). If such page or service ceases to be available, the Agent
may specify another page or service displaying the relevant rate after
consultation with the Borrower; or

 

(b) if the rate described in sub-paragraph (a) above is not available, the sum
of:

 

  (i) the Australian Bank Bill Swap Reference Rate administered by the
Australian Financial Markets Association (or any other person which takes over
the administration of that rate) for the relevant period displayed on page BBSW
of the Thomson Reuters Screen (or any replacement Thomson Reuters page which
displays that rate). If such page or service ceases to be available, the Agent
may specify another page or service displaying the relevant rate after
consultation with the Borrower; and

 

  (ii) 0.05% per annum.

Secured Property means any property the subject of a Security Interest under a
Security.

Secured Money means all debts and monetary liabilities which an Obligor (whether
alone or with another person) is or at any time may become actually or
contingently liable to pay to or for the account of a Beneficiary (whether alone
or with another person) for any reason whatsoever under or in connection with a
Finance Document and in any capacity irrespective of whether the debts or
liabilities:

 

(a) are present or future;

 

(b) are actual, prospective, contingent or otherwise;

 

(c) are at any time ascertained or unascertained;

 

(d) are owed or incurred by or on account of any Obligor alone, or severally or
jointly with any other person;

 

© King & Wood Mallesons    Debt Term Sheet    53 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

 

(e) are owed to or incurred for the account of the Lender alone, or severally or
jointly with any other person;

 

(f) are owed to any other person as agent (whether disclosed or not) for or on
behalf of a Beneficiary;

 

(g) are owed or incurred as principal, interest, fees, charges, Taxes, damages
(whether for breach of contract or tort or incurred on any other ground),
losses, costs or expenses, or on any other account;

 

(h) are owed to or incurred for the account of a Beneficiary directly or as a
result of:

 

  (i) the assignment or transfer to a Beneficiary of any debt or liability of
any Obligor (whether by way of assignment, transfer or otherwise); or

 

  (ii) any other dealing with any such debt or liability;

 

(i) are owed to or incurred for the account of a Beneficiary before the date of
the Finance Documents or before the date of any assignment under the Finance
Documents to a Beneficiary by any other person or otherwise; or

 

(j) comprise any combination of the above.

It includes money by way of principal, interest, fees, costs, indemnities,
charges, duties or expenses or payment of liquidated or unliquidated damages
under or in connection with a Finance Document, or as a result of a breach of or
default under or in connection with a Finance Document.

Where an Obligor would have been liable but for its liquidation, it will be
taken still to be liable.

Security means:

 

(a) the general security agreement granted by each Obligor dated on or about the
date of the Security Trust Deed (other than G-Rail and GWA (North)) in favour of
the Security Trustee over all of its assets and undertakings (other than
Excluded Collateral but including any Designated Rolling Stock of the security
providers);

 

(b) following satisfaction of the conditions subsequent in Part D of Schedule 2
(Conditions Precedent and Conditions Subsequent) in relation to G-Rail, the
general security agreement granted by G-Rail in favour of the Security Trustee
over all of its assets and undertakings (other than Excluded Collateral but
including any Designated Rolling Stock of G-Rail);

 

(c) each general security agreement granted in favour of the Security Trustee
over all of its assets and undertakings (other than Excluded Collateral but
including any Designated Rolling Stock of that security provider), granted by
any person which becomes an Obligor in accordance with clause 1.3(l) (Additional
Obligor /Obligor Coverage Test) of schedule 4 (Undertakings);

 

(d) the real property mortgage granted by GWA in favour of the Security Trustee
in respect of its freehold interest in the Alice Springs Freight Terminal (Lot
10459 Town of Alice Springs); and

 

(e) each other document the Security Trustee and the Borrower agree is a
Security.

 

© King & Wood Mallesons    Debt Term Sheet    54 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

Security Interest means:

 

(a) a “security interest” under the PPSA or a mortgage, charge, pledge, lien or
other security interest securing any obligation of any person;

 

(b) any title retention arrangement;

 

(c) any right, interest, agreement, notice or arrangement which has the effect
of giving another person a preference, priority or advantage over creditors
including any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts or
not repayable in certain circumstances;

 

(d) any third party right or interest or any right arising as a consequence of
the enforcement of a judgment; or

 

(e) any other agreement, notice or arrangement having a similar effect, or any
agreement or arrangement to create any of them or allow them to exist.

Senior Finance Debt means all debts and monetary liabilities of the Obligors
that constitute Finance Debt under the Finance Documents (as defined in the
Security Trust Deed) but excluding Subordinated Debt and any contingent
exposures under all bank guarantees, letters of credit, performance bonds and
like instruments on issue to third parties.

Share Sale Agreement means the share sale agreement between the Vendor (as
seller) and the Borrower (as purchaser) in respect of the shares in G-Rail.

Stand Still Period has the meaning given in Item 42 (“Consequences of a Review
Event”).

Subordinated Debt means financial accommodation (including shareholder and
intercompany loans and unsecured third party financial accommodation) provided
to an Obligor, payment of which is subordinated to the Secured Money on the
terms of a Subordination Agreement and which must not mature prior to the final
Maturity Date. In respect of any Subordinated Debt provided by an Obligor to
another Obligor (and whose rights in relation to the Subordinated Debt are
secured in favour of the Security Trustee), the provider of that Subordinated
Debt will not be required to execute a Subordination Agreement.

Subordination Agreement means:

 

(a) a Pro Forma Subordination Agreement; or

 

(b) any other priority agreement for the subordination of the Subordinated Debt
on terms acceptable to the Security Trustee.

Subsidiary of an entity means another entity which:

 

(a) is a subsidiary of the first entity within the meaning of the Corporations
Act; or

 

(b) is part of the consolidated entity constituted by the first entity and the
entities it is required to include in the consolidated financial statements it
prepares, or would be if the first entity was required to prepare consolidated
financial statements.

 

© King & Wood Mallesons    Debt Term Sheet    55 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

A trust or partnership may be a subsidiary (and an entity may be a subsidiary of
a trust or partnership) if it would have been a subsidiary under this definition
if that trust or partnership were a corporation. For these purposes, a unit or
other beneficial interest in a trust or a partnership interest (as applicable)
is to be regarded as a share.

Tax Act means the Income Tax Assessment Act 1936 (Cth) or the Income Tax
Assessment Act 1997 (Cth), as the context requires.

Tax Consolidated Group means a Consolidated Group or an MEC Group as defined in
the Tax Act.

Tax Funding Arrangement means any tax funding arrangement to which each member
of the Tax Consolidated Group is a party and which includes:

 

(a) reasonably appropriate arrangements for the funding of tax payments having
regard to the position of each member of the Tax Consolidated Group;

 

(b) an undertaking from the Head Company to compensate each member of the Tax
Consolidated Group adequately for loss of tax attributes (including tax losses
and tax offsets) as a result of being a member of the Tax Consolidated Group;
and

 

(c) an undertaking from the Head Company to pay all group liabilities (as
described in section 721-10 of the Tax Act) of the Tax Consolidated Group as
agreed.

Tax Sharing Arrangement means any arrangement, agreement or deed that satisfies
the requirements of section 721-25 of the Tax Act for being a valid tax sharing
arrangement.

Taxes means taxes, levies, imposts, charges and duties (including stamp and
transaction duties) imposed by any authority together with any related interest,
penalties, fines and expenses in connection with them.

Term Loan Facility means:

 

(a) Tranche A1; and

 

(b) Tranche A2,

each as described in Item 11 (Facilities).

Total Commitment means, in respect of each Facility, the aggregate Commitments
of all Lenders thereunder.

Tranche A1 Repayment Date means each 31 March, 30 June, 30 September and
31 December during the term of Tranche A1 commencing on 31 March 2017.

Transaction means the acquisition by the Borrower of the shares in G-Rail
pursuant to the Share Sale Agreement.

Transaction Document means:

 

(a) the Share Sale Agreement;

 

(b) the Rail Haulage Agreement; and

 

(c) each Finance Document.

 

© King & Wood Mallesons    Debt Term Sheet    56 29493484_46      



--------------------------------------------------------------------------------

Schedule 1

 

Tripartite Agreement means:

 

(a) the Financier Consent Deed; and

 

(b) any tripartite agreement which is entered into by a Finance Party with a New
Mine Owner (as defined in the Rail Haulage Agreement) in connection with an
assignment by Glencore Coal to a New Mine Owner in accordance with clause 27.3
(“Assignment to New Mine Owner”) of the Rail Haulage Agreement.

Utilisation means financial accommodation provided under a Facility.

Utilisation Date means the date on which financial accommodation is, or is to be
provided under a Facility under this document.

U.S. Credit Agreement means the Second Amended and Restated Senior Secured
Syndicated Facility Agreement dated 20 March 2015 (as amended).

U.S. GAAP means principles that are:

 

(a) consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, as in effect from time to time
and consistently applied with past financial statements of the GWA Group
adopting the same principles; or

 

(b) generally accepted accounting principles in GWI’s jurisdiction of
incorporation.

Vendor means Glencore Coal.

Working Capital Facility means Tranche B, as described in Item 11 (Facilities).

Year 5 Mandatory Prepayment Amount means any amount required to be applied in
prepayment of Tranche A2 pursuant to Item 32 (“Year 5 Mandatory Prepayment”).

 

© King & Wood Mallesons    Debt Term Sheet    57 29493484_46      



--------------------------------------------------------------------------------

Debt Term Sheet

Schedule 2 Conditions Precedent and Conditions Subsequent

 

 

PART A - Certain Funds Conditions Precedent

Each of the following in form and substance satisfactory to all Lenders:

 

  (a) (structure diagram) Group structure charts showing (1) the details of the
Obligors immediately after Financial Close and (2) the details of the Obligors
upon satisfaction of the conditions subsequent in Part D of this Schedule 2 in
relation to G-Rail.

 

  (b) (Due Diligence Reports and Reliance Letters) The following reports and
reliance letters:

 

  (i) the report entitled “Project Monty – Genesee & Wyoming Australia Legal Due
Diligence Report for Potential Financiers” dated 23 August 2016, prepared by
Allens (with accompanying reliance letter);

 

  (ii) the report entitled “Economic and rail volume forecasts” dated 1 August
2016 and prepared by Deloitte Access Economics Pty Ltd (with accompanying
reliance letter);

 

  (iii) the report entitled “Vendor Due Diligence Report” dated 25 July 2016 and
prepared by AME Consulting Pty Ltd (with accompanying reliance letter);

 

  (iv) the report entitled “Coal Industry Report” dated 4 July 2016 and prepared
by AME Consulting Pty Ltd;

 

  (v) the report entitled “Coal Industry Report – Stage 2” dated 1 September
2016 and prepared by AME Consulting Pty Ltd (with accompanying reliance letter);

 

  (vi) the report entitled “Project Monty – Asset Due Diligence” dated 10 August
2016 and prepared by SNC–Lavalin Rail & Transit Pty Limited (with accompanying
reliance letter);

 

  (vii) the report entitled “Project Monty – G-Rail Operations Model Review”
dated 10 October 2016 and prepared by SNC–Lavalin Rail & Transit Pty Limited;

 

  (viii) the report entitled “Project Monty Vendor Due Diligence Report” dated
23 September 2016 and prepared by Ernst & Young (with accompanying reliance
letter);

 

  (ix) the report entitled “Project Monty Tax red flag report” dated 2 August
2016 and prepared by Ernst & Young (with accompanying reliance letter);

 

  (x) the report entitled “Project Monty Limited Scope Tax Review – G-Rail and
Pro Forma model tax assumptions” dated 12 October 2016 and prepared by Ernst &
Young (with accompanying reliance letter);

 

© King & Wood Mallesons        Debt Term Sheet    58 29493484_46      



--------------------------------------------------------------------------------

Schedule 2

 

  (xi) the report entitled “Project Monty Insurance Due Diligence Report” dated
10 October 2016 and prepared by Marsh Pty Ltd (with accompanying reliance
letter);

 

  (xii) the report entitled “Third Party Access Arrangements to GWA Rail
Infrastructure” dated August 2016 and prepared by Lacertus Verum Pty Ltd; and

 

  (xiii) the document entitled “Review of Financial Model” by dated 11 October
2016 and prepared by Ernst & Young (with accompanying reliance letter).

 

  (c) (Rail Haulage Agreement) Agreed form of the Rail Haulage Agreement.

 

  (d) (Financier Consent Deed) Agreed form of the Financier Consent Deed.

 

  (e) (Mandate, Commitment and Fee Letter) A copy of the Mandate, Commitment and
Fee Letter (including all annexures thereto) executed by each party thereto.

 

© King & Wood Mallesons        Debt Term Sheet    59 29493484_46      



--------------------------------------------------------------------------------

Schedule 2

 

 

PART B - Conditions precedent to first Utilisation

Each of the following in form and substance satisfactory to the Facility Agent
(acting on the instructions of all Lenders):

 

  (a) (Verification Certificate) A duly executed verification certificate (in
the form to be set out in a schedule to the Syndicated Facility Agreement) from
each Obligor dated not earlier than 5 days before Financial Close provided to
the Facility Agent together with each relevant annexure thereto.

 

  (b) (Equity) Evidence that on or before Financial Close, the ratio of (i)
Finance Debt under the Term Loan Facilities (assuming the Term Loan Facilities
are fully drawn) to (ii) payments for the subscription for shares and/or units
in the relevant Obligors and/or Subordinated Debt does not exceed 45:55.

 

  (c) (Authorisations) A copy of each Major Authorisation and each other
material Authorisation required by the Obligors in connection with the entry
into and performance of the transactions contemplated by any Transaction
Document or for the validity and enforceability of any Transaction Document, and
evidence that each is in full force and effect.

 

  (d) (Completion of Transaction) Evidence that:

 

  (i) the Transaction will, simultaneously with Financial Close, be completed in
accordance with the Share Sale Agreement; and

 

  (ii) there has been:

 

  (A) no waiver of any condition precedent or condition subsequent (where such
waiver of condition subsequent has or would reasonably likely to have an adverse
effect on the interests of the Lenders) set out in;

 

  (B) no waiver or material amendment of any completion step set out in; or

 

  (C) no material amendment of,

the Share Sale Agreement without the Facility Agent’s approval (not to be
unreasonably withheld or delayed, acting on the instructions of all Lenders) and
all conditions precedent not waived have been or will be satisfied on Financial
Close.

 

  (e) (Finance Documents) Duly executed counterparts of each of the Finance
Documents which:

 

  (i) have been duly stamped or, if the Facility Agent (acting on the
instructions of the Lenders) permits, sufficient same day funds to meet all
liabilities of Taxes on or in respect of them or evidence that they are not
liable to stamp duty; and

 

  (ii) are in registrable form, together with all fully executed documents and
other things necessary to effect registration of them in all relevant
jurisdictions.

 

  (f) (Executed documents) Copies of duly executed Share Sale Agreement and each
Material Contract.

 

© King & Wood Mallesons        Debt Term Sheet    60 29493484_46      



--------------------------------------------------------------------------------

Schedule 2

 

 

  (g) (Security) Evidence that each Security which is to be granted at Financial
Close or immediately after has been registered on the PPSR.

 

  (h) (Title Documents) All documents and evidence of title to the Secured
Property including:

 

  (i) share certificates for the Obligors and a certified copy of the share
registers for each Obligor; and

 

  (ii) executed transfer forms in blank in respect of the shares and units the
subject of the Security,

and evidence that the relevant constituent documents do not restrict transfers
of shares on enforcement.

 

  (i) (Legal opinions) opinions addressed to the Beneficiaries from time to time
from the legal advisers to:

 

  (i) the Beneficiaries in relation to the Finance Documents; and

 

  (ii) the Borrower in relation to the Borrower’s entry into the Share Sale
Agreement and the Rail Haulage Agreement.

 

  (j) (Fees) Evidence that the Borrower has paid (or will cause to be paid) all
fees, costs and expenses due and payable to the Beneficiaries (and its advisers
and consultants) on or before the first Utilisation Date.

 

  (k) (Financial Model) Delivery of the audited Financial Model.

 

  (l) (Searches) Results of searches of the Obligors and G-Rail at ASIC and on
the PPSR.

 

  (m) (Funds Flow Statement) Delivery of the funds flow statement.

 

  (n) (Insurance) Evidence that all insurances required in accordance with
clause 1.3(d) (insurance) of Schedule 4 (Undertakings) are in full force and
effect, including customary loss payee/interested party/additional insured
notations in favour of the Security Trustee on such policies.

 

  (o) (Permitted Financial Indebtedness and Permitted Security Interest)
Evidence that after Financial Close, the only Finance Debt will be Permitted
Financial Indebtedness and the only Security Interest will be a Permitted
Security Interest.

 

  (p) (Regulatory approval) If required, all regulatory, competition and FIRB
approvals have been obtained in relation to the Transaction.

 

  (q) (KYC) Any “Know Your Customer” information in respect of the Obligors to
the extent necessary to comply or manage compliance with anti-money laundering
and counter-terrorism legislation, economic and trade sanctions risk, or any
Lender’s internal policies (being a policy which is not specifically targeted at
the Obligors) in relation to “Know Your Customer” or any laws or regulations in
Australia or other jurisdictions applying to a transaction under the Finance
Documents.

 

  (r) (Updated due diligence) Delivery of updates (if any) to the due diligence
reports provided under paragraph (b) of Part A (Certain Funds Conditions
Precedent) to this schedule.

 

© King & Wood Mallesons        Debt Term Sheet    61 29493484_46      



--------------------------------------------------------------------------------

Debt Term Sheet

 

 

PART C - Conditions Precedent to all Utilisations

No Lender is required to provide its share of the relevant Utilisation unless:

 

  (a) the representations and warranties are true in all material respects as at
the drawdown date;

 

  (b) no Default or Review Event is subsisting at the drawdown date;

 

  (c) the Facility Agent has received a duly completed drawdown notice in
respect of the drawing;

 

  (d) the drawing will not cause any Commitment to be exceeded; and

 

  (e) the drawdown date is a date within the applicable Availability Period.

Other standard conditions precedent for utilisations by way of the issue or
renewal of letters of credit or bank guarantees under Tranche B will be included
in the Syndicated Facility Agreement.

 

© King & Wood Mallesons        Debt Term Sheet    62 29493484_46      



--------------------------------------------------------------------------------

Debt Term Sheet

 

 

PART D - Conditions Subsequent

In relation to G-Rail within 30 Business Days of Financial Close:

 

•   Completion of whitewash;

 

•   Accession by G-Rail to the Syndicated Facility Agreement and the Security
Trust Deed as an Obligor;

 

•   execution by G-Rail of a general security agreement in favour of the
Security Trustee (substantially in the form of the general security agreement
entered into by the Initial Obligors on or about the date of the Syndicated
Facility Agreement);

 

•   a verification certificate signed on behalf of G-Rail (and relevant annexes
thereto); and

 

•   a legal opinion provided by King & Wood Mallesons in relation to G-Rail’s
entry into the general security agreement and accession to the Syndicated
Facility Agreement and Security Trust Deed.

In relation to the Australian Obligations under (and as defined in) the U.S.
Credit Agreement, by no later than the third Business Day after Financial Close,
a duly executed release document discharging and releasing in full all Obligors
who are party to the U.S. Credit Agreement and all Security Interests granted by
those Obligators pursuant to the U.S. Credit Agreement.

 

© King & Wood Mallesons        Debt Term Sheet    63 29493484_46      



--------------------------------------------------------------------------------

Debt Term Sheet

Schedule 3 Representations and Warranties

 

1.1 Representations and Warranties

Each Obligor represents and warrants (except in relation to matters disclosed to
the Facility Agent and accepted by the Facility Agent in writing) that:

 

  (a) (status) it has been incorporated or formed in accordance with the laws of
its place of incorporation or formation, is validly existing under those laws
and has power and authority to own its assets and carry on its business as it is
now being conducted;

 

  (b) (power) it has power to enter into the Transaction Documents to which it
is a party, to comply with its obligations under them and exercise its rights
under them;

 

  (c) (no contravention) the entry by it into, its compliance with its
obligations and the exercise of its rights under, the Transaction Documents to
which it is a party do not and will not conflict with:

 

  (i) its constituent documents or cause a limitation on its powers or the
powers of its directors to be exceeded;

 

  (ii) any law binding on or applicable to it or its assets; or

 

  (iii) any document or agreement binding on or applicable to it or its assets
or constitute a review event, event of default, termination, cash cover
requirement, prepayment or similar event (each however described) under any such
document or agreement where this has had or is likely to have a Material Adverse
Effect;

 

  (d) (authorisations) it has in full force and effect:

 

  (i) each Major Authorisation;

 

  (ii) each Authorisation necessary for it to enter into the Transaction
Documents to which it is a party, to comply with its obligations and exercise
its rights under them, and to allow them to be enforced; and

 

  (iii) each other Authorisation necessary for it to carry on any business it
conducts to the extent that failure to obtain, comply with or maintain that
Authorisation would be likely to have, a Material Adverse Effect;

 

  (e) (validity of obligations and ranking)

 

  (i) its obligations under each Transaction Document to which it is a party are
valid and binding and are enforceable against it in accordance with its terms
subject to any stamping and registration requirements, applicable equitable
principles and laws generally affecting creditors’ rights;

 

© King & Wood Mallesons        Debt Term Sheet    64 29493484_46      



--------------------------------------------------------------------------------

  (ii) each Security creates the security interests which that Security purports
to create and those security interests are valid and effective subject to any
stamping and registration requirements, applicable equitable principles and laws
generally affecting creditors’ rights;

 

  (iii) subject to any stamping and registration requirements, applicable
equitable principles and laws generally affecting creditors’ rights, each
Security Interest created or expressed to be created under the Security has the
priority expressed in the relevant Security and is not subject to any prior
ranking or pari passu ranking Security which is not a Permitted Security
Interest;

 

  (iv) it benefits by entering into the Transaction Documents to which it is a
party;

 

  (v) the Secured Property is not subject to any other Security Interest, other
than any Permitted Security Interest;

 

  (vi) its payment obligations under the Finance Documents rank at least equally
with the claims of all its other unsecured and unsubordinated creditors (other
than obligations mandatorily preferred by law applying to debtors generally);
and

 

  (vii) each Material Contract is in full force and effect;

 

  (f) (real property) no Obligor has any interest in real property other than
leasehold rights under each SA Ground Lease, leasehold rights in respect of the
AustralAsia rail corridor between Tarcoola and Darwin described in the
AustralAsia Railway Project Concession Deed and, in the case of GWA, its
freehold interest in the Alice Springs Freight Terminal (Lot 10459 Town of Alice
Springs);

 

  (g) (no Event of Default or default)

 

  (i) no Event of Default is continuing or would result from the Utilisation
being provided;

 

  (ii) to the best of its knowledge and belief, no Potential Event of Default
which has not been notified by the Borrower to the Facility Agent is continuing;
and

 

  (iii) it is not in breach of a law or document or agreement binding on or
applicable to any of them or their assets and no review event, event of default,
termination, cash cover requirement, prepayment or similar event (each however
described) exists under any such document or agreement, which has had, or is
likely to have, a Material Adverse Effect;

 

  (h) (No breach of law) it has complied in all respects with all laws binding
on or applicable to it or its assets where a failure to comply is likely to have
a Material Adverse Effect;

 

  (i) (Related party transactions) no Obligor has contravened or will contravene
Chapter 2E (related parties) or Part 2J.3 (financial assistance) of the
Corporations Act (or any equivalent legislation in any other jurisdiction) by
entering into any Transaction Document or participating in any transaction in
connection with a Transaction Document;

 

© King & Wood Mallesons        Debt Term Sheet    65 29493484_46      



--------------------------------------------------------------------------------

  (j) (Accounts)

 

  (i) the most recent audited financial statements given to the Facility Agent
under clause 1.2(a)(i) (“annual financial statements”) of Schedule 4
(“Undertakings”) comply with all Accounting Principles (except to the extent
disclosed in them) and with all applicable law; and

 

  (ii) the most recent audited financial statements and quarterly management
accounts delivered under clauses 1.2(a)(i) (“annual financial statements”) and
1.2(a)(ii) (“quarterly management accounts”) of Schedule 4 (“Undertakings”),
respectively, give a true and fair view (if audited) or fairly present (if
unaudited) (as applicable) the matters with which they deal as at the date they
were prepared;

 

  (k) (ownership of assets) it is the sole beneficial owner, licensee or lessee
of (other than if it acts in the capacity of a trustee), or it is entitled to
use, all material assets necessary for the conduct of its business;

 

  (l) (solvency) it is not Insolvent;

 

  (m) (litigation) there is no current, pending or (to the best of its
knowledge) threatened proceeding, investigation or claim affecting it or any of
its assets before a court, authority, commission or arbitrator in which a
decision against it is likely and which (either alone or together with other
decisions) would be likely to have a Material Adverse Effect;

 

  (n) (Conduct of business) in the case of each Obligor:

 

  (i) it has not carried on any business or activities other than as
contemplated by the Transaction Documents to which it is a party except to the
extent expressly permitted by the terms of the Transaction Documents; and

 

  (ii) it has not incurred any liabilities (actual or contingent), obligations
or commitments save those arising under or in connection with the ordinary
course of its business or administrative, incidental or ancillary liabilities as
are necessary to maintain its corporate existence;

 

  (o) (Accuracy of information) to the best of its knowledge and belief after
having made due enquiry:

 

  (i) all written factual information disclosed to any Finance Party in
connection with the Finance Documents is true, accurate and correct in all
material respects and not incorrect or misleading (whether by omission or
otherwise) in any material respect as at the date it was provided or as at the
date (if any) at which it was stated and it has not omitted to disclose any
material facts known to it in connection with the Finance Documents;

 

  (ii) all financial projections provided in writing (including the Financial
Model) were, as at the date provided, prepared in good faith, on the basis of
the most recently available information and on the basis of assumptions believed
by it to be reasonable (it being understood that such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Obligors and that no assurance can be given that the projections
will be realised); and

 

  (iii) all copies of documents (including the latest audited financial
statements) given by it or on its own behalf to the Facility Agent are true and
complete copies as at the date they were given, unless expressly specified
otherwise as at the time provided to the Facility Agent. Where such documents
were entered into before Completion under the Share Sale Agreement and were
received from the Vendor prior to Financial Close (and to which no Obligor is a
party), it is not aware of any reason to doubt that such information is true in
all material respects and not incorrect or misleading in any material respect as
at the date it was given to the Facility Agent;

 

© King & Wood Mallesons        Debt Term Sheet    66 29493484_46      



--------------------------------------------------------------------------------

  (p) (not a trustee and no immunity):

 

  (i) unless stated in this term sheet, it does not enter into any Finance
Document or hold any asset as trustee; and

 

  (ii) neither it nor its assets has immunity from the jurisdiction of a court
or from legal process;

 

  (q) (Tax) on and from Financial Close, it has:

 

  (i) promptly filed, or caused to be filed, all tax returns, business activity
statements and other tax filings which are required to be filed under applicable
Tax law;

 

  (ii) no claims asserted against it with respect to Taxes (other Contested
Tax); and

 

  (iii) paid all Taxes and registration fees payable by it (other than Contested
Tax);

 

  (r) (Tax consolidation): if it is a member of a Tax Consolidated Group, it is
a member of a Tax Consolidated Group for which the Head Company is G&W Australia
Holdings LP and each member of that Tax Consolidated Group is party to a valid
Tax Sharing Arrangement and Tax Funding Arrangement;

 

  (s) (Share and unit capital): subject to sub-paragraphs (iii) and (iv):

 

  (i) the equity capital of each Obligor is fully represented by the shares or
units, as applicable, issued in respect of it and constituting part of the
Secured Property;

 

  (ii) there is no agreement, arrangement or understanding under which further
shares, units or other Marketable Securities, as applicable, with rights of
conversion to shares or units in an Obligor may be issued to any person other
than a person who has, or will, contemporaneously with the issue of such shares
or units, as applicable, provide a Security Interest over such shares to the
Security Trustee;

 

  (iii) in the case of the Borrower, it is the majority owner (directly or
indirectly) of the issued shares in the Freightliner Entities, those shares
being owned in the proportions set out in the most recent Group Structure
Diagram. Any further shares, units or other Marketable Securities issued to a
Minority Investor in a Freightliner Entity will not form part of the Security in
favour of the Security Trustee; and

 

  (iv) in the case of an Obligor which directly owns shares, units or other
Marketable Securities in a Dormant Entity, those shares, units or other
Marketable Securities do not constitute part of the Security;

 

© King & Wood Mallesons        Debt Term Sheet    67 29493484_46      



--------------------------------------------------------------------------------

  (t) (Group Structure Diagram)

 

  (i) assuming completion of the Transaction and registration of the transfer of
shares in G-Rail has occurred, the Group Structure Diagrams delivered to the
Facility Agent pursuant to Part A (Certain Funds Conditions Precedent) of
Schedule 2 (Conditions Precedent and Conditions Subsequent) are true and correct
in all material respects and do not omit any material information or details;
and

 

  (ii) after completion of the Transaction and registration of the transfer of
shares in G-Rail, the most recent Group Structure Diagram delivered to the
Facility Agent is true, complete and accurate in all material respects and does
not omit any material information;

 

  (u) (no reliance)

 

  (i) it has entered into the Finance Documents to which it is a party without
relying on any Finance Party or Affiliate of any Finance Party (in whatever
capacity) or their advisers or on any representation, warranty, statement,
undertaking or conduct of any kind made by any of them or on their behalf except
as expressly set out in the Finance Documents; and

 

  (ii) it has obtained its own tax and legal advice on the Finance Documents and
the transactions in connection with them; and

 

  (v) (No knowing failure to disclose) it has not withheld from any Finance
Party any information known to it (having made all reasonable enquiries) and
reasonably believed by it to be material to the decision of that Finance Party
to enter into the Finance Documents to which that Finance Party is a party.

 

1.2 Marketable Securities representations and warranties

Each Obligor makes the following representations and warranties with respect to
any Marketable Securities secured by it under the Security:

 

  (a) (Shares fully paid) The Marketable Securities are fully paid.

 

  (b) (No further Shares) It has disclosed to the Security Trustee the details
of all Marketable Securities held by it.

 

  (c) (Transfer) It has provided the Security Trustee with all documents and
information necessary for the Security Trustee to complete a valid and fully
effective transfer of the Marketable Securities.

 

1.3 Repetition of representations and warranties

The representations and warranties in paragraph 1.1 are taken to be made on the
date of this document and (other than the representation and warranty at
paragraphs 1.1 (m) (Conduct of business), 1.1(s)(i) (Group Structure Diagram)
and 1.1(t) (No reliance)) also made (by reference to the then current
circumstances) on:

 

  (a) the date of each utilisation notice and each Utilisation Date; and

 

  (b) each Interest Payment Date.

 

© King & Wood Mallesons        Debt Term Sheet    68 29493484_46      



--------------------------------------------------------------------------------

1.4 Reliance

Each Obligor acknowledges that each Finance Party has entered into the Finance
Documents in reliance on the representations and warranties in this Schedule 3.

 

© King & Wood Mallesons        Debt Term Sheet    69 29493484_46      



--------------------------------------------------------------------------------

Debt Term Sheet

Schedule 4 Undertakings

 

1.1 Introduction

Each Obligor agrees to comply with the undertakings set out in this clause
unless the Facility Agent consents to the non-compliance.

 

1.2 Reporting Requirements

 

  (a) (Accounts) The Obligors agree to give the Facility Agent the following (in
sufficient copies for each Lenders):

 

  (i) (annual financial statements) its audited consolidated annual financial
statements for each Financial Year, within 120 days after the end of that
Financial Year;

 

  (ii) (quarterly management accounts) its unaudited quarterly management
accounts (containing profit and loss, cash flow and balance sheet statements for
that quarter), at the time each Compliance Certificate is provided under
sub-paragraph (iii) below;

 

  (iii) (Compliance Certificate) a Compliance Certificate, by no later than 45
days after each Calculation Date;

 

  (iv) (Auditor confirmation) written confirmation by its auditor in relation to
the Financial Covenants as shown in the Compliance Certificate delivered in
respect of a Calculation Date falling on 31 December in each year, at the same
time as the financial statements referred to in sub-paragraph (i) above are
delivered;

 

  (v) (Annual budget) its annual budget for the forthcoming Financial Year,
within 30 days after the approval of that budget by the Obligor’s Board of
Directors; and

 

  (vi) (Operational reports) an annual operational report, at the same time as
the financial statements referred to in sub-paragraph (i) above are delivered.

 

  (b) (Corporate Reporting and information) The Borrower shall promptly provide
the following to the Facility Agent:

 

  (i) (change of Authorised Officers) promptly, notice of any change in
Authorised Officer of an Obligor signed by two directors or a director and a
secretary of the Obligor and accompanied by a specimen signature of the new
Authorised Officer;

 

  (ii) (litigation) full details of any current, pending or to its knowledge
threatened proceeding, investigation or claim affecting an Obligor or any of
their assets before a court, authority, commission or arbitrator that includes a
claim against an Obligor which is reasonably likely to be adversely determined
and if adversely determined would require payments by that Obligor in excess of
A$10 million;

 

© King & Wood Mallesons    Debt Term Sheet    70 29493484_46      



--------------------------------------------------------------------------------

Schedule 4

 

 

  (iii) (Asset disposal) notice of any sale or disposal of an Obligor’s assets
where the proceeds of sale are in excess of A$10 million in any Financial Year;

 

  (iv) (Environmental Liability) notice of any event or circumstance existing or
arising the result of which is that any Obligor will incur an environmental
liability which does, or is likely to, impose a cost or liability in excess of
A$10 million in aggregate;

 

  (v) (Native title or heritage claim) notice of any native title, heritage
claim or other adverse title claim against the Secured Property or against the
assets and undertaking of an Obligor;

 

  (vi) (Default or Review Event) promptly upon becoming aware, notice of any
Default or Review Event and any step taken or proposed to remedy the event
(unless the Obligor is aware that notification has already been given by another
Obligor);

 

  (vii) (KYC) any document or other information that the Facility Agent requests
(either for itself or another Finance Party) to enable the Facility Agent or
another Finance Party (or prospective Finance Party) to do any know your
customer checks;

 

  (viii) (Group Structure Diagram) an updated Group Structure Diagram to the
extent that the version given to the Facility Agent at Financial Close or
otherwise previously given to the Facility Agent is no longer correct;

 

  (ix) (Notices under Material Contracts) any material notice by a party to a
Material Contract to another party including any notice concerning any
amendment, breach or potential breach or any material waiver, consent or
approval under such Material Contract;

 

  (x) (Amendments to Material Contracts) a copy of any amendment to a Material
Contract;

 

  (xi) (PPSA) a copy of any material notices or correspondence of any kind
delivered or received by it in relation to the Security to or from the Registrar
(as defined in the PPSA) or from another secured party in respect of the Secured
Property;

 

  (xii) (Disputes) notice of any material dispute between it and a Government
Agency;

 

  (xiii) (Material Adverse Effect) notice of an event or circumstance which is
reasonably likely to have a Material Adverse Effect;

 

  (xiv) (Breach of law) notice of any material breach of law or an Authorisation
that is material to the operation of the Core Business;

 

  (xv) (Insurance) notice of any cancellation, change (to coverage or otherwise)
or reduction in an insurance policy maintained by an Obligor or any such
insurance policy becoming void or voidable or any claim under such insurance
policy in excess of A$10 million;

 

  (xvi) (Permitted Acquisition) notice of any Permitted Acquisition proposed to
be undertaken in accordance with the Syndicated Facility Agreement; and

 

  (xvii) (other relevant information) any other information concerning the
financial position or business operations of the Obligors as requested by the
Facility Agent, acting reasonably.

 

© King & Wood Mallesons    Debt Term Sheet    71 29493484_46      



--------------------------------------------------------------------------------

Schedule 4

 

 

1.3 General undertakings

Each Obligor agrees:

 

  (a) (authorisations) to obtain, comply with and maintain:

 

  (i) each Major Authorisation; and

 

  (ii) each Authorisation necessary for it to enter into the Transaction
Documents to which it is a party, to comply with its obligations and exercise
its rights under them and to allow them to be enforced; and

 

  (b) (comply with laws) to comply with all laws binding on, or applicable to,
it or its assets where failure to comply is likely to have a Material Adverse
Effect (and it agrees to ensure that each person who uses or occupies its
property does the same); and

 

  (c) (conduct of Core Business and assets)

 

  (i) to carry on its Core Business in a proper and efficient manner and not to
cease, or significantly change the general nature of, its Core Business; and

 

  (ii) to maintain its assets in good working order and condition (ordinary wear
and tear excepted) and correct any defect to the extent that failure to do so
would be likely to have a Material Adverse Effect; and

 

  (d) (insurance)

 

  (i) to obtain, comply with and maintain insurances with a reputable and
independent insurer authorised to carry on business in Australia by the
Australian Prudential Regulation Authority or in the United Kingdom by the UK
Financial Services Authority in the manner and to the extent which is in
accordance with prudent business practice having regard to the nature of the
business and assets of the Obligors (including all insurance required by
applicable law);

 

  (ii) to ensure that any insurances are on terms customary for the relevant
type of insurance (or on terms more favourable) and in the names of the Obligor
and (if it is customary practice to name mortgagees as insureds, in the name of
the Security Trustee) for their respective rights and interests;

 

  (iii) to notify the Facility Agent if anything happens which gives rise, or
may give rise, to an insurance claim of A$10 million or more or if an insurance
claim of A$10 million or more is refused either in whole or in part; and

 

  (iv) to use the proceeds from any insurance claim in respect of loss or theft
of, or damage to, assets to reinstate, or carry out work on, the affected
assets; and

 

© King & Wood Mallesons    Debt Term Sheet    72 29493484_46      



--------------------------------------------------------------------------------

Schedule 4

 

 

  (e) (taxes)

 

  (i) to pay all rates and Taxes due and payable by it, except those which it is
contesting in good faith;

 

  (ii) to pay all rates and Taxes contested in good faith which remain due and
payable by it after final determination or settlement of the contest; and

 

  (iii) it will:

 

  (A) enforce all of its material rights under any Tax Sharing Arrangement and
Tax Funding Arrangement to which it is a party in a manner consistent to that
which a reasonable prudent person in its position would act as if the other
parties to such arrangement were independent persons with whom the Obligor had
dealt with at arm’s length;

 

  (B) take all action available to it to ensure that any Tax Sharing Arrangement
and Tax Funding Arrangement to which it is a party remains in full force and
effect in all material respects; and

 

  (C) ensure that it is entitled to make payments in accordance with any Tax
Sharing Arrangement and Tax Funding Arrangement to which it is a party; and

 

  (f) (environment)

 

  (i) it shall maintain procedures which are adequate to monitor:

 

  (A) its compliance with any obligations imposed on it under a Material
Contract in relation to the Environment;

 

  (B) its compliance with Environmental Law; and

 

  (C) circumstances which may give rise to a claim, or to a requirement, of
substantial expenditure by it in relation to Environmental Law or the cessation
of, or material alteration to, its Core Business; and

 

  (ii) where there is any non-compliance with Environmental Law in any material
respect, or circumstances under paragraph (i)(C) arise, it will use its best
endeavours to promptly remedy them to the extent reasonably requested by the
Facility Agent; and

 

  (g) (Material Contracts)

 

  (i) to comply in all material respects with each Material Contract to which it
is a party where failure to do so would have a Material Adverse Effect and shall
not take or fail to take any action which would result in the termination of
such Material Contract where such termination would have a Material Adverse
Effect;

 

  (ii) to do all things reasonably necessary to enforce all of its rights,
powers, and remedies under each Material Contract prudently and, while an Event
of Default subsists, in accordance with the reasonable directions (if any) of
the Facility Agent (except where to so comply would put it in breach of any law
or any direction or order issued under an Authorisation);

 

© King & Wood Mallesons    Debt Term Sheet    73 29493484_46      



--------------------------------------------------------------------------------

Schedule 4

 

 

  (iii) not to amend any Material Contract or grant any waiver or consent in
respect of a Material Contract, in each case where the amendment, waiver or
consent would be materially adverse to the interests of the Lenders, without the
prior consent of the Facility Agent;

 

  (iv) in the case of G-Rail, that if its consent is required under clause 27
(“Dealing with Mines and TOP NTK”) or 37 (“Assignment”) of the Rail Haulage
Agreement to permit Glencore Coal or the Guarantor (as defined therein) to
assign, transfer, charge or take other actions specified in those clauses,
G-Rail will not provide its consent without first obtaining the approval of the
Facility Agent (such approval not to be unreasonably withheld or delayed); and

 

  (v) not to assign any of its rights or transfer any of its rights and
obligations under the Rail Haulage Agreement without the prior consent of the
Facility Agent except:

 

  (A) pursuant to the Security; or

 

  (B) to another Obligor, provided that the other Obligor becomes a party to the
Financier Consent Deed; and

 

  (h) (Hedging)

 

  (i) to ensure that the Borrower, within 10 Business Days after Financial
Close, enters into and maintains Hedge Agreements so that:

 

  (A) until the 3rd anniversary of Financial Close, at least 75% (and a maximum
of 100%) of the aggregate Finance Debt under the Term Loan Facilities is hedged
against interest rate risk; and

 

  (B) after the 3rd anniversary of Financial Close, at least 50% (and a maximum
of 100%) of the aggregate Finance Debt under the Term Loan Facilities is hedged
against interest rate risk until at least the date falling 3 months prior to the
Maturity Date for the Term Loan Facilities; and

 

  (ii) no Obligor will enter into any derivative transaction for purely
speculative purposes without the prior consent of the Facility Agent.

The Borrower will initially enter into Hedge Agreement with relevant Original
Lenders (or their Affiliates) in accordance with the Hedging Protocol and, in
the case of any subsequent transfer by a Hedge Counterparty, the new Hedge
Counterparty must meet the GWI Minimum Hedge Requirements; and

 

  (i) (Corporate Existence) It will do everything necessary to maintain its
corporate existence. It will not transfer its jurisdiction of incorporation or
enter any merger or consolidation (except for the purposes of solvent
reconstruction on terms approved by the Facility Agent); and

 

  (j) (Proper Accounts) It will keep a complete and up to date register of
assets and proper books of account that give a true and fair view of its
financial position and the results of operations; and

 

© King & Wood Mallesons    Debt Term Sheet    74 29493484_46      



--------------------------------------------------------------------------------

Schedule 4

 

 

  (k) (Approved Auditor) It will ensure that its auditor is one of Deloitte,
PricewaterhouseCoopers, Ernst & Young or KPMG or such other major international
accounting firm approved by the Facility Agent (such approval not to be
unreasonably withheld or delayed); and

 

  (l) (Additional Obligor / Obligor Coverage Test) Hold Co will ensure that:

 

  (i) at all times the consolidated assets of the Obligors equals or exceeds 90%
of the value of the total consolidated assets of the Hold Co Group; and

 

  (ii) the consolidated EBITDA of the Obligors for each Financial Year equals or
exceeds 90% of the value of the consolidated EBITDA of the Hold Co Group
(calculated on the same basis as EBITDA) for that Financial Year; and

 

  (iii) any entity which is a member of the Hold Co Group shall, if required in
order to comply with paragraphs (i) and (ii) above:

 

  (A) become an Obligor by acceding to the Syndicated Facility Agreement and
become a guarantor and security provider by acceding to the Security Trust Deed;

 

  (B) execute a general security agreement in favour of the Security Trustee
(substantially in the form as the general security agreement entered into by the
Initial Obligors on or about the date of the Syndicated Facility Agreement);

 

  (C) provide a verification certificate signed on behalf of that entity (and
relevant annexes thereto); and

 

  (D) provide a legal opinion from King & Wood Mallesons (or other reputable
firm acceptable to the Security Trustee) in relation to that entity’s entry into
the general security agreement and accession to the Syndicated Facility
Agreement and Security Trust Deed,

in each case, within 20 Business Days of Hold Co becoming aware that
sub-paragraphs (i) and (ii) above have ceased to be complied with; and

 

  (m) (Dormant Entities) It will ensure that at all times until each such entity
is wound-up, that:

 

  (i) each Dormant Entity remains dormant and does not carry on any business
activities;

 

  (ii) no assets are transferred by an Obligor to a Dormant Entity and no
liabilities are assumed by a Dormant Entity; and

 

  (iii) at such time as each Dormant Entity is wound up, the Borrower provides a
notice to the Facility Agent to this effect.

 

© King & Wood Mallesons    Debt Term Sheet    75 29493484_46      



--------------------------------------------------------------------------------

Schedule 4

 

 

1.4 Undertakings relating to Security

 

  (a) (Change of Obligor details) To notify the Facility Agent at least 14 days
before:

 

  (i) the Obligor changes its name as recorded in a public register in its
jurisdiction of incorporation or in its constituent documents; and

 

  (ii) any ACN or ARBN allocated to the Obligor changes, is cancelled or
otherwise ceases to apply to it (or if it does not have any such applicable
number, one is allocated, or otherwise starts to apply, to it); and

 

  (iii) the Obligor becomes trustee of a trust, or a partner in a partnership,
not stated in the general terms; and

 

  (b) (Pari passu ranking) To ensure that its obligations under each Finance
Document to which it is a party rank at least pari passu with the claims of all
its other unsecured and unsubordinated creditors, except for obligations
mandatorily preferred by law applying to companies generally; and

 

  (c) (PPSA further assurance) If the Facility Agent or Security Trustee
determines (acting reasonably) that a Finance Document (or a transaction in
connection with it) is or contains a security interest for the purposes of the
PPS Law, to do anything (such as obtaining consents, signing and producing
documents, getting documents completed and signed and supplying information)
which the Facility Agent or Security Trustee (acting reasonably) asks and
considers necessary for the purposes of:

 

  (i) ensuring that the relevant security interest is enforceable, perfected
(including, where possible, by control in addition to registration) and
otherwise effective;

 

  (ii) enabling the Beneficiaries to apply for any registration, or give any
notification, in connection with that security interest so that the security
interest has the priority described in the relevant Finance Document; or

 

  (iii) enabling the Beneficiaries to exercise rights in connection with that
security interest; and

 

  (d) (Preservation and protection of Secured Property) It shall promptly do
everything necessary or reasonably required by the Facility Agent or the
Security Trustee:

 

  (i) to preserve the Secured Property; and

 

  (ii) to protect and enforce its title and the title of the Security Trustee
and the Beneficiaries as secured party to the Secured Property.

 

1.5 Negative Undertakings

 

  (a) (Disposal of assets) It shall not sell or otherwise dispose of, part with
possession of, or create an interest in, any of the Secured Property or agree or
attempt to do so (whether in one or more related or unrelated transactions)
except for Permitted Disposals (and the Security Trustee will provide a release
from the Security of each asset permitted to be disposed of under than
definition).

 

  (b) (Negative pledge) It shall not create or allow to exist a Security
Interest over its assets other than a Permitted Security Interest.

 

© King & Wood Mallesons    Debt Term Sheet    76 29493484_46      



--------------------------------------------------------------------------------

Schedule 4

 

 

  (c) (Guarantees) It shall not provide any guarantee in favour of any person
other than a Permitted Guarantee.

 

  (d) (Distributions) It shall not make a Distribution other than a Permitted
Distribution.

 

  (e) (Security deposit) It shall not deposit or lend money on terms that it
will not be repaid until its or another person’s obligations or indebtedness are
performed or discharged other than in accordance with the Finance Documents or a
shareholder loan to an Obligor.

 

  (f) (Title retention) It shall not enter into an agreement with respect to the
acquisition of assets on title retention terms other than in the ordinary course
of business.

 

  (g) (Leasing) It will not enter into any operating lease, Finance Lease or
hire purchase arrangement, other than in the ordinary course of business or as
permitted or contemplated under the Transaction Documents or the Material
Contracts.

 

  (h) (Finance Debt) It shall not incur or permit to subsist any Finance Debt
other than Permitted Financial Indebtedness.

 

  (i) (Financial accommodation) It shall not make available Financial
Accommodation to or for the benefit of any person, other than Permitted
Financial Accommodation.

 

  (j) (Acquisitions) It will not acquire any assets, shares or ownership
interests other than a Permitted Acquisition.

 

  (k) (Joint Ventures) It shall not enter into any Joint Venture or make any
investment (including by providing Financial Accommodation) in a Joint Venture
other than a Permitted Joint Venture.

 

  (l) (Constitution) It shall not amend its constitution, or permit it to be
amended, in any way which would be likely to be adverse to the interests of the
Finance Parties.

 

1.6 Undertakings are continuing obligations

Each undertaking in a Finance Document continues for so long as there is any
Secured Money.

 

© King & Wood Mallesons    Debt Term Sheet    77 29493484_46      



--------------------------------------------------------------------------------

Debt Term Sheet

Schedule 5 Events of Default

 

1.1 Events of Default

Each of the following is an Event of Default:

 

  (a) (non-payment) an Obligor does not pay when due (or within 3 Business Days
after the due date if that failure to pay is caused by administrative or
technical error beyond the control of the Obligor) any amount payable by it
under any Finance Document in the manner required under it; or

 

  (b) (Financial Covenants) subject to Item 35 (“Equity Cure”), a breach of a
Financial Covenant under Item 30 (“Financial Covenants”); or

 

  (c) (non-compliance with obligations) an Obligor does not comply with any
obligation under any Finance Document and:

 

  (i) if the non-compliance can be remedied, does not remedy the non-compliance
within 15 Business Days of the earlier of the Facility Agent notifying the
Borrower or the Obligor becoming aware of the non-compliance; or

 

  (ii) if the non-compliance cannot be remedied, does not overcome the effects
of the non-compliance (to the satisfaction of the Facility Agent (acting on the
instructions of the Majority Lenders)) within 15 Business of the earlier of the
Facility Agent notifying the Borrower or the Obligor becoming aware of the
non-compliance; or

 

  (d) (misrepresentation) a representation, warranty or statement made, or taken
to be made, by or on behalf of an Obligor in a Finance Document is incorrect or
misleading in any material respect when made or taken to be made and, if the
circumstances giving rise to the misrepresentation can be remedied or overcome,
the Obligor does not remedy or overcome (to the satisfaction of the Facility
Agent (acting on the instructions of the Majority Lenders)) them within 15
Business Days of the earlier of the Facility Agent notifying the Borrower or the
Obligor becoming aware of the non-compliance; or

 

  (e) (cross default) any of the following occurs under the terms of any Finance
Debt of an Obligor for amounts totalling more than A$10 million (or its
equivalent):

 

  (i) it is not satisfied when due (or by the end of any applicable grace
period); or

 

  (ii) it is declared, or otherwise becomes or is capable of becoming, due
before its stated maturity or expiry as a result of an event of default or other
similar event (however described); or

 

  (f) (insolvency and enforcement)

 

  (i) an Obligor becomes Insolvent;

 

  (ii)

an Obligor stops payment, ceases to carry on its business or a material part of
it, or threatens to do either of those things, other

 

© King & Wood Mallesons    Debt Term Sheet    78 29493484_46      



--------------------------------------------------------------------------------

  than to carry out a reconstruction or amalgamation while solvent on terms
approved by the Facility Agent (acting on the instructions of the Majority
Lenders); or

 

  (iii) distress is levied or a judgment, order or Security Interest is
enforced, or becomes enforceable, against any asset of an Obligor for amounts
totalling more than A$10 million (or its equivalent); or

 

  (g) (Rail Haulage Agreement) Glencore Coal gives a Termination Notice to the
Security Trustee under clause 6.4 (“Enforcing Party right to remedy”) of the
Financier Consent Deed following the occurrence of a Termination Event. For the
purposes of this paragraph (g), Termination Notice and Termination Event each
have the meaning given in the Financier Consent Deed; or

 

  (h) (voidable, repudiation or unlawful)

 

  (i) a Finance Document or any transaction in connection with it is or becomes
(or is claimed to be by anyone other than a Finance Party) wholly or partly
void, voidable or unenforceable;

 

  (ii) an Obligor rescinds or repudiates a Finance Document (or an Obligor or
another party attempts or takes any step to do so); or

 

  (iii) it is or becomes unlawful for an Obligor to comply with any of its
obligations under the Finance Documents; or

 

  (i) (cessation of business) an Obligor ceases to conduct its business without
the prior written consent of the Facility Agent; or

 

  (j) (compulsory acquisition) all or a material part of the property of an
Obligor is compulsorily acquired by any Government Agency or an Obligor sells or
divests itself of all or a material part of its property because it is required
to do so by a Government Agency; or

 

  (k) (material judgement) a judgement is obtained against an Obligor for an
amount exceeding A$10 million (or its equivalent) and that judgement is not:

 

  (i) satisfied or stayed within 15 Business Days of the date for payment; or

 

  (ii) being appealed by an Obligor in good faith; or

 

  (l) (reduction of capital) without the consent of the Facility Agent or as
otherwise permitted under the Finance Documents, an Obligor takes any action to
reduce its capital, buy back any of its shares or make any of its shares capable
of being called up only in certain circumstances (such as by passing a
resolution or calling a meeting to consider such a resolution); or

 

  (m) (Material Adverse Effect) an event occurs which has, or is likely to have
(or a series of events occur which, together, have or are likely to have) a
Material Adverse Effect.

 

© King & Wood Mallesons    Debt Term Sheet    79 29493484_46    14 October 2016
  



--------------------------------------------------------------------------------

1.2 Consequences of default

If an Event of Default is continuing, then the Facility Agent (acting on the
instructions of the Majority Lenders) may at any time:

 

  (a) declare by notice to the Borrower that any of the Secured Money is either:

 

  (i) payable on demand; or

 

  (ii) immediately due for payment;

 

  (b) declare by notice to the Borrower that the Lenders’ obligations specified
in the notice are terminated and their Commitments specified in the notice are
cancelled;

 

  (c) at the cost of the Borrower, appoint a firm of independent accountants or
other experts to review and report to the Facility Agent and the Lenders on the
affairs, financial condition and business of any Obligor;

 

  (d) instruct the Security Trustee to exercise its rights under (and in
accordance with the terms of) the Security Trust Deed or any Security;

 

  (e) take any other action (or instruct the Security Trustee to take any other
action) permitted under any Finance Document.

The Facility Agent may also declare that cash cover provided in respect of each
Letter of Credit is immediately due and payable or payable on demand whereupon
it shall become immediately due and payable or payable on demand.

The Facility Agent may do any or all of these things. The making of any
declaration gives immediate effect to its provisions.

 

© King & Wood Mallesons    Debt Term Sheet    80 29493484_46    14 October 2016
  



--------------------------------------------------------------------------------

Schedule 6 Excluded Collateral – Relevant Contracts

 

1 Rolling Stock Maintenance Agreement between Freightliner Australia Pty Ltd
(Freightliner) and Downer EDI Rail Pty Ltd (Downer EDI) dated on or around
1 July 2015

 

2 Equipment Lease Agreement between CIMC Rolling Stock Australia Pty Ltd (CARS)
and Freightliner Australia Pty Ltd (Freightliner) dated 26 February 2014

 

3 Amended and Restated Rail Haulage Agreement between OneSteel Manufacturing Pty
Limited (OneSteel), Genesee & Wyoming Australia Pty Ltd (GWA) and Arrium Limited
(Guarantor) dated 17 July 2012

 

4 Plant Hire Contract between Swietelsky CPB Rail Joint Venture (SCRJV) and
Freightliner Australia Pty Ltd (Hirer) dated 6 April 2016

 

5 Riverina Intermodal Freight and Logistics Hub Exclusivity Agreement between
Council of the City of Wagga Wagga (Council) and Genesee & Wyoming Australia Pty
Ltd (Proponent), dated 18 November 2015

 

6 Rail Haulage Services Agreement (Wee Waa Facility) between Freightliner
Australia Pty Ltd (Freightliner) and Namoi Cotton Alliance (unincorporated joint
venture of Louis Dreyfus Commodities Melbourne JVP Pty Ltd and Namcott Marketing
Pty Ltd) originally dated 1 July 2009, as amended and restated

 

7 Standing Offer for Hook and Pull Services Agreement between Australian Rail
Track Corporation Ltd (ARTC) and Freightliner Australia Pty Ltd (Freightliner)
dated 16 June 2016

 

8 RailCorp Track Access Agreement between Rail Corporation New South Wales
(RailCorp) and Genesee & Wyoming Australia Pty Ltd as the ‘Rail Operator’ (GWA)
dated 27 June 2013 (as amended)

 

9 RailCorp Track Access Agreement between Rail Corporation New South Wales
(RailCorp) and Freightliner Australia Pty Ltd as the ‘Rail Operator’
(Freightliner) 19 June 2015

 

10 Licence Agreement for Exclusive Management between Australian Rail Track
Corporation Limited (ARTC) and Genesee & Wyoming Australia Pty Ltd (GWA)
(formerly Australia Southern Railroad Pty Ltd) dated 10 November 2000

 

11 Licence Agreement (Goods Sidings) between Australian Rail Track Corporation
Limited (ARTC) and Genesee & Wyoming Australia Pty Ltd (GWA) (formerly Australia
Southern Railroad Pty Ltd) dated 1 June 2004

 

12 Rail Management Agreement between Flinders Ports Pty Limited (ACN 097 377
172) (Flinders Ports) and Genesee & Wyoming Australia Pty Ltd (ACN 079 444 296)
(GWA) dated 12 January 2012

 

13 Port Adelaide Bulk Precinct Rail Access Agreement between Flinders Ports Pty
Limited (ACN 097 377 172) (Flinders Ports) and Genesee & Wyoming Australia Pty
Ltd (ACN 079 444 296) (GWA) dated 11 January 2012, as amended on 17 September
2012

 

© King & Wood Mallesons    Debt Term Sheet    81 29493484_46    14 October 2016
  



--------------------------------------------------------------------------------

14 2007 SA Ground Lease between Minister for Transport (Minister) to Genesee &
Wyoming Australia Pty. Ltd (GWA) dated 3 August 2007

 

15 2011 SA Ground Lease between Minister for Transport as landlord (Minister) to
Genesee & Wyoming Australia Pty. Ltd (GWA) dated 24 November 2011

 

16 Memorandum of Underlease between Coffey Corporate Pty Ltd (Coffey) and
Genesee & Wyoming Australia Pty Ltd (GWA) undated (‘Keswick Office Lease’)

 

17 Lease from Overland Consolidated Pty Limited as landlord (Overland) to
Freightliner Australia Pty Ltd as tenant (Freightliner) dated 22 August 2008
(“Pymble Office Lease”)

 

18 Sandgate Depot Lease from Peter Di Prinzio and Rita Di Prinzio (together, the
Landlord) to Freightliner Australia Coal Haulage Pty Ltd (FLACH)Sandgate Depot
Lease from Peter Di Prinzio and Rita Di Prinzio (together, the Landlord) to
Freightliner Australia Coal Haulage Pty Ltd (FLACH)

 

19 Whyalla Lease between One Steel Manufacturing Pty Ltd as landlord (OneSteel)
and Genesee & Wyoming Australia Pty Ltd (GWA)

 

20 Deed of Agreement to Lease and Charge between GWA (formerly Australia
Southern Railroad Pty Ltd), SA Rail Pty Ltd and The Minister for Transport and
Urban Planning, dated 7 November 1997

 

© King & Wood Mallesons    Debt Term Sheet    82 29493484_46    14 October 2016
  



--------------------------------------------------------------------------------

Debt Term Sheet

Schedule 7 Designated Rolling Stock

 

© King & Wood Mallesons    Debt Term Sheet    83 29493484_46      



--------------------------------------------------------------------------------

LOCOMOTIVE LISTING

 

Company

  

Loco #

  

Class

  

Gauge

  

HP

  

Group

  

Age (RANGE)

  

Actual Age

  

Owned / Leased

GWA    701    700    SG    2000    Low Hp    20+    45    Owned GWA    703   
700    SG    2000    Low Hp    20+    45    Owned GWA    705    700    SG   
2000    Low Hp    20+    44    Owned VIPER    2207    2200    SG    2000    Low
Hp    20+    47    Owned VIPER    2210    2200    SG    2000    Low Hp    20+   
47    Owned VIPER    2212    2200    SG    2000    Low Hp    20+    47    Owned
VIPER    2214    2200    SG    2000    Low Hp    20+    47    Owned GWA    2216
   2200    SG    2000    Low Hp    20+    47    Owned GWA    ALF18    ALF    SG
   3000    3000Hp    20+    40    Owned GWA    ALF19    ALF    SG    3000   
3000Hp    20+    40    Owned GWA    ALF20    ALF    SG    3000    3000Hp    20+
   39    Owned GWA    ALF21    ALF    SG    3000    3000Hp    20+    40    Owned
GWA    ALF22    ALF    SG    3000    3000Hp    20+    39    Owned GWA    ALF23
   ALF    SG    3000    3000Hp    20+    39    Owned GWA    ALF24    ALF    SG
   3000    3000Hp    20+    39    Owned GWA    CLF5    CLF    SG    3000   
3000Hp    20+    45    Owned GWA    CLF6    CLF    SG    3000    3000Hp    20+
   46    Owned GWA    CLP8    CLP    SG    3000    3000Hp    20+    45    Owned
GWA    CLP14    CLP    SG    3000    3000Hp    20+    46    Owned GWA    CLP16
   CLP    SG    3000    3000Hp    20+    45    Owned GWA    CLP17    CLP    SG
   3000    3000Hp    20+    45    Owned GWA    GM37    GM    SG    1850   
3000Hp    20+    50    Owned GWA    GM38    GM    SG    1850    3000Hp    20+   
50    Owned GWA    GM40    GM    SG    1850    3000Hp    20+    49    Owned GWA
   GM42    GM    SG    1850    3000Hp    20+    49    Owned GWA    GM43    GM   
SG    1850    3000Hp    20+    49    Owned GWA    GM45    GM    SG    1850   
3000Hp    20+    49    Owned GWA    GM46    GM    SG    1850    3000Hp    20+   
49    Owned GWA    GM47    GM    SG    1850    3000Hp    20+    49    Owned GWA
   GWA1    GWA    SG    4300    High Hp    5-10    5    Owned GWA    GWA2    GWA
   SG    4300    High Hp    5-10    5    Owned GWA    GWA3    GWA    SG    4300
   High Hp    5-10    5    Owned GWA    GWA4    GWA    SG    4300    High Hp   
5-10    5    Owned GWA    GWA5    GWA    SG    4300    High Hp    5-10    5   
Owned GWA    GWA6    GWA    SG    4300    High Hp    5-10    5    Owned GWA   
GWA7    GWA    SG    4300    High Hp    5-10    5    Owned GWA    GWA8    GWA   
SG    4300    High Hp    5-10    5    Owned GWA    GWA9    GWA    SG    4300   
High Hp    0-5    4    Owned GWA    GWA10    GWA    SG    4300    High Hp    0-5
   4    Owned GWA    GWU1    GWU    SG    4300    High Hp    0-5    4    Owned
GWA    GWU2    GWU    SG    4300    High Hp    0-5    4    Owned GWA    GWU3   
GWU    SG    4300    High Hp    0-5    4    Owned GWA    GWU4    GWU    SG   
4300    High Hp    0-5    4    Owned GWA    GWU5    GWU    SG    4300    High Hp
   0-5    4    Owned GWA    GWU6    GWU    SG    4300    High Hp    0-5    4   
Owned GWA    GWU7    GWU    SG    4300    High Hp    0-5    4    Owned GWA   
GWU8    GWU    SG    4300    High Hp    0-5    4    Owned GWA    GWU9    GWU   
SG    4300    High Hp    0-5    4    Owned



--------------------------------------------------------------------------------

GWA    1301    1300    NG    1500    Low Hp    20+    60    Owned GWA    1302   
1300    NG    1500    Low Hp    20+    60    Owned GWA    1303    1300    NG   
1500    Low Hp    20+    60    Owned GWA    1304    1300    NG    1500    Low Hp
   20+    60    Owned GWA    1907    1907    NG    1600    Low Hp    20+    44
   Owned GWA    901    900    SG    900    Low Hp    20+    47    Owned GWA   
903    900    SG    900    Low Hp    20+    56    Owned GWA    904    900    NG
   900    Low Hp    20+    56    Owned GWA    907    900    NG    900    Low Hp
   20+    46    Owned GWA    ck1    CK    SG    900    Low Hp    20+    49   
Owned GWA    ck3    CK    NG    900    Low Hp    20+    49    Owned GWA    ck4
   CK    NG    900    Low Hp    20+    49    Owned GWA    ck5    CK    NG    900
   Low Hp    20+    49    Owned GWA    GWN1    GWN    NG    3000    3000Hp   
0-5    4    Owned GWA    GWN2    GWN    NG    3000    3000Hp    0-5    4   
Owned GWA    GWN3    GWN    NG    3000    3000Hp    0-5    4    Owned GWA   
GWN4    GWN    NG    3000    3000Hp    0-5    4    Owned GWA    GWN5    GWN   
NG    3000    3000Hp    0-5    4    Owned GWA    GM45    GM    SG    1850    Low
Hp    20+    49    Owned GWA    1601    1600    NG    1550    Low Hp    20+   
45    Owned GWA    1603    1600    NG    1550    Low Hp    20+    45    Owned
GWA    1606    1600    NG    1550    Low Hp    20+    45    Owned GWA    859   
830    NG    900    Low Hp    20+    53    Owned GWA    873    830    NG    900
   Low Hp    20+    56    Owned GWA    846    830    NG    900    Low Hp    20+
   53    Owned GWA    850    830    NG    900    Low Hp    20+    54    Owned
GWA    851    830    NG    900    Low Hp    20+    54    Owned GWA    902    900
   NG    900    Low Hp    20+    56    Owned GWA    905    900    NG    900   
Low Hp    20+    57    Owned GWA    906    900    NG    900    Low Hp    20+   
56    Owned GWA    1203    1200    NG    1600    Low Hp    20+    51    Owned
GWA    1204    1200    NG    1600    Low Hp    20+    51    Owned GWA    843   
830    BG    900    Low Hp    20+    54    Owned GWA    844    830    BG    900
   Low Hp    20+    54    Owned FLA    G533    G    SG    3000    3000Hp    20+
   28    Owned FLA    G535    G    SG    3000    3000Hp    20+    28    Owned



--------------------------------------------------------------------------------

Wagon Listing

 

Company

 

#

 

Description

 

Class

 

Number

 

Active / InActive

 

Business

 

US Type

GWA   1   Crew Van-SG   ADFY   1   InActive   Crew Van   Coach GWA   2   Crew
Van-SG   ADFY   2   Active   Crew Van   Coach GWA   3   Crew Van-SG   ADFY   3  
InActive   Crew Van   Coach GWA   4   Crew Van-SG   ADFY   4   Active   Crew Van
  Coach GWA   6   Crew Van-SG   ADFY   6   Active   Crew Van   Coach GWA   7  
Crew Van-SG   ADFY   7   Active   Bootu   Coach GWA   1   Container Flat
Wagon-BG   AFGF   3   InActive   Stored   Flats GWA   2   Container Flat
Wagon-BG   AFGF   13   InActive   Stored   Flats GWA   3   Container Flat
Wagon-BG   AFGF   17   InActive   Stored   Flats GWA   4   Container Flat
Wagon-BG   AFGF   18   InActive   Stored   Flats GWA   5   Container Flat
Wagon-BG   AFGF   19   InActive   Stored   Flats GWA   6   Container Flat
Wagon-BG   AFGF   35   InActive   Stored   Flats GWA   7   Container Flat
Wagon-BG   AFGF   39   InActive   Stored   Flats GWA   8   Container Flat
Wagon-BG   AFGF   46   InActive   Stored   Flats GWA   9   Container Flat
Wagon-BG   AFGF   49   InActive   Stored   Flats GWA   10   Container Flat
Wagon-BG   AFGF   1627   InActive   Stored   Flats GWA   11   Container Flat
Wagon-BG   AFGF   1630   InActive   Stored   Flats GWA   12   Container Flat
Wagon-BG   AFGF   1639   InActive   Stored   Flats GWA   13   Container Flat
Wagon-BG   AFGF   1657   InActive   Stored   Flats GWA   14   Container Flat
Wagon-BG   AFGF   1665   InActive   Stored   Flats GWA   15   Container Flat
Wagon-BG   AFGF   1769   InActive   Stored   Flats GWA   1   Sleeper & Rail Flat
Wagon-SG   AFKX   1   InActive   Stored   Flats GWA   2   Sleeper & Rail Flat
Wagon-SG   AFKX   1   InActive   Stored   Flats GWA   3   Sleeper & Rail Flat
Wagon-SG   AFKX   1   InActive   Stored   Flats GWA   4   Sleeper & Rail Flat
Wagon-SG   AFKX   1   InActive   Stored   Flats GWA   5   Sleeper & Rail Flat
Wagon-SG   AFKX   1   InActive   Stored   Flats GWA   6   Sleeper & Rail Flat
Wagon-SG   AFKX   2   InActive   Stored   Flats GWA   7   Sleeper & Rail Flat
Wagon-SG   AFKX   2   InActive   Stored   Flats GWA   8   Sleeper & Rail Flat
Wagon-SG   AFKX   2   InActive   Stored   Flats GWA   9   Sleeper & Rail Flat
Wagon-SG   AFKX   2   InActive   Stored   Flats GWA   10   Sleeper & Rail Flat
Wagon-SG   AFKX   2   InActive   Stored   Flats GWA   11   Sleeper & Rail Flat
Wagon-SG   AFKX   3   InActive   Stored   Flats GWA   12   Sleeper & Rail Flat
Wagon-SG   AFKX   3   InActive   Stored   Flats GWA   13   Sleeper & Rail Flat
Wagon-SG   AFKX   3   InActive   Stored   Flats GWA   14   Sleeper & Rail Flat
Wagon-SG   AFKX   3   InActive   Stored   Flats GWA   15   Sleeper & Rail Flat
Wagon-SG   AFKX   3   InActive   Stored   Flats GWA   16   Sleeper & Rail Flat
Wagon-SG   AFKX   4   InActive   Stored   Flats GWA   17   Sleeper & Rail Flat
Wagon-SG   AFKX   4   InActive   Stored   Flats GWA   18   Sleeper & Rail Flat
Wagon-SG   AFKX   4   InActive   Stored   Flats GWA   19   Sleeper & Rail Flat
Wagon-SG   AFKX   4   InActive   Stored   Flats GWA   20   Sleeper & Rail Flat
Wagon-SG   AFKX   4   InActive   Stored   Flats GWA   21   Sleeper & Rail Flat
Wagon-SG   AFKX   5   InActive   Stored   Flats GWA   22   Sleeper & Rail Flat
Wagon-SG   AFKX   6   InActive   Stored   Flats GWA   22   Sleeper & Rail Flat
Wagon-SG   AFKX   7   InActive   Stored   Flats GWA   23   Sleeper & Rail Flat
Wagon-SG   AFKX   8   InActive   Stored   Flats GWA   24   Sleeper & Rail Flat
Wagon-SG   AFKX   9   InActive   Stored   Flats GWA   25   Sleeper & Rail Flat
Wagon-SG   AFKX   10   InActive   Stored   Flats GWA   26   Sleeper & Rail Flat
Wagon-SG   AFKX   11   InActive   Stored   Flats GWA   1   Flat Wagon-SG   AFTF
  8572   InActive   Stored   Flats GWA   1   Sleeper & Rail Flat Wagon-SG   AFTY
  4   InActive   Stored   Flats GWA   2   Sleeper & Rail Flat Wagon-SG   AFTY  
5   InActive   Stored   Flats GWA   3   Sleeper & Rail Flat Wagon-SG   AFTY   6
  InActive   Stored   Flats GWA   4   Sleeper & Rail Flat Wagon-SG   AFTY   8  
InActive   Stored   Flats GWA   5   Sleeper & Rail Flat Wagon-SG   AFTY   9  
InActive   Stored   Flats GWA   6   Sleeper & Rail Flat Wagon-SG   AFTY   10  
InActive   Stored   Flats GWA   7   Sleeper & Rail Flat Wagon-SG   AFTY   11  
InActive   Stored   Flats GWA   8   Sleeper & Rail Flat Wagon-SG   AFTY   13  
InActive   Stored   Flats GWA   9   Sleeper & Rail Flat Wagon-SG   AFTY   15  
InActive   Stored   Flats GWA   1   Shunt Fender-SG   AGGY   1   Active   SG
Grain   Flats GWA   1   Ballast Hopper-BG-50 tonne bogies   AHBF-BG   7  
InActive   Stored   Hoppers GWA   2   Ballast Hopper-BG-50 tonne bogies  
AHBF-BG   8   InActive   Stored   Hoppers GWA   3   Ballast Hopper-BG-50 tonne
bogies   AHBF-BG   13   InActive   Stored   Hoppers GWA   4   Ballast
Hopper-BG-50 tonne bogies   AHBF-BG   27   InActive   Stored   Hoppers



--------------------------------------------------------------------------------

GWA   1   Ballast Hopper-SG-50 tonne bogies   AHBF-SG   5   InActive   Surplus  
Hoppers GWA   2   Ballast Hopper-SG-50 tonne bogies   AHBF-SG   14   InActive  
Stored   Hoppers GWA   3   Ballast Hopper-SG-50 tonne bogies   AHBF-SG   18  
InActive   Surplus   Hoppers GWA   4   Ballast Hopper-SG-50 tonne bogies  
AHBF-SG   19   InActive   Surplus   Hoppers GWA   5   Ballast Hopper-SG-50 tonne
bogies   AHBF-SG   29   InActive   Surplus   Hoppers GWA   6   Ballast
Hopper-SG-50 tonne bogies   AHBF-SG   40   InActive   Surplus   Hoppers GWA   7
  Ballast Hopper-SG-50 tonne bogies   AHBF-SG   41   InActive   Surplus  
Hoppers GWA   8   Ballast Hopper-SG-50 tonne bogies   AHBF-SG   42   InActive  
Surplus   Hoppers GWA   9   Ballast Hopper-SG-50 tonne bogies   AHBF-SG   45  
InActive   Surplus   Hoppers GWA   10   Ballast Hopper-SG-50 tonne bogies  
AHBF-SG   46   InActive   Surplus   Hoppers GWA   11   Ballast Hopper-SG-50
tonne bogies   AHBF-SG   47   InActive   Surplus   Hoppers GWA   12   Ballast
Hopper-SG-50 tonne bogies   AHBF-SG   48   InActive   Surplus   Hoppers GWA   13
  Ballast Hopper-SG-50 tonne bogies   AHBF-SG   50   InActive   Stored   Hoppers
GWA   14   Ballast Hopper-SG-50 tonne bogies   AHBF-SG   62   InActive   Stored
  Hoppers GWA   15   Ballast Hopper-SG-50 tonne bogies   AHBF-SG   64   InActive
  Stored   Hoppers GWA   16   Ballast Hopper-SG-50 tonne bogies   AHBF-SG   65  
InActive   Stored   Hoppers GWA   1   Ballast Hopper-SG-70 tonne bogie   AHBY  
1   Active   GWA - NT   Hoppers GWA   2   Ballast Hopper-SG-70 tonne bogie  
AHBY   3   Active   GWA - NT   Hoppers GWA   3   Ballast Hopper-SG-70 tonne
bogie   AHBY   6   Active   GWA - NT   Hoppers GWA   4   Ballast Hopper-SG-70
tonne bogie   AHBY   11   Active   GWA - NT   Hoppers GWA   5   Ballast
Hopper-SG-70 tonne bogie   AHBY   12   Active   GWA - NT   Hoppers GWA   6  
Ballast Hopper-SG-70 tonne bogie   AHBY   15   Active   GWA - NT   Hoppers GWA  
7   Ballast Hopper-SG-70 tonne bogie   AHBY   17   Active   GWA - NT   Hoppers
GWA   8   Ballast Hopper-SG-70 tonne bogie   AHBY   20   Active   GWA - NT  
Hoppers GWA   9   Ballast Hopper-SG-70 tonne bogie   AHBY   25   Active   GWA -
NT   Hoppers GWA   10   Ballast Hopper-SG-70 tonne bogie   AHBY   28   Active  
GWA - NT   Hoppers GWA   11   Ballast Hopper-SG-70 tonne bogie   AHBY   30  
Active   GWA - NT   Hoppers GWA   12   Ballast Hopper-SG-70 tonne bogie   AHBY  
31   Active   GWA - NT   Hoppers GWA   13   Ballast Hopper-SG-70 tonne bogie  
AHBY   32   Active   GWA - NT   Hoppers GWA   14   Ballast Hopper-SG-70 tonne
bogie   AHBY   33   Active   GWA - NT   Hoppers GWA   15   Ballast Hopper-SG-70
tonne bogie   AHBY   34   Active   GWA - NT   Hoppers GWA   16   Ballast
Hopper-SG-70 tonne bogie   AHBY   35   Active   GWA - NT   Hoppers GWA   17  
Ballast Hopper-SG-70 tonne bogie   AHBY   37   Active   GWA - NT   Hoppers GWA  
18   Ballast Hopper-SG-70 tonne bogie   AHBY   38   Active   GWA - NT   Hoppers
GWA   19   Ballast Hopper-SG-70 tonne bogie   AHBY   43   Active   GWA - NT  
Hoppers GWA   20   Ballast Hopper-SG-70 tonne bogie   AHBY   51   Active   GWA -
NT   Hoppers GWA   21   Ballast Hopper-SG-70 tonne bogie   AHBY   53   Active  
GWA - NT   Hoppers GWA   22   Ballast Hopper-SG-70 tonne bogie   AHBY   54  
Active   GWA - NT   Hoppers GWA   23   Ballast Hopper-SG-70 tonne bogie   AHBY  
55   Active   GWA - NT   Hoppers GWA   24   Ballast Hopper-SG-70 tonne bogie  
AHBY   57   Active   GWA - NT   Hoppers GWA   25   Ballast Hopper-SG-70 tonne
bogie   AHBY   59   Active   GWA - NT   Hoppers GWA   1   Ballast Hopper-SG-50
tonne bogies   AHBF-SG   2   Active   GWA - NT   Hoppers GWA   2   Ballast
Hopper-SG-50 tonne bogies   AHBF-SG   4   Active   GWA - NT   Hoppers GWA   3  
Ballast Hopper-SG-50 tonne bogies   AHBF-SG   9   Active   GWA - NT   Hoppers
GWA   4   Ballast Hopper-SG-50 tonne bogies   AHBF-SG   10   InActive   Stored  
Hoppers GWA   5   Ballast Hopper-SG-50 tonne bogies   AHBF-SG   16   Active  
GWA - NT   Hoppers GWA   6   Ballast Hopper-SG-50 tonne bogies   AHBF-SG   21  
Active   GWA - NT   Hoppers GWA   7   Ballast Hopper-SG-50 tonne bogies  
AHBF-SG   23   InActive   Stored   Hoppers GWA   8   Ballast Hopper-SG-50 tonne
bogies   AHBF-SG   24   Active   GWA - NT   Hoppers GWA   9   Ballast
Hopper-SG-50 tonne bogies   AHBF-SG   26   Active   GWA - NT   Hoppers GWA   10
  Ballast Hopper-SG-50 tonne bogies   AHBF-SG   63   Active   GWA - NT   Hoppers
GWA   1   Grain Hopper-SG   AHGX   3   Active   SG Grain   Covered Hopper GWA  
2   Grain Hopper-SG   AHGX   4   Active   SG Grain   Covered Hopper GWA   3  
Grain Hopper-SG   AHGX   7   Active   SG Grain   Covered Hopper GWA   4   Grain
Hopper-SG   AHGX   9   Active   SG Grain   Covered Hopper GWA   5   Grain
Hopper-SG   AHGX   12   Active   SG Grain   Covered Hopper GWA   6   Grain
Hopper-SG   AHGX   15   Active   SG Grain   Covered Hopper GWA   7   Grain
Hopper-SG   AHGX   19   Active   SG Grain   Covered Hopper GWA   8   Grain
Hopper-SG   AHGX   20   Active   SG Grain   Covered Hopper GWA   9   Grain
Hopper-SG   AHGX   21   Active   SG Grain   Covered Hopper GWA   10   Grain
Hopper-SG   AHGX   22   Active   SG Grain   Covered Hopper GWA   11   Grain
Hopper-SG   AHGX   23   Active   SG Grain   Covered Hopper GWA   12   Grain
Hopper-SG   AHGX   24   Active   SG Grain   Covered Hopper GWA   13   Grain
Hopper-SG   AHGX   25   Active   SG Grain   Covered Hopper GWA   14   Grain
Hopper-SG   AHGX   26   Active   SG Grain   Covered Hopper GWA   15   Grain
Hopper-SG   AHGX   27   Active   SG Grain   Covered Hopper



--------------------------------------------------------------------------------

GWA   16   Grain Hopper-SG   AHGX   28   Active   SG Grain   Covered Hopper GWA
  17   Grain Hopper-SG   AHGX   29   Active   SG Grain   Covered Hopper GWA   18
  Grain Hopper-SG   AHGX   31   Active   SG Grain   Covered Hopper GWA   19  
Grain Hopper-SG   AHGX   33   Active   SG Grain   Covered Hopper GWA   20  
Grain Hopper-SG   AHGX   34   Active   SG Grain   Covered Hopper GWA   21  
Grain Hopper-SG   AHGX   35   Active   SG Grain   Covered Hopper GWA   22  
Grain Hopper-SG   AHGX   36   Active   SG Grain   Covered Hopper GWA   23  
Grain Hopper-SG   AHGX   38   Active   SG Grain   Covered Hopper GWA   24  
Grain Hopper-SG   AHGX   39   Active   SG Grain   Covered Hopper GWA   25  
Grain Hopper-SG   AHGX   40   Active   SG Grain   Covered Hopper GWA   26  
Grain Hopper-SG   AHGX   43   Active   SG Grain   Covered Hopper GWA   27  
Grain Hopper-SG   AHGX   44   Active   SG Grain   Covered Hopper GWA   28  
Grain Hopper-SG   AHGX   46   Active   SG Grain   Covered Hopper GWA   29  
Grain Hopper-SG   AHGX   47   Active   SG Grain   Covered Hopper GWA   30  
Grain Hopper-SG   AHGX   48   Active   SG Grain   Covered Hopper GWA   31  
Grain Hopper-SG   AHGX   49   Active   SG Grain   Covered Hopper GWA   1   Grain
Hopper-SG   AHHF   1   Active   SG Grain   Covered Hopper GWA   2   Grain
Hopper-SG   AHHF   2   Active   SG Grain   Covered Hopper GWA   3   Grain
Hopper-SG   AHHF   3   Active   SG Grain   Covered Hopper GWA   4   Grain
Hopper-SG   AHHF   4   Active   SG Grain   Covered Hopper GWA   5   Grain
Hopper-SG   AHHF   5   Active   SG Grain   Covered Hopper GWA   6   Grain
Hopper-SG   AHHF   6   Active   SG Grain   Covered Hopper GWA   7   Grain
Hopper-SG   AHHF   7   Active   SG Grain   Covered Hopper GWA   8   Grain
Hopper-SG   AHHF   8   Active   SG Grain   Covered Hopper GWA   9   Grain
Hopper-SG   AHHF   9   Active   SG Grain   Covered Hopper GWA   10   Grain
Hopper-SG   AHHF   10   Active   SG Grain   Covered Hopper GWA   11   Grain
Hopper-SG   AHHF   11   Active   SG Grain   Covered Hopper GWA   12   Grain
Hopper-SG   AHHF   12   Active   SG Grain   Covered Hopper GWA   13   Grain
Hopper-SG   AHHF   13   Active   SG Grain   Covered Hopper GWA   14   Grain
Hopper-SG   AHHF   14   Active   SG Grain   Covered Hopper GWA   15   Grain
Hopper-SG   AHHF   15   Active   SG Grain   Covered Hopper GWA   16   Grain
Hopper-SG   AHHF   16   Active   SG Grain   Covered Hopper GWA   17   Grain
Hopper-SG   AHHF   17   Active   SG Grain   Covered Hopper GWA   18   Grain
Hopper-SG   AHHF   18   Active   SG Grain   Covered Hopper GWA   19   Grain
Hopper-SG   AHHF   19   Active   SG Grain   Covered Hopper GWA   20   Grain
Hopper-SG   AHHF   20   Active   SG Grain   Covered Hopper GWA   21   Grain
Hopper-SG   AHHF   21   Active   SG Grain   Covered Hopper GWA   22   Grain
Hopper-SG   AHHF   22   Active   SG Grain   Covered Hopper GWA   23   Grain
Hopper-SG   AHHF   23   Active   SG Grain   Covered Hopper GWA   24   Grain
Hopper-SG   AHHF   24   Active   SG Grain   Covered Hopper GWA   25   Grain
Hopper-SG   AHHF   25   Active   SG Grain   Covered Hopper GWA   26   Grain
Hopper-SG   AHHF   26   Active   SG Grain   Covered Hopper GWA   27   Grain
Hopper-SG   AHHF   27   Active   SG Grain   Covered Hopper GWA   1   Iron Ore
Hopper-NG   AHOF   14601   Active   OneSteel   Hoppers GWA   2   Iron Ore
Hopper-NG   AHOF   14602   Active   OneSteel   Hoppers GWA   3   Iron Ore
Hopper-NG   AHOF   14603   Active   OneSteel   Hoppers GWA   4   Iron Ore
Hopper-NG   AHOF   14604   Active   OneSteel   Hoppers GWA   5   Iron Ore
Hopper-NG   AHOF   14605   Active   OneSteel   Hoppers GWA   6   Iron Ore
Hopper-NG   AHOF   14606   Active   OneSteel   Hoppers GWA   7   Iron Ore
Hopper-NG   AHOF   14607   Active   OneSteel   Hoppers GWA   8   Iron Ore
Hopper-NG   AHOF   14608   Active   OneSteel   Hoppers GWA   9   Iron Ore
Hopper-NG   AHOF   14609   Active   OneSteel   Hoppers GWA   10   Iron Ore
Hopper-NG   AHOF   14610   Active   OneSteel   Hoppers GWA   11   Iron Ore
Hopper-NG   AHOF   14611   Active   OneSteel   Hoppers GWA   12   Iron Ore
Hopper-NG   AHOF   14612   Active   OneSteel   Hoppers GWA   13   Iron Ore
Hopper-NG   AHOF   14613   Active   OneSteel   Hoppers GWA   14   Iron Ore
Hopper-NG   AHOF   14614   Active   OneSteel   Hoppers GWA   15   Iron Ore
Hopper-NG   AHOF   14615   Active   OneSteel   Hoppers GWA   16   Iron Ore
Hopper-NG   AHOF   14616   Active   OneSteel   Hoppers GWA   17   Iron Ore
Hopper-NG   AHOF   14617   Active   OneSteel   Hoppers GWA   18   Iron Ore
Hopper-NG   AHOF   14618   Active   OneSteel   Hoppers GWA   19   Iron Ore
Hopper-NG   AHOF   14619   Active   OneSteel   Hoppers GWA   20   Iron Ore
Hopper-NG   AHOF   14620   Active   OneSteel   Hoppers GWA   21   Iron Ore
Hopper-NG   AHOF   14621   Active   OneSteel   Hoppers GWA   22   Iron Ore
Hopper-NG   AHOF   14622   Active   OneSteel   Hoppers GWA   23   Iron Ore
Hopper-NG   AHOF   14623   Active   OneSteel   Hoppers GWA   24   Iron Ore
Hopper-NG   AHOF   14624   Active   OneSteel   Hoppers GWA   25   Iron Ore
Hopper-NG   AHOF   14625   Active   OneSteel   Hoppers GWA   26   Iron Ore
Hopper-NG   AHOF   14626   Active   OneSteel   Hoppers



--------------------------------------------------------------------------------

GWA

  27   Iron Ore Hopper-NG   AHOF   14627   Active   OneSteel   Hoppers

GWA

  28   Iron Ore Hopper-NG   AHOF   14628   Active   OneSteel   Hoppers

GWA

  29   Iron Ore Hopper-NG   AHOF   14629   Active   OneSteel   Hoppers

GWA

  30   Iron Ore Hopper-NG   AHOF   14630   Active   OneSteel   Hoppers

GWA

  31   Iron Ore Hopper-NG   AHOF   14631   Active   OneSteel   Hoppers

GWA

  32   Iron Ore Hopper-NG   AHOF   14632   Active   OneSteel   Hoppers

GWA

  33   Iron Ore Hopper-NG   AHOF   14633   Active   OneSteel   Hoppers

GWA

  34   Iron Ore Hopper-NG   AHOF   14634   Active   OneSteel   Hoppers

GWA

  35   Iron Ore Hopper-NG   AHOF   14635   Active   OneSteel   Hoppers

GWA

  36   Iron Ore Hopper-NG   AHOF   14636   Active   OneSteel   Hoppers

GWA

  37   Iron Ore Hopper-NG   AHOF   14637   Active   OneSteel   Hoppers

GWA

  38   Iron Ore Hopper-NG   AHOF   14638   Active   OneSteel   Hoppers

GWA

  39   Iron Ore Hopper-NG   AHOF   14639   Active   OneSteel   Hoppers

GWA

  40   Iron Ore Hopper-NG   AHOF   14640   Active   OneSteel   Hoppers

GWA

  41   Iron Ore Hopper-NG   AHOF   14641   Active   OneSteel   Hoppers

GWA

  42   Iron Ore Hopper-NG   AHOF   14642   Active   OneSteel   Hoppers

GWA

  43   Iron Ore Hopper-NG   AHOF   14643   Active   OneSteel   Hoppers

GWA

  44   Iron Ore Hopper-NG   AHOF   14644   Active   OneSteel   Hoppers

GWA

  45   Iron Ore Hopper-NG   AHOF   14645   Active   OneSteel   Hoppers

GWA

  46   Iron Ore Hopper-NG   AHOF   14646   Active   OneSteel   Hoppers

GWA

  47   Iron Ore Hopper-NG   AHOF   14647   Active   OneSteel   Hoppers

GWA

  48   Iron Ore Hopper-NG   AHOF   14648   Active   OneSteel   Hoppers

GWA

  49   Iron Ore Hopper-NG   AHOF   14649   Active   OneSteel   Hoppers

GWA

  50   Iron Ore Hopper-NG   AHOF   14650   Active   OneSteel   Hoppers

GWA

  51   Iron Ore Hopper-NG   AHOF   14651   Active   OneSteel   Hoppers

GWA

  52   Iron Ore Hopper-NG   AHOF   14652   Active   OneSteel   Hoppers

GWA

  53   Iron Ore Hopper-NG   AHOF   14653   Active   OneSteel   Hoppers

GWA

  54   Iron Ore Hopper-NG   AHOF   14654   Active   OneSteel   Hoppers

GWA

  55   Iron Ore Hopper-NG   AHOF   14655   Active   OneSteel   Hoppers

GWA

  56   Iron Ore Hopper-NG   AHOF   14656   Active   OneSteel   Hoppers

GWA

  1   Iron Ore Hopper-NG   AHPF   14657   Active   OneSteel   Hoppers

GWA

  2   Iron Ore Hopper-NG   AHPF   14658   Active   OneSteel   Hoppers

GWA

  3   Iron Ore Hopper-NG   AHPF   14659   Active   OneSteel   Hoppers

GWA

  4   Iron Ore Hopper-NG   AHPF   14660   Active   OneSteel   Hoppers

GWA

  5   Iron Ore Hopper-NG   AHPF   14661   Active   OneSteel   Hoppers

GWA

  6   Iron Ore Hopper-NG   AHPF   14662   Active   OneSteel   Hoppers

GWA

  7   Iron Ore Hopper-NG   AHPF   14663   Active   OneSteel   Hoppers

GWA

  8   Iron Ore Hopper-NG   AHPF   14664   Active   OneSteel   Hoppers

GWA

  9   Iron Ore Hopper-NG   AHPF   14665   Active   OneSteel   Hoppers

GWA

  10   Iron Ore Hopper-NG   AHPF   14666   Active   OneSteel   Hoppers

GWA

  11   Iron Ore Hopper-NG   AHPF   14667   Active   OneSteel   Hoppers

GWA

  12   Iron Ore Hopper-NG   AHPF   14668   Active   OneSteel   Hoppers

GWA

  13   Iron Ore Hopper-NG   AHPF   14669   Active   OneSteel   Hoppers

GWA

  14   Iron Ore Hopper-NG   AHPF   14670   Active   OneSteel   Hoppers

GWA

  15   Iron Ore Hopper-NG   AHPF   14671   Active   OneSteel   Hoppers

GWA

  16   Iron Ore Hopper-NG   AHPF   14672   Active   OneSteel   Hoppers

GWA

  17   Iron Ore Hopper-NG   AHPF   14673   Active   OneSteel   Hoppers

GWA

  18   Iron Ore Hopper-NG   AHPF   14674   Active   OneSteel   Hoppers

GWA

  19   Iron Ore Hopper-NG   AHPF   14675   Active   OneSteel   Hoppers

GWA

  20   Iron Ore Hopper-NG   AHPF   14676   Active   OneSteel   Hoppers

GWA

  21   Iron Ore Hopper-NG   AHPF   14677   Active   OneSteel   Hoppers

GWA

  22   Iron Ore Hopper-NG   AHPF   14678   Active   OneSteel   Hoppers

GWA

  23   Iron Ore Hopper-NG   AHPF   14679   Active   OneSteel   Hoppers

GWA

  24   Iron Ore Hopper-NG   AHPF   14680   Active   OneSteel   Hoppers

GWA

  25   Iron Ore Hopper-NG   AHPF   14681   Active   OneSteel   Hoppers

GWA

  26   Iron Ore Hopper-NG   AHPF   14682   Active   OneSteel   Hoppers

GWA

  27   Iron Ore Hopper-NG   AHPF   14683   Active   OneSteel   Hoppers

GWA

  28   Iron Ore Hopper-NG   AHPF   14684   Active   OneSteel   Hoppers

GWA

  29   Iron Ore Hopper-NG   AHPF   14685   Active   OneSteel   Hoppers

GWA

  30   Iron Ore Hopper-NG   AHPF   14686   Active   OneSteel   Hoppers

GWA

  31   Iron Ore Hopper-NG   AHPF   14687   Active   OneSteel   Hoppers

GWA

  32   Iron Ore Hopper-NG   AHPF   14688   Active   OneSteel   Hoppers

GWA

  33   Iron Ore Hopper-NG   AHPF   14689   Active   OneSteel   Hoppers

GWA

  34   Iron Ore Hopper-NG   AHPF   14690   Active   OneSteel   Hoppers

GWA

  35   Iron Ore Hopper-NG   AHPF   14691   Active   OneSteel   Hoppers

GWA

  36   Iron Ore Hopper-NG   AHPF   14692   Active   OneSteel   Hoppers

GWA

  37   Iron Ore Hopper-NG   AHPF   14693   Active   OneSteel   Hoppers

GWA

  38   Iron Ore Hopper-NG   AHPF   14694   Active   OneSteel   Hoppers

GWA

  39   Iron Ore Hopper-NG   AHPF   14695   Active   OneSteel   Hoppers

GWA

  40   Iron Ore Hopper-NG   AHPF   14696   Active   OneSteel   Hoppers



--------------------------------------------------------------------------------

GWA

  41   Iron Ore Hopper-NG   AHPF   14697   Active   OneSteel   Hoppers

GWA

  42   Iron Ore Hopper-NG   AHPF   14698   Active   OneSteel   Hoppers

GWA

  43   Iron Ore Hopper-NG   AHPF   14699   Active   OneSteel   Hoppers

GWA

  44   Iron Ore Hopper-NG   AHPF   14700   Active   OneSteel   Hoppers

GWA

  45   Iron Ore Hopper-NG   AHPF   14701   Active   OneSteel   Hoppers

GWA

  46   Iron Ore Hopper-NG   AHPF   14702   Active   OneSteel   Hoppers

GWA

  47   Iron Ore Hopper-NG   AHPF   14703   Active   OneSteel   Hoppers

GWA

  48   Iron Ore Hopper-NG   AHPF   14704   Active   OneSteel   Hoppers

GWA

  49   Iron Ore Hopper-NG   AHPF   14705   Active   OneSteel   Hoppers

GWA

  50   Iron Ore Hopper-NG   AHPF   14706   Active   OneSteel   Hoppers

GWA

  51   Iron Ore Hopper-NG   AHPF   14707   Active   OneSteel   Hoppers

GWA

  52   Iron Ore Hopper-NG   AHPF   14708   Active   OneSteel   Hoppers

GWA

  53   Iron Ore Hopper-NG   AHPF   14709   Active   OneSteel   Hoppers

GWA

  54   Iron Ore Hopper-NG   AHPF   14710   Active   OneSteel   Hoppers

GWA

  55   Iron Ore Hopper-NG   AHPF   14711   Active   OneSteel   Hoppers

GWA

  56   Iron Ore Hopper-NG   AHPF   14712   Active   OneSteel   Hoppers

GWA

  57   Iron Ore Hopper-NG   AHPF   14713   Active   OneSteel   Hoppers

GWA

  58   Iron Ore Hopper-NG   AHPF   14714   Active   OneSteel   Hoppers

GWA

  59   Iron Ore Hopper-NG   AHPF   14715   Active   OneSteel   Hoppers

GWA

  1   Marble Hopper-SG   AHTF   1453   InActive   Stored   Hoppers

GWA

  1   Bulk Steel Open-NG   AKHX-NG   9   InActive   NG-Ballast   Flats

GWA

  2   Bulk Steel Open-NG   AKHX-NG   20   InActive   NG-Ballast   Flats

GWA

  3   Bulk Steel Open-NG   AKHX-NG   28   InActive   NG-Ballast   Flats

GWA

  4   Bulk Steel Open-NG   AKHX-NG   78   InActive   NG-Ballast   Flats

GWA

  1   Bulk Steel Open-SG   AKHX   27   InActive   Stored   Flats

GWA

  2   Bulk Steel Open-SG   AKHX   35   InActive   Stored   Flats

GWA

  3   Bulk Steel Open-SG   AKHX   51   InActive   Stored   Flats

GWA

  4   Bulk Steel Open-SG   AKHX   52   InActive   Stored   Flats

GWA

  5   Bulk Steel Open-SG   AKHX   56   InActive   Stored   Flats

GWA

  6   Bulk Steel Open-SG   AKHX   71   InActive   Stored   Flats

GWA

  7   Bulk Steel Open-SG   AKHX   73   InActive   Stored   Flats

GWA

  8   Bulk Steel Open-SG   AKHX   75   InActive   Stored   Flats

GWA

  9   Bulk Steel Open-SG   AKHX   81   InActive   Stored   Flats

GWA

  10   Bulk Steel Open-SG   AKHX   82   InActive   Stored   Flats

GWA

  11   Bulk Steel Open-SG   AKHX   85   InActive   Stored   Flats

GWA

  12   Bulk Steel Open-SG   AKHX   89   InActive   Stored   Flats

GWA

  13   Bulk Steel Open-SG   AKHX   90   InActive   Stored   Flats

GWA

  14   Bulk Steel Open-SG   AKHX   91   InActive   Stored   Flats

GWA

  1   Short Rail Flat Wagon-SG   AKRF   26   InActive   Stored   Flats

GWA

  2   Short Rail Flat Wagon-SG   AKRF   37   InActive   Stored   Flats

GWA

  3   Short Rail Flat Wagon-SG   AKRF   42   InActive   Stored   Flats

GWA

  4   Short Rail Flat Wagon-SG   AKRF   48   InActive   Stored   Flats

GWA

  1   Louvre Van-SG   ALGY   57   InActive   Surplus   Box

GWA

  1   Louvre Van-SG   ALHX   19   InActive   Surplus   Box

GWA

  1   Container Flat Wagon-SG   AQCY   30223   Active   Intermodal   Flats

GWA

  2   Container Flat Wagon-SG   AQCY   30225   InActive   Stored   Flats

GWA

  3   Container Flat Wagon-SG   AQCY   30229   Active   Intermodal   Flats

GWA

  4   Container Flat Wagon-SG   AQCY   30237   Active   Intermodal   Flats

GWA

  5   Container Flat Wagon-SG   AQCY   30238   Active   Intermodal   Flats

GWA

  6   Container Flat Wagon-SG   AQCY   30301   Active   Intermodal   Flats

GWA

  7   Container Flat Wagon-SG   AQCY   30305   InActive   Surplus   Flats

GWA

  8   Container Flat Wagon-SG   AQCY   30306   Active   Intermodal   Flats

GWA

  9   Container Flat Wagon-SG   AQCY   30307   Active   Intermodal   Flats

GWA

  10   Container Flat Wagon-SG   AQCY   30310   Active   Intermodal   Flats

GWA

  11   Container Flat Wagon-SG   AQCY   30313   InActive   Stored   Flats

GWA

  12   Container Flat Wagon-SG   AQCY   30316   Active   Intermodal   Flats

GWA

  13   Container Flat Wagon-SG   AQCY   30317   Active   Intermodal   Flats

GWA

  14   Container Flat Wagon-SG   AQCY   30322   Active   Intermodal   Flats

GWA

  15   Container Flat Wagon-SG   AQCY   30325   InActive   Surplus   Flats

GWA

  16   Container Flat Wagon-SG   AQCY   30326   InActive   Surplus   Flats

GWA

  17   Container Flat Wagon-SG   AQCY   30327   Active   Intermodal   Flats

GWA

  18   Container Flat Wagon-SG   AQCY   30330   Active   Intermodal   Flats

GWA

  19   Container Flat Wagon-SG   AQCY   30331   InActive   Stored   Flats

GWA

  20   Container Flat Wagon-SG   AQCY   30333   InActive   Surplus   Flats



--------------------------------------------------------------------------------

GWA

  21   Container Flat Wagon-SG   AQCY   30334   InActive   Surplus   Flats

GWA

  22   Container Flat Wagon-SG   AQCY   30341   Active   Intermodal   Flats

GWA

  23   Container Flat Wagon-SG   AQCY   30342   Active   Intermodal   Flats

GWA

  24   Container Flat Wagon-SG   AQCY   30349   Active   Intermodal   Flats

GWA

  25   Container Flat Wagon-SG   AQCY   30350   Active   Intermodal   Flats

GWA

  26   Container Flat Wagon-SG   AQCY   30352   Active   Intermodal   Flats

GWA

  27   Wheel Carrier Flat Wagon-SG   AQCY   30355   Active   GWA   Wheel carrier
wagon

GWA

  28   Container Flat Wagon-SG   AQCY   30357   Active   Intermodal   Flats

GWA

  29   Container Flat Wagon-SG   AQCY   30358   Active   Intermodal   Flats

GWA

  30   Container Flat Wagon-SG   AQCY   30361   Active   Intermodal   Flats

GWA

  31   Container Flat Wagon-SG   AQCY   30370   Active   Intermodal   Flats

GWA

  32   Container Flat Wagon-SG   AQCY   30371   InActive   Stored   Flats

GWA

  33   Container Flat Wagon-SG   AQCY   30372   Active   Intermodal   Flats

GWA

  34   Container Flat Wagon-SG   AQCY   30375   Active   Intermodal   Flats

GWA

  35   Container Flat Wagon-SG   AQCY   30376   Active   Intermodal   Flats

GWA

  36   Container Flat Wagon-SG   AQCY   30378   Active   Intermodal   Flats

GWA

  37   Container Flat Wagon-SG   AQCY   30379   Active   Intermodal   Flats

GWA

  38   Wheel Carrier Flat Wagon-SG   AQCY   30380   Active   GWA   Wheel carrier
wagon

GWA

  39   Container Flat Wagon-SG   AQCY   30383   Active   Intermodal   Flats

GWA

  40   Container Flat Wagon-SG   AQCY   30386   InActive   Stored   Flats

GWA

  41   Container Flat Wagon-SG   AQCY   30387   InActive   Surplus   Flats

GWA

  42   Container Flat Wagon-SG   AQCY   30391   Active   Intermodal   Flats

GWA

  43   Container Flat Wagon-SG   AQCY   30393   Active   Intermodal   Flats

GWA

  44   Container Flat Wagon-SG   AQCY   30395   InActive   Surplus   Flats

GWA

  45   Container Flat Wagon-SG   AQCY   30396   InActive   Surplus   Flats

GWA

  46   Container Flat Wagon-SG   AQCY   30397   Active   Intermodal   Flats

GWA

  47   Container Flat Wagon-SG   AQCY   30398   Active   Intermodal   Flats

GWA

  48   Container Flat Wagon-SG   AQCY   30400   Active   Intermodal   Flats

GWA

  49   Container Flat Wagon-SG   AQCY   30401   Active   Intermodal   Flats

GWA

  50   Container Flat Wagon-SG   AQCY   30403   Active   Intermodal   Flats

GWA

  51   Container Flat Wagon-SG   AQCY   30404   Active   Intermodal   Flats

GWA

  52   Container Flat Wagon-SG   AQCY   30407   Active   Intermodal   Flats

GWA

  53   Container Flat Wagon-SG   AQCY   30410   InActive   Surplus   Flats

GWA

  54   Container Flat Wagon-SG   AQCY   30417   Active   Intermodal   Flats

GWA

  55   Container Flat Wagon-SG   AQCY   30418   Active   Intermodal   Flats

GWA

  56   Container Flat Wagon-SG   AQCY   30420   Active   Intermodal   Flats

GWA

  57   Container Flat Wagon-SG   AQCY   30421   Active   Intermodal   Flats

GWA

  58   Container Flat Wagon-SG   AQCY   30427   InActive   Surplus   Flats

GWA

  59   Container Flat Wagon-SG   AQCY   30428   Active   Intermodal   Flats

GWA

  60   Container Flat Wagon-SG   AQCY   30436   Active   Intermodal   Flats

GWA

  61   Container Flat Wagon-SG   AQCY   30447   Active   Intermodal   Flats

GWA

  62   Container Flat Wagon-SG   AQCY   31001   InActive   Surplus   Flats

GWA

  63   Container Flat Wagon-SG   AQCY   31007   Active   Intermodal   Flats

GWA

  64   Container Flat Wagon-SG   AQCY   31010   Active   Intermodal   Flats

GWA

  65   Container Flat Wagon-SG   AQCY   31011   Active   Intermodal   Flats

GWA

  66   Container Flat Wagon-SG   AQCY   31012   Active   Intermodal   Flats

GWA

  67   Container Flat Wagon-SG   AQCY   31016   Active   Intermodal   Flats

GWA

  68   Container Flat Wagon-SG   AQCY   31017   Active   Intermodal   Flats

GWA

  69   Container Flat Wagon-SG   AQCY   31019   InActive   Surplus   Flats

GWA

  70   Container Flat Wagon-SG   AQCY   31025   InActive   Surplus   Flats

GWA

  71   Wheel Carrier Flat Wagon-SG   AQCY   31028   Active   GWA   Wheel carrier
wagon

GWA

  72   Container Flat Wagon-SG   AQCY   31031   Active   Intermodal   Flats

GWA

  73   Container Flat Wagon-SG   AQCY   31035   InActive   Surplus   Flats

GWA

  74   Container Flat Wagon-SG   AQCY   31038   Active   Intermodal   Flats

GWA

  75   Container Flat Wagon-SG   AQCY   31040   InActive   Surplus   Flats

GWA

  76   Container Flat Wagon-SG   AQCY   31042   Active   Intermodal   Flats

GWA

  77   Container Flat Wagon-SG   AQCY   31044   Active   Intermodal   Flats

GWA

  78   Container Flat Wagon-SG   AQCY   31045   InActive   Stored   Flats

GWA

  79   Container Flat Wagon-SG   AQCY   31049   Active   Intermodal   Flats

GWA

  80   Container Flat Wagon-SG   AQCY   31053   Active   Intermodal   Flats

GWA

  1   Fuel Flat Wagon-Heavy U/frame   AQFY   4278   Active   Southern Iron  
Fuel Flats

GWA

  2   Fuel Flat Wagon-Heavy U/frame   AQFY   4334   Active   Southern Iron  
Fuel Flats

GWA

  3   Fuel Flat Wagon-Heavy U/frame   AQFY   4379   Active   Southern Iron  
Fuel Flats

GWA

  4   Fuel Flat Wagon-Heavy U/frame   AQFY   4388   Active   Southern Iron  
Fuel Flats

GWA

  1   Container Flat 2 pack-SG   AQKY   1   InActive   Surplus   Flats

GWA

  2   Container Flat 2 pack-SG   AQKY   6   InActive   Surplus   Flats

GWA

  1   Container Flat Wagon-SG   AQPY   2145   InActive   Stored   Flats

GWA

  2   Container Flat Wagon-SG   AQPY   2308   InActive   Stored   Flats



--------------------------------------------------------------------------------

GWA   3   Container Flat Wagon-SG   AQPY   2322   InActive   Stored   Flats GWA
  4   Container Flat Wagon-SG   AQPY   2537   InActive   Stored   Flats GWA   5
  Container Flat Wagon-SG   AQPY   2571   InActive   Stored   Flats GWA   6  
Container Flat Wagon-SG   AQPY   2873   InActive   Stored   Flats GWA   7  
Container Flat Wagon-SG   AQPY   2886   InActive   Stored   Flats GWA   8  
Container Flat Wagon-SG   AQPY   2916   InActive   Stored   Flats GWA   9  
Container Flat Wagon-SG   AQPY   2942   InActive   Stored   Flats GWA   10  
Container Flat Wagon-SG   AQPY   2948   InActive   Stored   Flats GWA   11  
Container Flat Wagon-SG   AQPY   2982   InActive   Stored   Flats GWA   12  
Container Flat Wagon-SG   AQPY   3005   InActive   Stored   Flats GWA   13  
Container Flat Wagon-SG   AQPY   3928   InActive   Stored   Flats GWA   14  
Container Flat Wagon-SG   AQPY   4009   InActive   Stored   Flats GWA   15  
Container Flat Wagon-SG   AQPY   4076   InActive   Stored   Flats GWA   16  
Container Flat Wagon-SG   AQPY   4078   InActive   Stored   Flats GWA   17  
Container Flat Wagon-SG   AQPY   4088   InActive   Stored   Flats GWA   18  
Container Flat Wagon-SG   AQPY   4114   InActive   Stored   Flats GWA   19  
Container Flat Wagon-SG   AQPY   4142   InActive   Stored   Flats GWA   20  
Container Flat Wagon-SG   AQPY   4148   InActive   Stored   Flats GWA   21  
Container Flat Wagon-SG   AQPY   4149   InActive   Stored   Flats GWA   22  
Container Flat Wagon-SG   AQPY   4151   InActive   Stored   Flats GWA   23  
Container Flat Wagon-SG   AQPY   4179   InActive   Stored   Flats GWA   24  
Container Flat Wagon-SG   AQPY   4180   InActive   Stored   Flats GWA   1   Fuel
Flat Wagon-SG   AQQY   4230   Active   Intermodal   Fuel Flats GWA   2   Fuel
Flat Wagon-SG   AQQY   4232   Active   Intermodal   Fuel Flats GWA   3   Fuel
Flat Wagon-SG   AQQY   4233   Active   Intermodal   Fuel Flats GWA   4   Fuel
Flat Wagon-SG   AQQY   4243   Active   Intermodal   Fuel Flats GWA   5   Fuel
Flat Wagon-SG   AQQY   4300   Active   Intermodal   Fuel Flats GWA   6   Fuel
Flat Wagon-SG   AQQY   4362   Active   Intermodal   Fuel Flats GWA   1  
Container Flat Wagon-SG   AQDY   4239   Active   Intermodal   Flats GWA   2  
Container Flat Wagon-SG   AQDY   4242   Active   Intermodal   Flats GWA   3  
Container Flat Wagon-SG   AQDY   4246   Active   Intermodal   Flats GWA   4  
Container Flat Wagon-SG   AQDY   4251   Active   Intermodal   Flats GWA   5  
Container Flat Wagon-SG   AQDY   4254   Active   Intermodal   Flats GWA   6  
Container Flat Wagon-SG   AQDY   4257   Active   Intermodal   Flats GWA   7  
Container Flat Wagon-SG   AQDY   4261   Active   Intermodal   Flats GWA   8  
Container Flat Wagon-SG   AQDY   4264   Active   Intermodal   Flats GWA   9  
Container Flat Wagon-SG   AQDY   4266   Active   Intermodal   Flats GWA   10  
Container Flat Wagon-SG   AQDY   4269   Active   Intermodal   Flats GWA   11  
Container Flat Wagon-SG   AQDY   4272   Active   Intermodal   Flats GWA   12  
Container Flat Wagon-SG   AQDY   4277   Active   Intermodal   Flats GWA   13  
Container Flat Wagon-SG   AQDY   4293   Active   Intermodal   Flats GWA   14  
Container Flat Wagon-SG   AQDY   4296   Active   Intermodal   Flats GWA   15  
Container Flat Wagon-SG   AQDY   4307   Active   Intermodal   Flats GWA   16  
Container Flat Wagon-SG   AQDY   4308   Active   Intermodal   Flats GWA   17  
Container Flat Wagon-SG   AQDY   4313   Active   Intermodal   Flats GWA   18  
Container Flat Wagon-SG   AQDY   4319   Active   Intermodal   Flats GWA   19  
Container Flat Wagon-SG   AQDY   4321   Active   Intermodal   Flats GWA   20  
Container Flat Wagon-SG   AQDY   4327   Active   Intermodal   Flats GWA   21  
Container Flat Wagon-SG   AQDY   4328   Active   Intermodal   Flats GWA   22  
Container Flat Wagon-SG   AQDY   4331   Active   Intermodal   Flats GWA   23  
Container Flat Wagon-SG   AQDY   4332   Active   Intermodal   Flats GWA   24  
Container Flat Wagon-SG   AQDY   4336   Active   Intermodal   Flats GWA   25  
Container Flat Wagon-SG   AQDY   4339   Active   Intermodal   Flats GWA   26  
Container Flat Wagon-SG   AQDY   4349   Active   Intermodal   Flats GWA   27  
Container Flat Wagon-SG   AQDY   4352   Active   Intermodal   Flats GWA   28  
Container Flat Wagon-SG   AQDY   4357   Active   Intermodal   Flats GWA   29  
Container Flat Wagon-SG   AQDY   4364   Active   Intermodal   Flats GWA   30  
Container Flat Wagon-SG   AQDY   4365   Active   Intermodal   Flats GWA   31  
Container Flat Wagon-SG   AQDY   4369   Active   Intermodal   Flats GWA   32  
Container Flat Wagon-SG   AQDY   4370   Active   Intermodal   Flats GWA   33  
Container Flat Wagon-SG   AQDY   4373   Active   Intermodal   Flats GWA   34  
Container Flat Wagon-SG   AQDY   4375   Active   Intermodal   Flats GWA   35  
Container Flat Wagon-SG   AQDY   4376   Active   Intermodal   Flats GWA   36  
Container Flat Wagon-SG   AQDY   4383   Active   Intermodal   Flats GWA   37  
Container Flat Wagon-SG   AQDY   4386   Active   Intermodal   Flats GWA   38  
Container Flat Wagon-SG   AQDY   4387   Active   Intermodal   Flats GWA   39  
Container Flat Wagon-SG   AQDY   4389   Active   Intermodal   Flats GWA   40  
Container Flat Wagon-SG   AQDY   4392   Active   Intermodal   Flats GWA   41  
Container Flat Wagon-SG   AQDY   4398   Active   Intermodal   Flats



--------------------------------------------------------------------------------

GWA   1   Shunt Fender-SG   AST   28   Active   SG Grain   Flats GWA   1   Fuel
Tanker-SG   ATCL   4825   InActive   Scrap   Tank Car GWA   1   Fuel Tanker-SG  
ATDF   12   InActive   Surplus   Tank Car GWA   2   Fuel Tanker-SG   ATDF   16  
InActive   Surplus   Tank Car GWA   1   Water Tanker-SG   ATWF   2586   InActive
  Surplus   Tank Car GWA   2   Water Tanker-SG   ATWF   3190   InActive  
Surplus   Tank Car GWA   1   Water Tanker-SG   ATWY   2585   InActive   Surplus
  Tank Car GWA   2   Water Tanker-SG   ATWY   3194   InActive   Surplus   Tank
Car GWA   1   Crew Van-SG   AVDP   274   InActive   Surplus   Coach GWA   1  
Flat Wagon-NG   AZFF   9024   InActive   Stored   Flats GWA   1   Ballast
Plough-SG   AZPY   641   Active   GWA - NT   Flats GWA   2   Ballast Plough-SG  
AZPY   2601   Active   GWA - NT   Flats GWA   1   Ballast Plough-BG   AZPF   656
  Active   Plough   Flats GWA   1   Grain Hopper-SG   AHAY   850   Active   SG
Grain   Covered Hopper GWA   2   Grain Hopper-SG   AHAY   851   Active   SG
Grain   Covered Hopper GWA   3   Grain Hopper-SG   AHAY   852   Active   SG
Grain   Covered Hopper GWA   4   Grain Hopper-SG   AHAY   853   Active   SG
Grain   Covered Hopper GWA   5   Grain Hopper-SG   AHAY   854   Active   SG
Grain   Covered Hopper GWA   6   Grain Hopper-SG   AHAY   855   Active   SG
Grain   Covered Hopper GWA   7   Grain Hopper-SG   AHAY   856   Active   SG
Grain   Covered Hopper GWA   8   Grain Hopper-SG   AHAY   857   Active   SG
Grain   Covered Hopper GWA   9   Grain Hopper-SG   AHAY   858   Active   SG
Grain   Covered Hopper GWA   10   Grain Hopper-SG   AHAY   859   Active   SG
Grain   Covered Hopper GWA   11   Grain Hopper-SG   AHAY   860   Active   SG
Grain   Covered Hopper GWA   12   Grain Hopper-SG   AHAY   861   Active   SG
Grain   Covered Hopper GWA   13   Grain Hopper-SG   AHAY   862   Active   SG
Grain   Covered Hopper GWA   14   Grain Hopper-SG   AHAY   863   Active   SG
Grain   Covered Hopper GWA   15   Grain Hopper-SG   AHAY   864   Active   SG
Grain   Covered Hopper GWA   16   Grain Hopper-SG   AHAY   865   Active   SG
Grain   Covered Hopper GWA   17   Grain Hopper-SG   AHAY   866   Active   SG
Grain   Covered Hopper GWA   18   Grain Hopper-SG   AHAY   867   Active   SG
Grain   Covered Hopper GWA   19   Grain Hopper-SG   AHAY   868   Active   SG
Grain   Covered Hopper GWA   20   Grain Hopper-SG   AHAY   869   Active   SG
Grain   Covered Hopper GWA   21   Grain Hopper-SG   AHAY   870   Active   SG
Grain   Covered Hopper GWA   22   Grain Hopper-SG   AHAY   871   Active   SG
Grain   Covered Hopper GWA   23   Grain Hopper-SG   AHAY   872   Active   SG
Grain   Covered Hopper GWA   24   Grain Hopper-SG   AHAY   873   Active   SG
Grain   Covered Hopper GWA   25   Grain Hopper-SG   AHAY   874   Active   SG
Grain   Covered Hopper GWA   26   Grain Hopper-SG   AHAY   875   Active   SG
Grain   Covered Hopper GWA   27   Grain Hopper-SG   AHAY   876   Active   SG
Grain   Covered Hopper GWA   28   Grain Hopper-SG   AHAY   877   Active   SG
Grain   Covered Hopper GWA   29   Grain Hopper-SG   AHAY   878   Active   SG
Grain   Covered Hopper GWA   30   Grain Hopper-SG   AHAY   879   Active   SG
Grain   Covered Hopper GWA   31   Grain Hopper-SG   AHAY   880   Active   SG
Grain   Covered Hopper GWA   32   Grain Hopper-SG   AHAY   881   Active   SG
Grain   Covered Hopper GWA   33   Grain Hopper-SG   AHAY   882   Active   SG
Grain   Covered Hopper GWA   34   Grain Hopper-SG   AHAY   883   Active   SG
Grain   Covered Hopper GWA   35   Grain Hopper-SG   AHAY   884   Active   SG
Grain   Covered Hopper GWA   36   Grain Hopper-SG   AHAY   885   Active   SG
Grain   Covered Hopper GWA   37   Grain Hopper-SG   AHAY   886   Active   SG
Grain   Covered Hopper GWA   38   Grain Hopper-SG   AHAY   887   Active   SG
Grain   Covered Hopper GWA   39   Grain Hopper-SG   AHAY   888   Active   SG
Grain   Covered Hopper GWA   40   Grain Hopper-SG   AHAY   889   Active   SG
Grain   Covered Hopper GWA   41   Grain Hopper-SG   AHAY   890   Active   SG
Grain   Covered Hopper GWA   42   Grain Hopper-SG   AHAY   891   Active   SG
Grain   Covered Hopper GWA   43   Grain Hopper-SG   AHAY   892   Active   SG
Grain   Covered Hopper GWA   44   Grain Hopper-SG   AHAY   893   Active   SG
Grain   Covered Hopper GWA   45   Grain Hopper-SG   AHAY   894   Active   SG
Grain   Covered Hopper GWA   46   Grain Hopper-SG   AHAY   895   Active   SG
Grain   Covered Hopper GWA   47   Grain Hopper-SG   AHAY   897   Active   SG
Grain   Covered Hopper



--------------------------------------------------------------------------------

GWA   48   Grain Hopper-SG   AHAY   898   Active   SG Grain   Covered Hopper GWA
  49   Grain Hopper-SG   AHAY   899   Active   SG Grain   Covered Hopper GWA  
50   Grain Hopper-SG   AHAY   900   Active   SG Grain   Covered Hopper GWA   51
  Grain Hopper-SG   AHAY   901   Active   SG Grain   Covered Hopper GWA   52  
Grain Hopper-SG   AHAY   902   Active   SG Grain   Covered Hopper GWA   53  
Grain Hopper-SG   AHAY   903   Active   SG Grain   Covered Hopper GWA   54  
Grain Hopper-SG   AHAY   904   Active   SG Grain   Covered Hopper GWA   55  
Grain Hopper-SG   AHAY   905   Active   SG Grain   Covered Hopper GWA   56  
Grain Hopper-SG   AHAY   906   Active   SG Grain   Covered Hopper GWA   57  
Grain Hopper-SG   AHAY   907   Active   SG Grain   Covered Hopper GWA   58  
Grain Hopper-SG   AHAY   908   Active   SG Grain   Covered Hopper GWA   59  
Grain Hopper-SG   AHAY   909   Active   SG Grain   Covered Hopper GWA   60  
Grain Hopper-SG   AHAY   910   Active   SG Grain   Covered Hopper GWA   61  
Grain Hopper-SG   AHAY   911   Active   SG Grain   Covered Hopper GWA   62  
Grain Hopper-SG   AHAY   912   Active   SG Grain   Covered Hopper GWA   63  
Grain Hopper-SG   AHAY   913   Active   SG Grain   Covered Hopper GWA   64  
Grain Hopper-SG   AHAY   914   Active   SG Grain   Covered Hopper GWA   65  
Grain Hopper-SG   AHAY   915   Active   SG Grain   Covered Hopper GWA   66  
Grain Hopper-SG   AHAY   916   Active   SG Grain   Covered Hopper GWA   67  
Grain Hopper-SG   AHAY   917   Active   SG Grain   Covered Hopper GWA   68  
Grain Hopper-SG   AHAY   918   Active   SG Grain   Covered Hopper GWA   69  
Grain Hopper-SG   AHAY   919   Active   SG Grain   Covered Hopper GWA   70  
Grain Hopper-SG   AHAY   920   Active   SG Grain   Covered Hopper GWA   71  
Grain Hopper-SG   AHAY   921   Active   SG Grain   Covered Hopper GWA   72  
Grain Hopper-SG   AHAY   922   Active   SG Grain   Covered Hopper GWA   73  
Grain Hopper-SG   AHAY   923   Active   SG Grain   Covered Hopper GWA   74  
Grain Hopper-SG   AHAY   924   Active   SG Grain   Covered Hopper GWA   75  
Grain Hopper-SG   AHAY   925   Active   SG Grain   Covered Hopper GWA   76  
Grain Hopper-SG   AHAY   926   Active   SG Grain   Covered Hopper GWA   77  
Grain Hopper-SG   AHAY   927   Active   SG Grain   Covered Hopper GWA   78  
Grain Hopper-SG   AHAY   928   Active   SG Grain   Covered Hopper GWA   79  
Grain Hopper-SG   AHAY   929   Active   SG Grain   Covered Hopper GWA   80  
Grain Hopper-SG   AHAY   930   Active   SG Grain   Covered Hopper GWA   1   Crew
Van-SG   ECA   98   Active   SG Grain   Coach GWA   1   Gypsum Hopper-NG   ENH  
1   Active   Gypsum   Hoppers GWA   2   Gypsum Hopper-NG   ENH   2   Active  
Gypsum   Hoppers GWA   3   Gypsum Hopper-NG   ENH   3   Active   Gypsum  
Hoppers GWA   4   Gypsum Hopper-NG   ENH   4   Active   Gypsum   Hoppers GWA   5
  Gypsum Hopper-NG   ENH   5   Active   Gypsum   Hoppers GWA   6   Gypsum
Hopper-NG   ENH   6   Active   Gypsum   Hoppers GWA   7   Gypsum Hopper-NG   ENH
  7   Active   Gypsum   Hoppers GWA   8   Gypsum Hopper-NG   ENH   8   Active  
Gypsum   Hoppers GWA   9   Gypsum Hopper-NG   ENH   10   Active   Gypsum  
Hoppers GWA   10   Gypsum Hopper-NG   ENH   11   Active   Gypsum   Hoppers GWA  
11   Gypsum Hopper-NG   ENH   12   Active   Gypsum   Hoppers GWA   12   Gypsum
Hopper-NG   ENH   13   Active   Gypsum   Hoppers GWA   13   Gypsum Hopper-NG  
ENH   14   Active   Gypsum   Hoppers GWA   14   Gypsum Hopper-NG   ENH   15  
Active   Gypsum   Hoppers GWA   15   Gypsum Hopper-NG   ENH   16   Active  
Gypsum   Hoppers GWA   16   Gypsum Hopper-NG   ENH   17   Active   Gypsum  
Hoppers GWA   17   Gypsum Hopper-NG   ENH   18   Active   Gypsum   Hoppers GWA  
18   Gypsum Hopper-NG   ENH   19   Active   Gypsum   Hoppers GWA   19   Gypsum
Hopper-NG   ENH   20   Active   Gypsum   Hoppers GWA   20   Gypsum Hopper-NG  
ENH   22   Active   Gypsum   Hoppers GWA   21   Gypsum Hopper-NG   ENH   23  
Active   Gypsum   Hoppers GWA   22   Gypsum Hopper-NG   ENH   25   Active  
Gypsum   Hoppers GWA   23   Gypsum Hopper-NG   ENH   26   Active   Gypsum  
Hoppers GWA   24   Gypsum Hopper-NG   ENH   27   Active   Gypsum   Hoppers GWA  
25   Gypsum Hopper-NG   ENH   28   Active   Gypsum   Hoppers GWA   26   Gypsum
Hopper-NG   ENH   29   Active   Gypsum   Hoppers GWA   27   Gypsum Hopper-NG  
ENH   32   Active   Gypsum   Hoppers GWA   28   Gypsum Hopper-NG   ENH   33  
Active   Gypsum   Hoppers GWA   29   Gypsum Hopper-NG   ENH   34   Active  
Gypsum   Hoppers GWA   30   Gypsum Hopper-NG   ENH   36   Active   Gypsum  
Hoppers GWA   31   Gypsum Hopper-NG   ENH   37   Active   Gypsum   Hoppers GWA  
32   Gypsum Hopper-NG   ENH   38   Active   Gypsum   Hoppers GWA   33   Gypsum
Hopper-NG   ENH   39   Active   Gypsum   Hoppers GWA   34   Gypsum Hopper-NG  
ENH   40   Active   Gypsum   Hoppers GWA   35   Gypsum Hopper-NG   ENH   41  
Active   Gypsum   Hoppers



--------------------------------------------------------------------------------

GWA

  36   Gypsum Hopper-NG   ENH   42   Active   Gypsum   Hoppers

GWA

  37   Gypsum Hopper-NG   ENH   43   Active   Gypsum   Hoppers

GWA

  38   Gypsum Hopper-NG   ENH   46   Active   Gypsum   Hoppers

GWA

  39   Gypsum Hopper-NG   ENH   48   Active   Gypsum   Hoppers

GWA

  40   Gypsum Hopper-NG   ENH   49   Active   Gypsum   Hoppers

GWA

  41   Gypsum Hopper-NG   ENH   50   Active   Gypsum   Hoppers

GWA

  42   Gypsum Hopper-NG   ENH   51   Active   Gypsum   Hoppers

GWA

  43   Gypsum Hopper-NG   ENH   52   Active   Gypsum   Hoppers

GWA

  44   Gypsum Hopper-NG   ENH   53   Active   Gypsum   Hoppers

GWA

  45   Gypsum Hopper-NG   ENH   54   Active   Gypsum   Hoppers

GWA

  46   Gypsum Hopper-NG   ENH   55   Active   Gypsum   Hoppers

GWA

  47   Gypsum Hopper-NG   ENH   56   Active   Gypsum   Hoppers

GWA

  48   Gypsum Hopper-NG   ENH   57   Active   Gypsum   Hoppers

GWA

  49   Gypsum Hopper-NG   ENH   58   Active   Gypsum   Hoppers

GWA

  50   Gypsum Hopper-NG   ENH   59   Active   Gypsum   Hoppers

GWA

  51   Gypsum Hopper-NG   ENH   60   Active   Gypsum   Hoppers

GWA

  52   Gypsum Hopper-NG   ENH   61   Active   Gypsum   Hoppers

GWA

  1   Gypsum Hopper-NG   ENHA   1   Active   Gypsum   Hoppers

GWA

  2   Gypsum Hopper-NG   ENHA   2   Active   Gypsum   Hoppers

GWA

  3   Gypsum Hopper-NG   ENHA   3   Active   Gypsum   Hoppers

GWA

  4   Gypsum Hopper-NG   ENHA   4   Active   Gypsum   Hoppers

GWA

  5   Gypsum Hopper-NG   ENHA   5   Active   Gypsum   Hoppers

GWA

  6   Gypsum Hopper-NG   ENHA   6   Active   Gypsum   Hoppers

GWA

  7   Gypsum Hopper-NG   ENHA   7   Active   Gypsum   Hoppers

GWA

  1   Shunt Fender-NG   ESF   1   Active   NG Grain   Flats

GWA

  1   Ballast Plough-NG   EZZF   4   InActive   Stored   Flats

GWA

  1   Grain Hopper-NG   HAN   1   InActive   Stored   Covered Hopper

GWA

  2   Grain Hopper-NG   HAN   2   Active   NG Grain   Covered Hopper

GWA

  3   Grain Hopper-NG   HAN   3   Active   NG Grain   Covered Hopper

GWA

  4   Grain Hopper-NG   HAN   4   InActive   Stored   Covered Hopper

GWA

  5   Grain Hopper-NG   HAN   5   InActive   Stored   Covered Hopper

GWA

  6   Grain Hopper-NG   HAN   6   InActive   Stored   Covered Hopper

GWA

  7   Grain Hopper-NG   HAN   7   InActive   Stored   Covered Hopper

GWA

  8   Grain Hopper-NG   HAN   9   Active   NG Grain   Covered Hopper

GWA

  9   Grain Hopper-NG   HAN   10   Active   NG Grain   Covered Hopper

GWA

  10   Grain Hopper-NG   HAN   11   InActive   Stored   Covered Hopper

GWA

  11   Grain Hopper-NG   HAN   12   InActive   Stored   Covered Hopper

GWA

  12   Grain Hopper-NG   HAN   13   Active   NG Grain   Covered Hopper

GWA

  13   Grain Hopper-NG   HAN   14   Active   NG Grain   Covered Hopper

GWA

  14   Grain Hopper-NG   HAN   15   Active   NG Grain   Covered Hopper

GWA

  15   Grain Hopper-NG   HAN   16   Active   NG Grain   Covered Hopper

GWA

  16   Grain Hopper-NG   HAN   17   InActive   Stored   Covered Hopper

GWA

  17   Grain Hopper-NG   HAN   18   InActive   Stored   Covered Hopper

GWA

  18   Grain Hopper-NG   HAN   19   Active   NG Grain   Covered Hopper

GWA

  19   Grain Hopper-NG   HAN   20   Active   NG Grain   Covered Hopper

GWA

  20   Grain Hopper-NG   HAN   21   InActive   Stored   Covered Hopper

GWA

  21   Grain Hopper-NG   HAN   22   InActive   Stored   Covered Hopper

GWA

  22   Grain Hopper-NG   HAN   23   Active   NG Grain   Covered Hopper

GWA

  23   Grain Hopper-NG   HAN   24   Active   NG Grain   Covered Hopper

GWA

  24   Grain Hopper-NG   HAN   25   Active   NG Grain   Covered Hopper

GWA

  25   Grain Hopper-NG   HAN   26   InActive   Stored   Covered Hopper

GWA

  26   Grain Hopper-NG   HAN   27   Active   NG Grain   Covered Hopper

GWA

  27   Grain Hopper-NG   HAN   28   InActive   Stored   Covered Hopper

GWA

  28   Grain Hopper-NG   HAN   29   Active   NG Grain   Covered Hopper

GWA

  29   Grain Hopper-NG   HAN   30   Active   NG Grain   Covered Hopper

GWA

  30   Grain Hopper-NG   HAN   31   Active   NG Grain   Covered Hopper

GWA

  31   Grain Hopper-NG   HAN   32   Active   NG Grain   Covered Hopper

GWA

  32   Grain Hopper-NG   HAN   33   Active   NG Grain   Covered Hopper

GWA

  33   Grain Hopper-NG   HAN   34   Active   NG Grain   Covered Hopper

GWA

  34   Grain Hopper-NG   HAN   35   InActive   Stored   Covered Hopper

GWA

  35   Grain Hopper-NG   HAN   36   InActive   Stored   Covered Hopper

GWA

  36   Grain Hopper-NG   HAN   37   Active   NG Grain   Covered Hopper

GWA

  37   Grain Hopper-NG   HAN   38   Active   NG Grain   Covered Hopper

GWA

  38   Grain Hopper-NG   HAN   39   Active   NG Grain   Covered Hopper

GWA

  39   Grain Hopper-NG   HAN   40   Active   NG Grain   Covered Hopper

GWA

  40   Grain Hopper-NG   HAN   41   Active   NG Grain   Covered Hopper

GWA

  41   Grain Hopper-NG   HAN   43   InActive   Stored   Covered Hopper



--------------------------------------------------------------------------------

GWA

  42   Grain Hopper-NG   HAN   44   Active   NG Grain   Covered Hopper

GWA

  43   Grain Hopper-NG   HAN   45   Active   NG Grain   Covered Hopper

GWA

  44   Grain Hopper-NG   HAN   46   Active   NG Grain   Covered Hopper

GWA

  45   Grain Hopper-NG   HAN   47   Active   NG Grain   Covered Hopper

GWA

  46   Grain Hopper-NG   HAN   48   Active   NG Grain   Covered Hopper

GWA

  47   Grain Hopper-NG   HAN   49   InActive   Stored   Covered Hopper

GWA

  48   Grain Hopper-NG   HAN   50   Active   NG Grain   Covered Hopper

GWA

  49   Grain Hopper-NG   HAN   51   Active   NG Grain   Covered Hopper

GWA

  50   Grain Hopper-NG   HAN   52   InActive   Stored   Covered Hopper

GWA

  51   Grain Hopper-NG   HAN   53   Active   NG Grain   Covered Hopper

GWA

  52   Grain Hopper-NG   HAN   54   Active   NG Grain   Covered Hopper

GWA

  53   Grain Hopper-NG   HAN   55   Active   NG Grain   Covered Hopper

GWA

  54   Grain Hopper-NG   HAN   56   Active   NG Grain   Covered Hopper

GWA

  55   Grain Hopper-NG   HAN   57   Active   NG Grain   Covered Hopper

GWA

  56   Grain Hopper-NG   HAN   58   Active   NG Grain   Covered Hopper

GWA

  57   Grain Hopper-NG   HAN   59   Active   NG Grain   Covered Hopper

GWA

  58   Grain Hopper-NG   HAN   60   InActive   Stored   Covered Hopper

GWA

  59   Grain Hopper-NG   HAN   61   Active   NG Grain   Covered Hopper

GWA

  60   Grain Hopper-NG   HAN   62   InActive   Stored   Covered Hopper

GWA

  61   Grain Hopper-NG   HAN   63   Active   NG Grain   Covered Hopper

GWA

  62   Grain Hopper-NG   HAN   64   Active   NG Grain   Covered Hopper

GWA

  63   Grain Hopper-NG   HAN   65   Active   NG Grain   Covered Hopper

GWA

  64   Grain Hopper-NG   HAN   66   Active   NG Grain   Covered Hopper

GWA

  65   Grain Hopper-NG   HAN   67   InActive   Stored   Covered Hopper

GWA

  66   Grain Hopper-NG   HAN   68   Active   NG Grain   Covered Hopper

GWA

             

GWA

  1   Grain Hopper-NG   HBN   1   InActive   Stored   Covered Hopper

GWA

  2   Grain Hopper-NG   HBN   2   InActive   Stored   Covered Hopper

GWA

  3   Grain Hopper-NG   HBN   3   InActive   Stored   Covered Hopper

GWA

  4   Grain Hopper-NG   HBN   4   InActive   Stored   Covered Hopper

GWA

  5   Grain Hopper-NG   HBN   5   InActive   Stored   Covered Hopper

GWA

  6   Grain Hopper-NG   HBN   6   InActive   Stored   Covered Hopper

GWA

  7   Grain Hopper-NG   HBN   7   InActive   Stored   Covered Hopper

GWA

  8   Grain Hopper-NG   HBN   8   InActive   Stored   Covered Hopper

GWA

  9   Grain Hopper-NG   HBN   9   InActive   Stored   Covered Hopper

GWA

  10   Grain Hopper-NG   HBN   10   InActive   Stored   Covered Hopper

GWA

  11   Grain Hopper-NG   HBN   11   InActive   Stored   Covered Hopper

GWA

             

GWA

  1   Grain Hopper-NG   HCN   1   InActive   Stored   Covered Hopper

GWA

  2   Grain Hopper-NG   HCN   2   Active   NG Grain   Covered Hopper

GWA

  3   Grain Hopper-NG   HCN   3   InActive   Stored   Covered Hopper

GWA

  4   Grain Hopper-NG   HCN   4   Active   NG Grain   Covered Hopper

GWA

  5   Grain Hopper-NG   HCN   5   InActive   Stored   Covered Hopper

GWA

  6   Grain Hopper-NG   HCN   6   Active   NG Grain   Covered Hopper

GWA

  7   Grain Hopper-NG   HCN   7   Active   NG Grain   Covered Hopper

GWA

  8   Grain Hopper-NG   HCN   8   Active   NG Grain   Covered Hopper

GWA

  9   Grain Hopper-NG   HCN   9   InActive   Stored   Covered Hopper

GWA

  10   Grain Hopper-NG   HCN   10   Active   NG Grain   Covered Hopper

GWA

  11   Grain Hopper-NG   HCN   11   InActive   Stored   Covered Hopper

GWA

  12   Grain Hopper-NG   HCN   12   Active   NG Grain   Covered Hopper

GWA

  13   Grain Hopper-NG   HCN   13   InActive   Stored   Covered Hopper

GWA

  14   Grain Hopper-NG   HCN   14   InActive   Stored   Covered Hopper

GWA

  15   Grain Hopper-NG   HCN   15   Active   NG Grain   Covered Hopper

GWA

  16   Grain Hopper-NG   HCN   16   Active   NG Grain   Covered Hopper

GWA

  17   Grain Hopper-NG   HCN   17   Active   NG Grain   Covered Hopper

GWA

  18   Grain Hopper-NG   HCN   19   Active   NG Grain   Covered Hopper

GWA

  19   Grain Hopper-NG   HCN   20   InActive   Stored   Covered Hopper

GWA

  20   Grain Hopper-NG   HCN   21   Active   NG Grain   Covered Hopper

GWA

  21   Grain Hopper-NG   HCN   22   Active   NG Grain   Covered Hopper

GWA

  22   Grain Hopper-NG   HCN   23   InActive   Stored   Covered Hopper

GWA

  23   Grain Hopper-NG   HCN   24   InActive   Stored   Covered Hopper

GWA

  24   Grain Hopper-NG   HCN   25   Active   NG Grain   Covered Hopper

GWA

  25   Grain Hopper-NG   HCN   26   InActive   Stored   Covered Hopper

GWA

  26   Grain Hopper-NG   HCN   27   Active   NG Grain   Covered Hopper

GWA

  27   Grain Hopper-NG   HCN   28   Active   NG Grain   Covered Hopper

GWA

  28   Grain Hopper-NG   HCN   29   Active   NG Grain   Covered Hopper

GWA

  29   Grain Hopper-NG   HCN   30   Active   NG Grain   Covered Hopper

GWA

  30   Grain Hopper-NG   HCN   31   InActive   Stored   Covered Hopper

GWA

  31   Grain Hopper-NG   HCN   32   Active   NG Grain   Covered Hopper

GWA

  32   Grain Hopper-NG   HCN   33   Active   NG Grain   Covered Hopper

GWA

  33   Grain Hopper-NG   HCN   34   Active   NG Grain   Covered Hopper



--------------------------------------------------------------------------------

GWA

  34   Grain Hopper-NG   HCN   35   InActive   Stored   Covered Hopper

GWA

  35   Grain Hopper-NG   HCN   36   Active   NG Grain   Covered Hopper

GWA

  36   Grain Hopper-NG   HCN   37   Active   NG Grain   Covered Hopper

GWA

  37   Grain Hopper-NG   HCN   38   InActive   Stored   Covered Hopper

GWA

  38   Grain Hopper-NG   HCN   39   InActive   Stored   Covered Hopper

GWA

  39   Grain Hopper-NG   HCN   40   InActive   Stored   Covered Hopper

GWA

  1   Shunt Fender-BG   RGC   1771   InActive   Surplus   Flats

GWA

  1   Power Van-SG   PGB   377   InActive   Stored   Power Van

GWA

  1   Gypsum Hopper-NG   RSG   006   Active   Gypsum   Hoppers

GWA

  2   Gypsum Hopper-NG   RSG   024   Active   Gypsum   Hoppers

GWA

  3   Gypsum Hopper-NG   RSG   029   Active   Gypsum   Hoppers

GWA

  4   Gypsum Hopper-NG   RSG   073   Active   Gypsum   Hoppers

GWA

  5   Gypsum Hopper-NG   RSG   075   Active   Gypsum   Hoppers

GWA

  6   Gypsum Hopper-NG   RSG   089   Active   Gypsum   Hoppers

GWA

  7   Gypsum Hopper-NG   RSG   114   Active   Gypsum   Hoppers

GWA

  1   Container Flat Wagon-SG   WFDY   30018   InActive   Stored   Flats

GWA

  2   Container Flat Wagon-SG   WFDY   30029   InActive   Stored   Flats

GWA

  3   Container Flat Wagon-SG   WFDY   30047   InActive   Stored   Flats

GWA

  4   Container Flat Wagon-SG   WFDY   30116   InActive   Stored   Flats

GWA

  1   Bulk Steel Open-SG   RKBX   519   InActive   Scrap   Flats

GWA

  2   Bulk Steel Open-SG   RKBX   565   InActive   Scrap   Flats

GWA

  1   Bulk Steel Open-SG   RKHX   12   InActive   Scrap   Flats

GWA

  2   Bulk Steel Open-SG   RKHX   46   InActive   Scrap   Flats

GWA

  1   Open Wagon-SG   AOKX   1980   InActive   To Find   Gondolas

GWA

  1   Open Wagon-SG   AOLX   1982   InActive   Stored   Gondolas

GWA

  2   Open Wagon-SG   AOLX   1989   InActive   Stored   Gondolas

GWA

  3   Open Wagon-SG   AOLX   1990   InActive   Stored   Gondolas

GWA

  1   Open Wagon-SG   AOOX   2073   InActive   Stored   Gondolas

GWA

  2   Open Wagon-SG   AOOX   2173   InActive   Stored   Gondolas

GWA

  3   Open Wagon-SG   AOOX   2316   InActive   Stored   Gondolas

GWA

  4   Open Wagon-SG   AOOX   2325   InActive   Stored   Gondolas

GWA

  5   Open Wagon-SG   AOOX   2850   InActive   Stored   Gondolas

GWA

  6   Open Wagon-SG   AOOX   2907   InActive   Stored   Gondolas

GWA

  7   Open Wagon-SG   AOOX   2926   InActive   Stored   Gondolas

GWA

  8   Open Wagon-SG   AOOX   2929   InActive   Stored   Gondolas

GWA

  9   Open Wagon-SG   AOOX   2938   InActive   To Find   Gondolas

GWA

  10   Open Wagon-BG   AOOX   2961   InActive   Stored   Gondolas

GWA

  11   Open Wagon-SG   AOOX   2976   Active   Stored   Gondolas

GWA

  1   Open Wagon-SG   AOOY   3020   InActive   Stored   Gondolas

GWA

  2   Open Wagon-SG   AOOY   3026   Active   Stored   Gondolas

GWA

  1   Open Wagon-SG   AOSX   3031   InActive   Stored   Gondolas

GWA

  2   Open Wagon-SG   AOSX   3035   Active   Stored   Gondolas

GWA

  3   Open Wagon-SG   AOSX   4015   InActive   Stored   Gondolas

GWA

  4   Open Wagon-SG   AOSX   4029   InActive   Stored   Gondolas

GWA

  5   Open Wagon-SG   AOSX   4050   InActive   To Find   Gondolas

GWA

  6   Open Wagon-SG   AOSX   4075   InActive   Stored   Gondolas

GWA

  7   Open Wagon-SG   AOSX   4091   InActive   Stored   Gondolas

GWA

  1   Open Wagon-SG   AZOY   4101   InActive   Stored   Gondolas

GWA

  2   Open Wagon-SG   AZOY   4104   InActive   Stored   Gondolas

GWA

  1   Open Wagon-SG   ROCX   4105   InActive   Stored   Gondolas

GWA

  2   Open Wagon-SG   ROOX   4192   InActive   Stored   Gondolas



--------------------------------------------------------------------------------

Debt Term Sheet

Schedule 8 Approved Lenders

PART A – BANKS

 

Agricultural Bank of China Aozora Bank Ltd Bank of America Bank of China Bank of
Communications Bank of Montreal Bank of Nova Scotia Limited Bank of Taiwan BBVA
Bendigo and Adelaide Bank BNP Paribas Bank of Tokyo-Mitsubishi Business
Development Bank of Canada Caisse Centrale Desjardins Cathay United Chang Hwa
Commercial Bank China Construction Bank China Development Bank CIBC Citigroup
Commerzbank Credit Agricole CIB Crédit Industriel et Commercial CTBC Bank DBS
Bank Ltd Deutsche Bank AG Development Bank of Japan DZ Bank Erste Bank Export
Finance & Insurance Corporation Hua Nan Commercial Bank HSBC HSH Nordbank
Industrial & Commercial Bank of China Ltd ING Bank Intesa Investec Australia
Limited JP Morgan Chase & Co Korea Development Bank Korea Exchange Bank Land
Bank of Taiwan Lloyds TSB Mega International Commercial Bank Mitsubishi UFJ
Trust and Banking Mizuho National Australia Bank Limited National Bank of Canada
Natixis

 

© King & Wood Mallesons    Debt Term Sheet    84 29493484_46      



--------------------------------------------------------------------------------

Nord / LB

Norinchukin

Overseas-Chinese Banking Corporation Limited (OCBC)

Rabobank

Royal Bank of Scotland

Royal Bank of Canada

Shinhan

Shinsei

SMTB

State Bank India

Sumitomo Mitsui Banking Corporation

Societe Generale

Standard Chartered Bank

Taiwan Cooperative Bank

The Norinchukin Bank

Toronto-Dominion Bank

United Overseas Bank Limited

Westpac Banking Corporation

Woori Bank

PART B – FUNDS, INSURANCE COMPANIES AND INVESTMENT BANKS

 

Accident Compensation Corporation NZ AMP Australian Super Blackrock CARE Super
Pty Limited Challenger Limited Hastings Funds Management Industry Funds
Management HESTA Super Fund Metrics Credit Partners Pty Ltd REST Retail
Employees Superannuation Trust UniSuper Limited Victorian Fund Management
Corporation Zurich Insurance UBS Westbourne Capital

 

© King & Wood Mallesons    Debt Term Sheet    85 29493484_46    14 October 2016
  



--------------------------------------------------------------------------------

ANNEXURE E – HEDGING PROTOCOL

 

Project Monty – Mandate,

Commitment and Fee Letter



--------------------------------------------------------------------------------

FINAL BID VERSION

HEDGING PROTOCOL – PROJECT MONTY

 

1. INTRODUCTION

Setout below are the commercial terms and conditions under which the Borrower
will enter into the interest rate hedging arrangements (the “Hedging
Transactions”) contemplated under the Finance Documents in relation to Project
Monty.

Terms defined in the Debt Term Sheet or the Mandate, Commitment and Fee Letter
have the same meaning when used in this Hedging Protocol, unless a contrary
indication appears.

For the purpose of this Hedging Protocol:

 

a) “Debt Term Sheet” means the Project Monty Debt Term Sheet in the form agreed
between the Borrower and each Mandated Lead Arranger and which is attached to
the Mandate, Commitment and Fee Letter as “Annexure D”;

 

b) “Eligible Hedge Counterparty” means, in respect of the Hedging Transactions,
each bank set out in Schedule 1 (“Hedge Counterparties”) to this Hedging
Protocol (being an Initial Lender or an Affiliate of an Initial Lender) which
has not ceased to be an Eligible Hedge Counterparty in accordance with paragraph
2 below;

 

c) “Hedging Commitment” means, in respect of each Eligible Hedge Counterparty,
its credit approved hedging commitment referred to in paragraph 1.2 of the
Mandate, Commitment and Fee Letter;

 

d) “Mandate, Commitment and Fee Letter” means the letter so-entitled dated on or
about 14 October 2016 between the Borrower and the Mandated Lead Arrangers (as
defined therein), and to which this Hedging Protocol is attached as
“Annexure E”; and

 

e) “Pro Rata Proportion” means, in respect of each Eligible Hedge Counterparty,
the proportion which its Hedging Commitment bears to the aggregate the Hedging
Commitments of all the Eligible Hedge Counterparties.

 

2. Allocation of Hedging Transactions

The Borrower aims to ensure the best pricing and execution is obtained for the
Hedging Transactions. Each Eligible Hedge Counterparty will be allocated a swap
allocation based on its Pro Rata Proportion if it is able to meet the agreed
Credit and Execution spreads. If it is not able to meet the agreed Credit and
Execution spreads, it will not participate in the Hedging Transactions (and will
cease to be an Eligible Hedge Counterparty) and its share of the Hedging
Transactions will be offered pro-rata to the remaining Eligible Hedge
Counterparties at the agreed Credit and Execution levels.

 

3. Determination of Interest Rate Swap Pricing

 

3.1 Determination of Base Swap Rate

The Base Swap Rate for each interest rate swap will be determined and agreed by
the Eligible Hedge Counterparties and the Borrower. Each Base Swap Rate will be
calculated from a Base Swap Yield Curve which will be determined using, as far
as possible the following data sources:

 

  i. The “Overnight Cash Rate” as published on Reuters page “RBA30” or Bloomberg
page “RBATCTR Index”.

 

1



--------------------------------------------------------------------------------

FINAL BID VERSION

 

  ii. The most recently published Australian Financial Markets Association
(“AFMA”) “Bank Bill Swap Reference Rates” for periods from one to six months -
published as the mid rates (“AVG MID”) on Reuters page “BBSW” or published as
the “Mid” rate on Bloomberg page “GDCO 4213” (at or about 10:00AM AEST).

 

  iii. The “Mid” of each of the first up to six 90-Day Bank Bill futures
contracts prices (each Swap Bank will make a commercially reasonable
determination of the number of these contracts to use).

 

  iv. The “Mid” of the 1 year swap rates (each Swap Bank will make a
commercially reasonable determination of the inclusion of this swap rate in
conjunction with its determination in step 3 above).

 

  v. For each tenor greater than 1 year, the average Offer swap spreads as
published by “ICAP” (an inter-bank broker) on Reuters Monitor System page
“ICAPAUSWAPS01” or the Ask spreads as published on Bloomberg page “GDCO 6319”
applied to the yield implied by the prevailing Sydney Futures Exchange 3-year
and 10-year bond futures contracts bid prices on Reuters pages “YTTc1” and
“YTCc1” respectively or Bloomberg pages “YM1 Comdty” and “XM1 Comdty”
respectively (note that these pages show swap spreads on the basis of the
floating rate indicator being “BBSW”).

 

  vi. The swap yield curve determined in steps 1 to 5 inclusive will then be
adjusted for the relevant Basis Adjustments if applicable (see Structural
Adjustments below).

In the case of inconsistency between the Reuters and Bloomberg references each
Eligible Hedge Counterparty will make a commercially reasonable determination of
which reference source to use and advise the Borrower during the course of
pricing determination.

 

3.2 Structural Adjustments

“Structural Adjustments” refer to charges that will need to be incorporated into
the determination of the Base Swap Rate to compensate any Eligible Hedge
Counterparty for any swap structures that do not conform to inter-bank market
conventions. The following Structural Adjustments will apply to the transactions
covered by this Hedging Protocol.

 

2



--------------------------------------------------------------------------------

FINAL BID VERSION

 

A. Basis Adjustments (quarterly vs. semi-annual and monthly vs. quarterly
rate-sets)

Reference swaps with maturity dates up to and including 3 years are shown
(published) on a quarterly basis, while swaps with a maturity date greater than
3 years are shown on a semi-annual basis. If the Borrower requires:

 

  i. any part of an interest rate swap to have a floating rate-set frequency
that differs to standard reference market convention; or

 

  ii. the basis on which relevant swap reference rates are calculated to differ
from standard reference market convention,

then each Eligible Hedge Counterparty will (as applicable) make an adjustment
for this based on prevailing market conditions, by referencing:

 

  iii. For quarterly vs semi-annual rate sets, the average of the “Bid” and
“Ask” “6M v 3M” basis swap prices for each tenor as shown on Reuters page
“ICAPAUBASIS” or Bloomberg page “GDCO 22724”;

 

  iv. For monthly vs quarterly rate sets, the Eligible Hedge Counterparty
favourable side of the “3M v 1M” basis swap prices for each tenor as shown on
Reuters page “ICAPAUBASIS” or Bloomberg page “GDCO 22724”.

Each of these will be notified to the Borrower during the pricing process.

 

B. Floating Rate Indicator (BBSY Bid vs. BBSW)

Reference swap rates are published on the basis of the floating rate indicator
being BBSW. If the Borrower requires an interest rate swap to have a floating
reference rate of AUD-BBR-BBSY BID, then each Eligible Hedge Counterparty will
make an adjustment for this. This is a definitional difference of 5 bps per
annum.

 

C. Rate Set Date Adjustment

If the Borrower requires an interest rate swap to have rate sets on non-neutral
dates, each Eligible Hedge Counterparty will (as applicable) make an adjustment
for this for the relevant interest period(s) based on prevailing market
conditions. If rate set dates of the intended swap occur in either of the
periods below, each Eligible Hedge Counterparty will (as applicable) make
adjustments based on prevailing market conditions. Currently these are:

 

  i. 3 basis points will be added to the Base Swap Rate for calendar quarter
month-end rate sets where the rate sets fall on the last 5 days of the calendar
quarter months;

 

3



--------------------------------------------------------------------------------

FINAL BID VERSION

 

  ii. 2 basis points will be added to the Base Swap Rate for non-calendar
quarter month-end rate sets where the rate sets fall on the last 5 days of the
non-calendar quarter months; and

 

  iii. 2 basis points will be added to the Base Swap Rate for half-month-end
rate sets where the rate sets fall on the four days up to and including the 15th
of the month (subject to normal business day convention).

 

3.3 Credit and Execution Margins

The agreed margins are

 

  •   Execution – 2 bps

 

  •   Credit – 8.5 bps

Banks will add the Credit and Execution Margin to get the Final All-in Rate.

 

4. Other Hedging Terms and Conditions

 

(a) The Borrower will issue the Eligible Hedge Counterparties with written
instructions nominating the representatives authorised to instruct and transact
on behalf of the Borrower with the Eligible Hedge Counterparties.

 

(b) This Hedging Protocol shall cease to apply after the all Hedging
Transactions described above have been completed pursuant to a fully executed
2002 ISDA Master Agreement, Schedule and associated trade Confirmation(s).

 

(c) The Eligible Hedge Counterparties must consider the market to be liquid and
free of market disruption at the time the Borrower requests to enter into the
interest rate swaps. Illiquidity may be caused by factors including, but not
limited to, dealing towards the end of day, at or after close of day and dealing
at the time of release of market significant information. If the Eligible Hedge
Counterparties (acting reasonably and in good faith) consider the market to be
illiquid or subject to market disruption then an additional swap margin can be
negotiated in good faith at the appropriate time to cover the inclusion of
non-liquid periods. The Eligible Hedge Counterparties reserve the right not to
enter into interest rate swaps after-market hours or during illiquid or market
disruption periods.

 

(d) Pricing will be confirmed on recorded lines at the time of dealing.

 

(e) The Borrower undertakes that it will not enter into the interest rate market
or release any information that could be used to operate against the interests
of the Eligible Hedge Counterparties until the Hedging Transactions have been
completed. The Eligible Hedge Counterparties will advise when the Hedging
Transactions to which they are party have been completed. For the avoidance of
doubt, this does not prevent trading in the ordinary course of business by the
advisors to the Borrower or its Affiliates, provided that those activities are
undertaken and directed by persons who do not have, and do not have access to,
any information in relation to the transactions contemplated by this Hedging
Protocol which is not generally known in the relevant financial markets.

 

4



--------------------------------------------------------------------------------

FINAL BID VERSION

 

(f) The Borrower will endeavour to provide the Eligible Hedge Counterparties
with reasonable notice prior to implementing any of the Hedging Transactions.
The Eligible Hedge Counterparties are to be kept informed, on a timely basis,
with respect to developments relating to the dealing intention of the Borrower.

 

(g) Execution of the Hedging Transactions will only be facilitated on request by
an authorised dealing representative of the Borrower and subject to the
satisfactory completion of appropriate ISDA and other related swap documentation
to be consistent with the terms set out in the Debt Term Sheet and agreed
Finance Documents and delivery of relevant conditions precedent specified under
the Hedge Agreements and Finance Documents, including, but not limited to,
evidence of dealing authority.

 

(h) All banks listed in Schedule 1 (“Hedge Counterparties”) to this Hedging
Protocol undertake that persons who have access to any information in relation
to the transaction contemplated by this Hedging Protocol will not enter into the
interest rate market with the purpose of operating against the interests of the
Borrower and that the Hedging Transactions will be entered into in accordance
with all relevant laws and, where applicable, internal compliance procedures.

 

5



--------------------------------------------------------------------------------

FINAL BID VERSION

 

SCHEDULE 1: HEDGE COUNTERPARTIES

 

   

Name

   Allocation %   1  

NAB

     18.0 %  2  

ANZ

     18.0 %  3  

CBA

     18.0 %  4  

SMBC

     18.0 %  5  

BTMU

     10.7 %  6  

BNP

     10.7 %  8  

Citi

     6.6 %      

 

 

 

Total

     100 %      

 

 

 

 

6



--------------------------------------------------------------------------------

FINAL BID VERSION

 

SCHEDULE 2: INTEREST RATE SWAPS – HEDGE PROFILE

 

          Debt Outstanding -      Debt Outstanding -               

Start Date

  

End Date

   Start of Period      End of Period      % Hedged     Hedge Profile  

1-Dec-16

  

20-Mar-17

     690,000,000.00         685,500,000.00         75.0 %      517,500,000.00   

21-Mar-17

  

20-Jun-17

     685,500,000.00         681,000,000.00         75.0 %      514,125,000.00   

21-Jun-17

  

20-Sep-17

     681,000,000.00         676,500,000.00         75.0 %      510,750,000.00   

21-Sep-17

  

20-Dec-17

     676,500,000.00         672,000,000.00         75.0 %      507,375,000.00   

21-Dec-17

  

20-Mar-18

     672,000,000.00         666,562,500.00         75.0 %      504,000,000.00   

21-Mar-18

  

20-Jun-18

     666,562,500.00         661,125,000.00         75.0 %      499,921,875.00   

21-Jun-18

  

20-Sep-18

     661,125,000.00         655,687,500.00         75.0 %      495,843,750.00   

21-Sep-18

  

20-Dec-18

     655,687,500.00         650,250,000.00         75.0 %      491,765,625.00   

21-Dec-18

  

20-Mar-19

     650,250,000.00         644,812,500.00         75.0 %      487,687,500.00   

21-Mar-19

  

20-Jun-19

     644,812,500.00         639,375,000.00         75.0 %      483,609,375.00   

21-Jun-19

  

20-Sep-19

     639,375,000.00         633,937,500.00         75.0 %      479,531,250.00   

21-Sep-19

  

20-Dec-19

     633,937,500.00         628,500,000.00         75.0 %      475,453,125.00   

21-Dec-19

  

20-Mar-20

     628,500,000.00         619,937,500.00         50.0 %      314,250,000.00   

21-Mar-20

  

20-Jun-20

     619,937,500.00         611,375,000.00         50.0 %      309,968,750.00   

21-Jun-20

  

20-Sep-20

     611,375,000.00         602,812,500.00         50.0 %      305,687,500.00   

21-Sep-20

  

20-Dec-20

     602,812,500.00         594,250,000.00         50.0 %      301,406,250.00   

21-Dec-20

  

20-Mar-21

     594,250,000.00         585,687,500.00         50.0 %      297,125,000.00   

21-Mar-21

  

20-Jun-21

     585,687,500.00         577,125,000.00         50.0 %      292,843,750.00   

21-Jun-21

  

20-Sep-21

     577,125,000.00         568,562,500.00         50.0 %      288,562,500.00   

21-Sep-21

  

20-Dec-21

     568,562,500.00         560,000,000.00         50.0 %      284,281,250.00   

 

* All dates should be adjusted in accordance with the “Modified Following”
Business Day Convention

 

7